Exhibit 10.1




        
CLASS A CONVERTIBLE PREFERRED UNIT AND WARRANT
PURCHASE AGREEMENT
DATED APRIL 21, 2016
BY AND AMONG
NGL ENERGY PARTNERS LP
AND
THE PURCHASERS NAMED ON SCHEDULE A HERETO








    





--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I
DEFINITIONS
1

Section 1.01 Definitions                                         1
Section 1.02     Accounting Procedures and
Interpretation                         7
Article II
SALE AND PURCHASE
8

Section 2.01     Sale and Purchase                                     8
Section 2.02     Funding Notices                                     8
Section 2.03     Closing                                         8
Section 2.04     Independent Nature of Purchasers’ Obligations and
Rights                 9
Section 2.05     Allocation of Per Unit Price                                 9
Article III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
9

Section 3.01     Existence                                         9
Section 3.02     Capitalization                                     10
Section 3.03 Subsidiaries                                      10
Section 3.04     SEC Documents                                 11
Section 3.05     Independent Accountants                             11
Section 3.06     Internal Accounting Controls                         12
Section 3.07     Disclosure Controls                                 12
Section 3.08     Absence of Proceedings                             12
Section 3.09     No Material Adverse Change                         13
Section 3.10     Authority; Enforceability                                 13
Section 3.11     Approvals                                         13
Section 3.12     Compliance with Law                                 13
Section 3.13     Valid Issuance                                     14
Section 3.14     Absence of Defaults and Conflicts                            
14
Section 3.15 Absence of Labor Dispute                                 15
Section 3.16     Possession of Intellectual Property                            
15
Section 3.17     Material Contracts                                     15
Section 3.18     Possession of Licenses and Permits                            
15
Section 3.19     Title to Property                                     16
Section 3.20     Rights-of-Way                                     16
Section 3.21 Environmental Laws                                     16
Section 3.22     No Preemptive Rights                                 17
Section 3.23 MLP Status                                         17
Section 3.24 Investment Company Status                                 17
Section 3.25 No Registration Required                                 17
Section 3.26     No Integration                                     17
Section 3.27 Certain Fees                                         17
Section 3.28     Form S-3 Eligibility                                     17
Section 3.29     Tax Returns                                         17
Section 3.30     Insurance                                         18


i

--------------------------------------------------------------------------------




Section 3.31     Compliance with the Sarbanes-Oxley Act                        
18
Section 3.32     Foreign Corrupt Practices Act                             18
Section 3.33 Money Laundering Laws                                 18
Section 3.34     OFAC                                         18
Section 3.35     ERISA Compliance                                     19
Section 3.36     No Restrictions on Dividends                             19
Section 3.37     Related Party Transactions                                 19
Article IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
20

Section 4.01     Valid Existence                                     20
Section 4.02     No Consents; Violations, Etc                             20
Section 4.03     Investment                                         20
Section 4.04 Nature of Purchaser                                     20
Section 4.05 Receipt of Information                                 21
Section 4.06 Restricted Securities                                     21
Section 4.07     Certain Fees                                         21
Section 4.08 Domestic Jurisdiction                                 21
Section 4.09 Legend                                         21
Section 4.10     Reliance on Exemptions                                 21
Section 4.11     Authority                                         22
Article V
COVENANTS
22

Section 5.01     Taking of Necessary Action                                 22
Section 5.02     Public Announcements                                 22
Section 5.03 Disclosure; Public Filings                                 22
Section 5.04     NYSE Listing Application                                 22
Section 5.05     Purchaser Lock-Up                                     23
Section 5.06     Partnership Fees                                     23
Section 5.07     Purchaser Fees                                     23
Section 5.08 Use of Proceeds                                     23
Article VI
CLOSING CONDITIONS
24

Section 6.01     Conditions to Closing.                                 24
Section 6.02 Partnership Deliveries                                 26
Section 6.03 Purchaser Deliveries                                     27
Article VII
INDEMNIFICATION, COSTS AND EXPENSES
27

Section 7.01 Indemnification by the Partnership                             27
Section 7.02 Indemnification by Purchasers                             28
Section 7.03 Indemnification Procedure                                 28
Section 7.04 Tax Treatment                                     29
Article VIII
MISCELLANEOUS
29

Section 8.01     Interpretation                                         29


ii

--------------------------------------------------------------------------------




Section 8.02     Survival of Provisions                                 29
Section 8.03 No Waiver; Modifications in Writing                         30
Section 8.04     Binding Effect; Assignment                                 30
Section 8.05 Communications                                     30
Section 8.06 Entire Agreement                                     32
Section 8.07 Governing Law; Submission to Jurisdiction                        
32
Section 8.08     Waiver of Jury Trial                                     32
Section 8.09     Execution in Counterparts                                 33
Section 8.10     Termination                                         33
Section 8.11     Recapitalization, Exchanges, Etc                             33
Section 8.12     Specific Performance                                 34


Schedules and Exhibits:
Schedule A    -    List of Purchasers and Commitment Amounts on Initial Closing
Date
Schedule B    -    Commitment Amounts on Second Closing Date
Schedule C    -    Reimbursable Expenses Cap
Schedule 8.05    -    Notice and Contact Information
Exhibit A    -    Form of Registration Rights Agreement
Exhibit B    -    Form of Board Observation Rights Agreement
Exhibit C    -    Form of Voting Agreement
Exhibit D    -    Form of Partnership Agreement Amendment
Exhibit E    -    Form of General Partner Officer’s Certificate
Exhibit F    -    Form of Andrews Kurth LLP Legal Opinion
Exhibit G    -    Form of Purchaser’s Officer’s Certificate
Exhibit H    -    Form of General Partner Waiver
Exhibit I    -    Form of Warrant




iii

--------------------------------------------------------------------------------








CLASS A CONVERTIBLE PREFERRED UNIT AND WARRANT
PURCHASE AGREEMENT
CLASS A CONVERTIBLE PREFERRED UNIT AND WARRANT PURCHASE AGREEMENT dated
April 21, 2016 (this “Agreement”), by and among NGL Energy Partners LP, a
Delaware limited partnership (the “Partnership”), and each of the Purchasers
listed in Schedule A attached hereto (each referred to herein as a “Purchaser”
and collectively, the “Purchasers”).
WHEREAS, the Partnership desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Partnership, (i) certain Class A
Convertible Preferred Units (as defined below) and (ii) certain Warrants (as
defined below).
WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the Partnership and the Purchasers will enter into a
registration rights agreement (the “Registration Rights Agreement”),
substantially in the form attached hereto as Exhibit A, pursuant to which the
Partnership will provide the Purchasers with certain registration rights with
respect to the Preferred Conversion Units (as defined below) and the Warrant
Exercise Units (as defined below).
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:
ARTICLE I
DEFINITIONS
1.01    Definitions. As used in this Agreement, and unless the context requires
a different meaning, the following terms have the meanings indicated:


“8-K Filing” has the meaning given to such term in Section 5.03.
“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. For the avoidance of doubt, for purposes
of this Agreement, any fund, entity or account managed, advised or sub-advised,
directly or indirectly, by a Purchaser or any of its Affiliates, or the direct
or indirect equity owners, including limited partners of a Purchaser or any of
its Affiliates, shall be considered an Affiliate of such Purchaser.
“Aggregate Purchase Price” means, with respect to each Purchaser, the Aggregate
Purchase Price on Initial Closing Date or the Aggregate Purchase Price on Second
Closing Date, as applicable.
“Aggregate Purchase Price on Initial Closing Date” means, with respect to each
Purchaser, the dollar amount set forth opposite such Purchaser’s name under the
heading “Purchase Price” on Schedule A hereto, as adjusted in accordance with
Section 8.11, if applicable; provided, that in no event will the


1

--------------------------------------------------------------------------------






Aggregate Purchase Price on Initial Closing Date applicable to such Purchaser be
increased without the prior written consent of such Purchaser.
“Aggregate Purchase Price on Second Closing Date” means, with respect to each
Purchaser, the dollar amount set forth opposite such Purchaser’s name under the
heading “Purchase Price” on Schedule B hereto, as adjusted in accordance with
Section 8.11, if applicable; provided, that in no event will the Aggregate
Purchase Price on Second Closing Date applicable to such Purchaser be increased
without the prior written consent of such Purchaser.
“Agreement” has the meaning given to such term in the introductory paragraph
hereof.
“Amended Partnership Agreement” means the Partnership Agreement, as amended as
of the Initial Closing Date, including pursuant to the Partnership Agreement
Amendment.
“Anticipated Closing Date” has the meaning given to such term in Section 2.02.
“Board Observation Rights Agreement” means the Board Representation and
Observation Rights Agreement, in substantially the form attached hereto as
Exhibit B, by and among the Partnership, the General Partner, Highstar and the
purchasers party thereto.
“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks located in New York, New York are authorized or obligated to
close.
“Class A Convertible Preferred Units” means Class A Convertible Preferred Units
representing limited partner interests in the Partnership, the terms of which
are to be set forth in the Amended Partnership Agreement.
“Closing” means the Initial Closing or the Second Closing, as applicable.
“Closing Date” means the Initial Closing Date or the Second Closing Date, as
applicable.
“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.
“Delaware LLC Act” means the Delaware Limited Liability Company Act.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Environmental Laws” has the meaning given to such term in Section 3.21.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.
“Exchange Act Regulations” means the rules and regulations of the SEC
promulgated under the Exchange Act.
“Expense Notice” has the meaning given to such term in Section 2.02.


2

--------------------------------------------------------------------------------






“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Funding Notice” has the meaning given to such term in Section 2.02.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“General Partner” means NGL Energy Holdings LLC, a Delaware limited liability
company and the general partner of the Partnership.
“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, any of the
Partnership Entities or their Properties.
“Governmental Licenses” has the meaning given to such term in Section 3.18.
“GP LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of the General Partner dated as of February 25, 2013, as
amended to date.
“Hazardous Materials” has the meaning given to such term in Section 3.21.
“Highstar” means Highstar Capital IV, L.P.
“Incentive Distribution Rights” has the meaning given to such term in the
Partnership Agreement.
“Indemnified Party” has the meaning given to such term in Section 7.03.
“Indemnifying Party” has the meaning given to such term in Section 7.03.
“Indentures” shall mean, collectively, (i) the Indenture, dated as of October
16, 2013, by and among the Partnership, NGL Energy Finance Corp., the guarantors
party thereto and U.S. Bank National Association, as trustee, and (ii) the
Indenture, dated as of July 9, 2014, by and among the Partnership, NGL Energy
Finance Corp., the guarantors party thereto and U.S. Bank National Association,
as trustee.
“Initial Closing” means the consummation of the purchase and sale of the
Purchased Units on Initial Closing Date hereunder.
“Initial Closing Date” has the meaning given to such term in Section 2.03.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Law” or “Laws” means any federal, state, local or foreign order, writ,
injunction, judgment, settlement, award, decree, statute, law, rule or
regulation.
“Lien” means any mortgage, claim, pledge, lien (statutory or otherwise),
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment, preference or priority, assessment,


3

--------------------------------------------------------------------------------






deed of trust, charge, easement, servitude or other encumbrance upon or with
respect to any property of any kind.
“LTIP” means the NGL Energy Partners LP 2011 Long-Term Incentive Plan.
“Money Laundering Laws” has the meaning given to such term in Section 3.33.
“NYSE” means The New York Stock Exchange.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Operating Company” means NGL Energy Operating LLC.
“Organizational Documents” means (i) in the case of a corporation, its charter
and by-laws; (ii) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (iii) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (iv) in the case of
a trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(v) in the case of any other entity, the organizational and governing documents
of such entity.
“Outstanding” has the meaning given to such term in the Partnership Agreement.
“Partnership” has the meaning given to such term in the introductory paragraph
of this Agreement.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of May 10, 2011, as amended to
date.
“Partnership Agreement Amendment” means the Fifth Amendment, dated as of the
Initial Closing Date, to the Partnership Agreement, which amendment shall
establish the terms of the Class A Convertible Preferred Units and be
substantially in the form attached hereto as Exhibit D.
“Partnership Bank Account” means the bank account designated as such by the
Partnership pursuant to the Funding Notice.
“Partnership Documents” means (i) all Secured Debt Agreements, (ii) all
Indentures and (iii) all other contracts, indentures, mortgages, deeds of trust,
loan or credit agreements, bonds, notes, debentures, evidences of indebtedness,
swap agreements, leases or other instruments or agreements to which any of the
Partnership Entities is a party or by which any of the Partnership Entities is
bound or to which any of the property or assets of the Partnership Entities is
subject that, solely in the case of this clause (ii), are material with respect
to the Partnership Entities taken as a whole.
“Partnership Entities” means the Partnership and its Subsidiaries.
“Partnership Material Adverse Effect” means any change, event or effect that,
individually or together with any other changes, events or effects, (i) has a
material adverse effect on (a) the legality, validity or enforceability of any
Transaction Agreement, or (b) the financial condition, business, assets or
results of operations of the Partnership Entities, considered as a single
enterprise, or (ii) the ability of the Partnership or the General Partner to
perform its obligations under the Transaction Agreements in full on a timely
basis. Notwithstanding the foregoing, a “Partnership Material Adverse Effect”
shall not include


4

--------------------------------------------------------------------------------






any effect to the extent resulting or arising from: (a) any change in general
economic conditions in the industries or markets in which any of the Partnership
Entities operate that do not have a disproportionate effect on the Partnership
Entities, considered as a single enterprise; (b) any engagement in hostilities
pursuant to a declaration of war, or the occurrence of any military or terrorist
attack; (c) changes in GAAP or other accounting principles, except to the extent
such change has a disproportionate effect on the Partnership Entities,
considered as a single enterprise; or (d) other than for purposes of Section
3.14, the consummation of the transactions contemplated hereby.
“Partnership Related Parties” has the meaning given to such term in Section
7.02.
“Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.
“Per Unit Price” means $12.035.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
“Plan” has the meaning given to such term in Section 3.35.
“Preferred Conversion Units” means Common Units issuable upon conversion of any
of the Class A Convertible Preferred Units.
“Property” or “Properties” means any interest or interests in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible
(including intellectual property).
“Purchased Units” means, with respect to each Purchaser, the Purchased Units on
Initial Closing Date or the Purchased Units on Second Closing Date, as
applicable.
“Purchased Units on Initial Closing Date” means, with respect to each Purchaser,
the number of Class A Convertible Preferred Units equal to the quotient
determined by dividing (i) the Aggregate Purchase Price on Initial Closing Date
set forth opposite such Purchaser’s name under the heading “Purchase Price” on
Schedule A hereto by (ii) the Per Unit Price.
“Purchased Units on Second Closing Date” means, with respect to each Purchaser,
the number of Class A Convertible Preferred Units equal to the quotient
determined by dividing (i) the Aggregate Purchase Price on Second Closing Date
set forth opposite such Purchaser’s name under the heading “Purchase Price” on
Schedule B hereto by (ii) the Per Unit Price.
“Purchaser” and “Purchasers” have the meanings given to such terms in the
introductory paragraph of this Agreement.
“Purchaser Material Adverse Effect” means any material adverse effect on the
ability of a Purchaser to perform its obligations under the Transaction
Agreements on a timely basis.
“Purchaser Related Parties” has the meaning given to such term in Section 7.01.
“Registration Rights Agreement” has the meaning given to such term in the
recitals to this Agreement.


5

--------------------------------------------------------------------------------






“Reimbursable Expenses” means the reasonable out-of-pocket expenses, including
legal expenses, actually incurred by the Purchasers prior to each Closing in
connection with the consummation of the transactions contemplated by the
Transaction Agreements and that have not previously been reimbursed by the
Partnership; provided, however, that if the aggregate Reimbursable Expenses of
any Purchaser in connection with the Initial Closing and the Second Closing
exceed the amount set forth across from such Purchaser’s name on Schedule C
hereto, such Purchaser’s aggregate Reimbursable Expenses shall be deemed to
equal the amount set forth across from such Purchaser’s name on Schedule C
hereto.
“Repayment Event” means any event or condition that (a) gives the holder of any
bond, note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by any of the Partnership
Entities, or (b) gives any counterparty (or any person acting on such
counterparty’s behalf) under any swap agreement or similar agreement or
instrument to which any of the Partnership Entities is a party the right to
liquidate or accelerate the payment obligations, or designate an early
termination date under such agreement or instrument, as the case may be.
“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
“Rights-of-Way” has the meaning given such term in Section 3.20.
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.
“SEC” means the United States Securities and Exchange Commission.
“SEC Documents” has the meaning given to such term in Section 3.04.
“Second Closing” means the consummation of the purchase and sale of the
Purchased Units on Second Closing Date hereunder.
“Second Closing Date” has the meaning given to such term in Section 2.03.
“Secured Debt Agreements” shall mean, collectively, (i) the Credit Agreement,
dated as of June 19, 2012, by and among the Operating Company, the other
subsidiary borrowers party thereto, the Partnership, as guarantor, Deutsche Bank
Trust Company Americas, as administrative agent and collateral agent, and the
other financial institutions party thereto, and (ii) the Note Purchase
Agreement, dated June 19, 2012, by and among the Partnership and the purchasers
named therein, in each case, as such agreement has been amended, supplemented or
otherwise modified to date.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.
“Securities Act Regulations” means the rules and regulations of the SEC
promulgated under the Securities Act.
“Subsidiary” means, as to any Person, (i) any corporation, limited liability
company, general partnership or other entity (other than a limited partnership)
of which at least a majority of the outstanding equity interest having by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation, limited liability company, general partnership or
other entity is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries and (ii) any limited


6

--------------------------------------------------------------------------------






partnership of which (a) a majority of the voting power to elect a majority of
the board of directors or board of managers of the general partner of such
limited partnership and (b) a majority of the outstanding limited partner
interests is at the time directly or indirectly owned or controlled by such
Person.
“Third Party Claim” has the meaning given to such term in Section 7.03.
“Transaction Agreements” means, collectively, this Agreement, the Registration
Rights Agreement, the Partnership Agreement Amendment, the Voting Agreement, the
Board Observation Rights Agreement, the Warrants and any amendments,
supplements, continuations or modifications thereto. References to the
Partnership Agreement Amendment shall be deemed to include the Amended
Partnership Agreement unless the context requires otherwise.
“Unitholders” has the meaning given to such term in the Partnership Agreement.
“Voting Agreement” means the Voting Agreement, in substantially the form
attached hereto as Exhibit C, by and among the Highstar, the purchasers party
thereto and the members of the General Partner party thereto.
“Warrant” means a Warrant, substantially in the form attached to this Agreement
as Exhibit I, to be issued to each Purchaser at the Closing. Each such Warrant,
for the avoidance of doubt, may be transferred separately from the Purchased
Units.
“Warrant Exercise Units” means Common Units issuable upon exercise of the
Warrants.
SECTION 1.02    Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the SEC) and in compliance
as to form in all material respects with applicable accounting requirements and
with the published rules and regulations of the SEC with respect thereto.


ARTICLE II
SALE AND PURCHASE


SECTION 2.01    Sale and Purchase. Subject to the terms and conditions hereof,
(a) the Partnership will issue and sell to each Purchaser on the Initial Closing
Date, and each Purchaser hereby agrees, severally and not jointly, to purchase
from the Partnership on the Initial Closing Date, such Purchaser’s respective
Purchased Units on Initial Closing Date and a Warrant to purchase a number of
Warrant Exercise Units, as set forth on Schedule A hereto, upon receipt by the
Partnership of the Aggregate Purchase Price on Initial Closing Date for such
Purchased Units and Warrant minus such Purchaser’s Reimbursable Expenses; and
(b) the Partnership will issue and sell to each Purchaser on the Second Closing
Date, and each Purchaser hereby agrees, severally and not jointly, to purchase
from the Partnership on the Second Closing Date, such Purchaser’s respective
Purchased Units on Second Closing Date and a Warrant to purchase a number of
Warrant Exercise Units, as set forth on Schedule B hereto, upon receipt by the
Partnership of the Aggregate Purchase Price on Second Closing Date for such
Purchased Units and Warrant minus such Purchaser’s Reimbursable Expenses. A
Purchaser may designate an Affiliate of the Purchaser to acquire the Warrant
otherwise issuable to such Purchaser at a Closing and such Affiliate designee
shall be deemed an assignee of all of the rights and obligations of the
designating Purchaser with respect to


7

--------------------------------------------------------------------------------






such Warrant (other than the obligation to pay the Aggregate Purchase Price,
which shall be deemed paid upon payment of the Aggregate Purchase Price by the
designating Purchaser) and shall make the representations and warranties of the
Purchaser in respect of the Warrants under such Article IV. Any such Affiliate
designee of a Purchaser shall be listed on Schedule A and Schedule B hereto
(with a notation of the Purchaser in respect of whom it is an Affiliate designee
and the Warrant (and applicable Warrant Exercise Units) to be issued to such
designee at a Closing).


SECTION 2.02    Funding Notices. On or prior to the twelfth Business Day prior
to the date on which the Partnership reasonably anticipates a Closing to occur
(the “Anticipated Closing Date”), the Partnership shall deliver a written notice
(the “Funding Notice”) to each of the Purchasers (a) specifying the Anticipated
Closing Date, (b) directing each such Purchaser to pay the Aggregate Purchase
Price for its Purchased Units and Warrant by wire transfer(s) of immediately
available funds to the Partnership Bank Account, prior to 10:00 a.m. Central
Time on the Closing Date, and (c) specifying wiring instructions for wiring
funds into the Partnership Bank Account. Within one Business Day following the
delivery by the Partnership of the Funding Notice, each Purchaser shall deliver
a written notice (the “Expense Notice”) to the Partnership, specifying the
amount of such Purchaser’s Reimbursable Expenses.


SECTION 2.03    Closing. Subject to the terms and conditions hereof, (a) the
Initial Closing shall take place at the offices of Andrews Kurth LLP, 600
Travis, Suite 4200, Houston, Texas 77002 or such other location as mutually
agreed to by the Parties, on the first Business Day on which the satisfaction or
waiver of the conditions set forth in Sections 6.01(a), 6.01(b) and 6.01(d) has
occurred (other than those conditions that are by their terms to be satisfied at
the Initial Closing) (the date of the Initial Closing being referred to herein
as the “Initial Closing Date”); and (b) the Second Closing shall take place at
the offices of Andrews Kurth LLP, 600 Travis, Suite 4200, Houston, Texas 77002
or such other location as mutually agreed to by the Parties, on the first
Business Day on which the satisfaction or waiver of the conditions set forth in
Sections 6.01(a), 6.01(c) and 6.01(d) has occurred (other than those conditions
that are by their terms to be satisfied at the Second Closing) (the date of the
Second Closing being referred to herein as the “Second Closing Date”); provided
that the Initial Closing Date and the Second Closing Date shall not be earlier
than the date set forth in the applicable Funding Notice unless mutually agreed
by the Parties.


SECTION 2.04    Independent Nature of Purchasers’ Obligations and Rights. The
respective representations, warranties and obligations of each Purchaser under
the Transaction Agreements are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
representations and warranties or the performance of the obligations of any
other Purchaser under any Transaction Agreement. The failure or waiver of
performance under any Transaction Agreement by any Purchaser, or on its behalf,
does not excuse performance by any other Purchaser. Nothing contained in any
Transaction Agreement, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Agreements. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the Registration Rights Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose; provided that any enforcement of an indemnity claim may only be
initiated by holders of a majority of the Purchased Units then outstanding. The
failure or waiver of performance by any Purchaser does not excuse performance by
any other Purchaser.


SECTION 2.05    Allocation of Per Unit Price. For federal income tax purposes
and for purposes of applying the terms of the Amended Partnership Agreement
applicable to the Class A


8

--------------------------------------------------------------------------------






Convertible Preferred Units, the Per Unit Price shall be allocated between the
Class A Convertible Preferred Units and the Warrant by reference to the closing
price of a Common Unit on the last trading day prior to the Initial Closing Date
pursuant to a schedule to be provided to the Partnership by the Purchasers on
the Initial Closing Date, and the portion of the Per Unit Price allocated to the
Warrant shall be the initial aggregate Capital Account (as such term is defined
in the Amended Partnership Agreement) with respect to the Deemed Warrant Units
(as such term is defined in the Amended Partnership Agreement) and the portion
of the Per Unit Price allocated to the Class A Convertible Preferred Units shall
be the initial Capital Account with respect to each Class A Convertible
Preferred Unit.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP


The Partnership represents and warrants to the Purchasers that the
representations and warranties set forth in this Article III are true and
correct as of the date of this Agreement and as of the Closing Date.
SECTION 3.01    Existence. The General Partner and each of the Partnership
Entities has been duly formed and is validly existing and in good standing under
the laws of the State or other jurisdiction of its organization and has the
requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use or operate
its Properties and carry on its business as now being conducted, except where
the failure to obtain such licenses, authorizations, consents and approvals
would not be reasonably likely, individually or in the aggregate, to have a
Partnership Material Adverse Effect. The General Partner and each of the
Partnership Entities is duly qualified or licensed and in good standing as a
foreign corporation, limited partnership, limited liability company or unlimited
liability company, as applicable, and is authorized to do business in each
jurisdiction in which the ownership or leasing of its Properties or the
character of its operations makes such qualification necessary, except where the
failure to obtain such qualification, license, authorization or good standing
would not be reasonably likely, individually or in the aggregate, to have a
Partnership Material Adverse Effect.


SECTION 3.02    Capitalization.


(a)The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Class A Convertible Preferred Units as reflected in
the Amended Partnership Agreement.


(b)The General Partner is the sole general partner of the Partnership and owns a
0.1% general partner interest in the Partnership; such general partner interest
has been duly authorized and validly issued in accordance with the Partnership
Agreement; and the General Partner owns such general partner interest free and
clear of any Liens.


(c)As of the date of this Agreement, the issued and outstanding limited partner
interests of the Partnership consist of 104,169,573 Common Units and the
Incentive Distribution Rights. All of the outstanding limited partner interests
have been duly authorized and validly issued in accordance with applicable Law
and the Partnership Agreement and are fully paid (to the extent required under
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).


(d)Except as have been granted under the LTIP or the Partnership Agreement (and
that have been disclosed in the SEC Documents), no options, warrants, preemptive
rights or other rights to purchase, agreements or other obligations to issue, or
rights to convert any obligations into or exchange


9

--------------------------------------------------------------------------------






any securities for, securities or ownership interests in the Partnership are
outstanding on the date of this Agreement and there are no outstanding
obligations of the Partnership to repurchase, redeem or otherwise acquire
ownership interests in the Partnership.


(e)The Partnership’s currently outstanding Common Units are registered pursuant
to Section 12(b) of the Exchange Act and are quoted on the NYSE, and the
Partnership has taken no action designed to terminate the registration of such
Common Units under the Exchange Act nor has the Partnership received any
notification that the SEC is contemplating terminating such registration. The
Partnership has not, in the 12 months preceding the date hereof, received
written notice from the NYSE to the effect that the Partnership is not in
compliance with the listing or maintenance requirements of the NYSE. The
Partnership is, and has no reason to believe that it will not continue to be, in
compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Units on the NYSE.


SECTION 3.03    Subsidiaries. All of the issued and outstanding equity interests
of each of the Partnership’s Subsidiaries are owned, directly or indirectly, by
the Partnership free and clear of any Liens (except for such restrictions as may
exist under applicable Law and except for such Liens as may be imposed pursuant
to the Secured Debt Agreements), and all such ownership interests have been duly
authorized, validly issued and are fully paid (to the extent required by
applicable Law and the Organizational Documents of such Subsidiaries) and
non-assessable (except as nonassessability may be affected by Sections 17-303,
17-607 and 17-804 of the Delaware LP Act and Sections 18-607 and 18-804 of the
Delaware LLC Act, as applicable, or the Organizational Documents of such
Subsidiaries). No options, warrants, preemptive rights or other rights to
purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, securities or ownership
interests in any Subsidiary of the Partnership are outstanding on the date of
this Agreement and there are no outstanding obligations of any Partnership
Entity to repurchase, redeem or otherwise acquire ownership interests in any
Subsidiary of the Partnership.


SECTION 3.04    SEC Documents. The Partnership has filed with the SEC all
reports, schedules and statements required to be filed by it under the Exchange
Act on a timely basis since November 1, 2014 (all such documents filed prior to
the date hereof, collectively, the “SEC Documents”). The SEC Documents,
including any audited or unaudited financial statements and any notes thereto or
schedules included therein, at the time filed, (a) complied as to form in all
material respects with applicable requirements of the Exchange Act and the
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, (b) were prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the SEC), (c) fairly present (subject in the case of
unaudited statements to normal, recurring and year-end audit adjustments) in all
material respects the consolidated financial position of the Partnership as of
the dates thereof and the consolidated results of its operations and cash flows
for the periods then ended and (d) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. A true and correct copy of the
Partnership Agreement has been filed with the SEC as an exhibit to an SEC
Document.


SECTION 3.05    Independent Accountants.


(a)    Grant Thornton LLP, who certified the audited consolidated financial
statements of the Partnership Entities as of March 31, 2015, 2014 and 2013 and
for the years ended March 31, 2015,


10

--------------------------------------------------------------------------------






2014 and 2013, are independent public accountants as required by the Securities
Act, the Securities Act Regulations and the standards of the Public Company
Accounting Oversight Board.


(b)    EKS&H, LLLP, who issued an unqualified audit report on the combined
financial statements of Pecos Gathering and Marketing, LLC, Transwest Leasing,
LLC, Blackhawk Gathering, LLC, Midstream Operations, LLC, Toro Operating
Company, Inc. and Striker Oilfield Services, LLC for the years ended
December 31, 2011 and for the three years then ended, are independent public
accountants as required by the Securities Act, the Securities Act Regulations
and the standards of the American Institute of Certified Public Accountants.
(c)    KPMG LLP, who issued an unqualified audit report on the combined balance
sheets of Gavilon Energy (The Energy Business Units of Gavilon, LLC) as of
December 31, 2012 and 2011 and the related combined statements of operations,
comprehensive income (loss), equity and cash flows for each of the years in the
three-year period ended December 31, 2012, are independent public accountants as
required by the Securities Act, the Securities Act Regulations and the standards
of the American Institute of Certified Public Accountants.


SECTION 3.06    Internal Accounting Controls. The Partnership Entities maintain
effective “internal control over financial reporting” (as defined in Rule 13a-15
of the Exchange Act Regulations). The Partnership Entities maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; (d) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (e) the
interactive data in eXtensible Business Reporting Language (“XBRL”) included or
incorporated by reference in the SEC Documents is in compliance in all material
respects with the SEC’s published rules, regulations and guidelines applicable
thereto. Except as described in the SEC Documents, since the first day of the
Partnership’s most recent fiscal year for which audited financial statements are
included in the SEC Documents, there has been (i) no material weakness (as
defined in Rule 1-02 of Regulation S-X of the SEC) in the Partnership’s internal
control over financial reporting (whether or not remediated), and (ii) no fraud,
whether or not material, involving management or other employees who have a role
in the Partnership’s internal control over financial reporting and, since the
end of the Partnership’s most recent fiscal year for which audited financial
statements are included in the SEC Documents, there has been no change in the
Partnership’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Partnership’s
internal control over financial reporting.


    The Partnership’s independent public accountants and the General Partner’s
board of directors have been advised of all material weaknesses, if any, and
significant deficiencies (as defined in Rule 1-02 of Regulation S-X of the SEC),
if any, in the Partnership’s internal control over financial reporting or of all
fraud, if any, whether or not material, involving management or other employees
who have a role in the Partnership’s internal controls over financial reporting,
in each case that occurred or existed, or was first detected, at any time during
the three most recent fiscal years covered by the audited financial statements
of the Partnership or at any time subsequent thereto.
SECTION 3.07    Disclosure Controls.  The Partnership maintains disclosure
controls and procedures (to the extent required by and as such term is defined
in Rules 13a-15 and 15d-15 of the Exchange Act Regulations), that: (a) are
designed to provide reasonable assurance that material information relating to
the Partnership, including its consolidated Subsidiaries, is recorded,
processed, summarized


11

--------------------------------------------------------------------------------






and communicated to the principal executive officer, the principal financial
officer and other appropriate officers of the General Partner to allow for
timely decisions regarding required disclosure, particularly during the periods
in which the periodic reports required under the Exchange Act are being
prepared; (b) have been evaluated for effectiveness as of March 31, 2015; and
(c) are effective in all material respects to perform the functions for which
they are established.


SECTION 3.08    Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the
Partnership, threatened, against or affecting the Partnership Entities that is
required to be disclosed in the SEC Documents (other than as disclosed therein),
or that might reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect or to materially and adversely
affect the consummation of the transactions contemplated in this Agreement or
the performance by the Partnership of its obligations under this Agreement; the
aggregate of all pending legal or governmental proceedings to which any of the
Partnership Entities is a party or of which any of their respective property or
assets is the subject that are not described in the SEC Documents, including
ordinary routine litigation incidental to the business, would not reasonably be
expected, individually or in the aggregate, to result in a Partnership Material
Adverse Effect.


SECTION 3.09    No Material Adverse Change. Since March 31, 2015, except as
disclosed in the SEC Documents, the Partnership Entities, considered as a single
enterprise, have conducted their business in the ordinary course, and (a) there
has been no material adverse change, or any development that could reasonably be
expected to have a Partnership Material Adverse Effect; (b) except as otherwise
disclosed in the SEC Documents, no Partnership Entity has incurred any liability
or obligation or entered into any transaction or agreement that, individually or
in the aggregate, is material with respect to the Partnership Entities, taken as
a whole, and no Partnership Entity has sustained any loss or interference with
its business or operations from fire, explosion, flood, earthquake or other
natural disaster or calamity, regardless of whether covered by insurance, or
from any labor dispute or disturbance or court or governmental action, order or
decree, except as would not, individually or in the aggregate, result in a
Partnership Material Adverse Effect; and (c) except as otherwise disclosed in
the SEC Documents, there has been no dividend or distribution of any kind
declared, paid or made by the Partnership on its Common Units.


SECTION 3.10    Authority; Enforceability. The Partnership and the General
Partner have all necessary limited partnership and limited liability company, as
applicable, power and authority to execute, deliver and perform their
obligations under the Transaction Agreements to which they are parties and to
consummate the transactions contemplated thereby; the execution, delivery and
performance by the Partnership and the General Partner of the Transaction
Agreements to which they are party and the consummation of the transactions
contemplated thereby have been duly authorized by all necessary action on their
part; and, assuming the due authorization, execution and delivery by the other
parties thereto, the Transaction Agreements to which the Partnership or the
General Partner is a party will constitute the legal, valid and binding
obligations of the Partnership or the General Partner, as applicable,
enforceable in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar Laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith.


SECTION 3.11    Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Partnership of the Transaction Agreements to which it is a party or the
issuance and


12

--------------------------------------------------------------------------------






sale of the Purchased Units or the Warrant Exercise Units (upon exercise of the
Warrants), except (a) as required by the SEC in connection with the
Partnership’s obligations under the Registration Rights Agreement or (b) as may
be required under the state securities or “Blue Sky” Laws.


SECTION 3.12    Compliance with Law. None of the Partnership Entities is in
violation of any Law applicable to such Partnership Entity, except as would not,
individually or in the aggregate, have a Partnership Material Adverse Effect.
The Partnership Entities each possess all certificates, authorizations and
permits issued by the appropriate regulatory authorities necessary to conduct
their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not, individually or in the
aggregate, have a Partnership Material Adverse Effect, and none of the
Partnership Entities has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit,
except where such potential revocation or modification would not, individually
or in the aggregate, have a Partnership Material Adverse Effect.


SECTION 3.13    Valid Issuance. The offer and sale of the Purchased Units and
the limited partner interests represented thereby and the Warrants will be duly
authorized by the Partnership pursuant to the Amended Partnership Agreement and,
when issued and delivered to the Purchasers against payment therefor in
accordance with the terms of this Agreement, will be validly issued, fully paid
(to the extent required by applicable Law and the Amended Partnership
Agreement), nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act), issued in compliance
with all applicable Laws including securities Laws, and will be free of any and
all Liens and restrictions on transfer, other than restrictions on transfer
under the Amended Partnership Agreement and under applicable state and federal
securities Laws. Upon issuance in accordance with the terms of the Warrants, the
Warrant Exercise Units will be duly authorized by the Partnership pursuant to
the Amended Partnership Agreement and will be validly issued, fully paid (to the
extent required by applicable Law and the Amended Partnership Agreement),
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act), issued in compliance with all
applicable Laws including securities Laws, and will be free of any and all Liens
and restrictions on transfer, other than restrictions on transfer under the
Amended Partnership Agreement and under applicable state and federal securities
Laws. Upon issuance in accordance with the terms of the Amended Partnership
Agreement, the Preferred Conversion Units will be duly authorized by the
Partnership pursuant to the Amended Partnership Agreement and will be validly
issued, fully paid (to the extent required by applicable Law and the Amended
Partnership Agreement), nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act), issued
in compliance with all applicable Laws including securities Laws, and will be
free of any and all Liens and restrictions on transfer, other than restrictions
on transfer under the Amended Partnership Agreement and under applicable state
and federal securities Laws.


SECTION 3.14    Absence of Defaults and Conflicts. None of the Partnership
Entities is in violation of its Organizational Documents or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any Partnership Document, except (solely in the case of Partnership
Documents other than the Indentures and the Secured Debt Agreements) for such
defaults that would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect. Neither the
execution, delivery and performance by the Partnership or the General Partner of
the Transaction Agreements to which it is a party (including issuance of the
Warrant Exercise Units and/or Preferred Conversion Units in accordance with the
terms of the Transaction Agreements) nor the issuance and sale of the Purchased
Units and the Warrants and compliance by the Partnership or the General Partner
with its obligations under the Transaction Agreements to which it is a party
will, whether with or without the giving of notice or passage of time or both,
require any consent, approval or notice under, or


13

--------------------------------------------------------------------------------






will constitute a violation or breach of, the Amended Partnership Agreement or
the GP LLC Agreement, conflict with or constitute a breach of, or default or
Repayment Event under, or result in the creation or imposition of any Lien upon
any property or assets of the Partnership Entities pursuant to, any Partnership
Documents, except (solely in the case of Partnership Documents other than the
Indentures and the Secured Debt Agreements) for such conflicts, breaches,
defaults or Liens that would not, individually or in the aggregate, result in a
Partnership Material Adverse Effect, nor will such action result in any
violation of the provisions of the Organizational Documents of any of the
Partnership Entities or any applicable law, statute, rule, regulation, judgment,
order, writ or decree of any government, government instrumentality or court,
domestic or foreign, having jurisdiction over the Partnership Entities or any of
their respective assets, properties or operations.


SECTION 3.15    Absence of Labor Dispute.  No labor dispute with the employees
of any Partnership Entity exists or, to the knowledge of the Partnership, is
imminent, and the Partnership is not aware of any existing or imminent labor
disturbance by the employees of any of the principal suppliers, manufacturers,
customers or contractors of any Partnership Entity that would reasonably be
expected, individually or in the aggregate, to result in a Partnership Material
Adverse Effect.


SECTION 3.16    Possession of Intellectual Property.  The Partnership Entities
have valid and enforceable licenses to use, or otherwise have the right to use
on reasonable terms all patents, patent rights, patent applications, licenses,
copyrights, inventions, know-how (including trade secrets and other unpatented
or unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names, service names, software, internet
addresses, domain names and other intellectual property that is described in the
SEC Documents or that is necessary for the conduct of their respective
businesses as currently conducted or as proposed to be conducted and as
described in the SEC Documents, except where the failure to have such licenses
or rights to use such intellectual property would not reasonably be expected,
individually or in the aggregate, to have a Partnership Material Adverse Effect.


SECTION 3.17    Material Contracts. Each contract, document or other agreement
described or referred to in the SEC Documents is in full force and effect and is
valid and enforceable by and against the parties thereto in accordance with its
terms except as the enforceability thereof may be limited by (a) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (b) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.  No Partnership Entity nor, to the knowledge of the
Partnership, any other party is in default in the observance or performance of
any material term or obligation to be performed by it under any such agreement.


SECTION 3.18    Possession of Licenses and Permits.  Each of the Partnership
Entities possesses such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign regulatory agencies or bodies necessary to
conduct the business now operated by them, except where the failure to so
possess such Governmental Licenses would not reasonably be expected,
individually or in the aggregate, to have a Partnership Material Adverse Effect;
the Partnership Entities are in compliance with the terms and conditions of all
such Governmental Licenses, except where the failure so to comply would not
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect; all of the Governmental Licenses are valid
and in full force and effect, except where the invalidity of such Governmental
Licenses or the failure of such Governmental Licenses to be in full force and
effect would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect; and none of the Partnership
Entities has received any notice of proceedings relating to the revocation


14

--------------------------------------------------------------------------------






or modification of any such Governmental Licenses that, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to,
individually or in the aggregate, result in a Partnership Material Adverse
Effect.


SECTION 3.19    Title to Property.  The Partnership Entities have good and
marketable title in fee simple to, or have valid and enforceable rights to lease
or otherwise use, all items of real and personal property that are material to
the respective businesses of the Partnership Entities, in each case, free and
clear of all Liens except such as (a) are described in SEC Documents, (b) are
arising under the Secured Debt Agreements or (c) do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Partnership Entities; all real
property, buildings and other improvements, and all equipment and other property
held under lease or sublease by any of the Partnership Entities is held under
valid, subsisting and enforceable leases or subleases, as the case may be, with
such exceptions as do not materially interfere with the use made or proposed to
be made of such property by the Partnership Entities, and would not reasonably
be expected, individually or in the aggregate, to have a Partnership Material
Adverse Effect, and none of the Partnership Entities has any notice of any claim
of any sort that has been asserted by anyone adverse to the rights of the
Partnership Entities under any of the leases or subleases mentioned above or
affecting or questioning the rights of the Partnership Entities to the continued
possession of the leased or subleased premises under any such lease or sublease
except for such claims that, if successfully asserted, would not reasonably be
expected, individually or in the aggregate, to result in a Partnership Material
Adverse Effect.


SECTION 3.20    Rights-of-Way.  Each Partnership Entity has such consents,
easements, rights-of-way or licenses from any person (“Rights-of-Way”) as are
necessary to conduct its business in the manner described in the SEC Documents,
subject to such qualifications as may be set forth in the SEC Documents and
except for such Rights-of-Way which if not obtained would not reasonably be
expected, individually or in the aggregate, to result in a Partnership Material
Adverse Effect; none of such Rights-of-Way contains any restriction that is
materially burdensome to the Partnership Entities, taken as a whole.


SECTION 3.21    Environmental Laws.  Except as described in the SEC Documents
and except as would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect, (a) none of the
Partnership Entities is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance or code, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (b) the Partnership
Entities have all permits, authorizations and approvals required under any
applicable Environmental Laws and are in compliance with their requirements,
(c) there are no pending or, to the knowledge of the Partnership, threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against any Partnership Entity,
and (d) there are no events or circumstances that would reasonably be expected
to form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting any Partnership Entity relating to Hazardous Materials or any
Environmental Laws.


SECTION 3.22    No Preemptive Rights. The holders of outstanding Common Units
are not entitled to preemptive rights to subscribe for (a) any of the Class A
Convertible Preferred Units to be issued


15

--------------------------------------------------------------------------------






and sold to the Purchasers pursuant to this Agreement, (b) the Preferred
Conversion Units issued upon conversion of the Class A Convertible Preferred
Units, (c) the Warrants or (d) the Warrant Exercise Units issued upon exercise
of the Warrants.


SECTION 3.23    MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and has, for each taxable year
beginning after December 31, 2010 during which the Partnership was in existence,
met the gross income requirements of Section 7704(c)(2) of the Internal Revenue
Code.


SECTION 3.24    Investment Company Status. None of the Partnership Entities is,
and upon the issuance and sale of the Purchased Units and the Warrants as herein
contemplated and the application of the net proceeds therefrom, none of the
Partnership Entities will be, an “investment company” or an entity “controlled”
by an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended, and the rules and regulations of the SEC promulgated
thereunder.


SECTION 3.25    No Registration Required. Assuming the accuracy of the
representations and warranties of the Purchasers contained in this Agreement and
their compliance with the agreements set forth in this Agreement, the sale and
issuance of the Purchased Units (and the Preferred Conversion Units) and the
Warrants pursuant to this Agreement is exempt from the registration requirements
of the Securities Act, and neither the Partnership nor, to the Partnership’s
knowledge, any authorized Representative acting on its behalf has taken or will
take any action hereafter that would cause the loss of such exemption. The
issuance and sale of the Purchased Units, the issuance of Preferred Conversion
Units upon conversion of the Class A Convertible Preferred Units and the
issuance of Warrant Exercise Units upon exercise of the Warrants does not
contravene the rules and regulations of the NYSE.


SECTION 3.26    No Integration. Neither the Partnership nor any of its
Affiliates has, directly or indirectly through any Representative, made any
offers or sales of any security of the Partnership or solicited any offers to
buy any security that is or will be integrated with the sale of the Purchased
Units or the Warrants in a manner that would require the offer and sale of the
Purchased Units or the Warrants to be registered under the Securities Act.


SECTION 3.27    Certain Fees. Other than fees payable to UBS Securities LLC, RBC
Capital Markets LLC and Deutsche Bank Securities for their services as placement
agents and financial advisors, no fees or commissions are or will be payable by
the Partnership to brokers, finders or investment bankers with respect to the
sale of any of the Purchased Units or the Warrants or the consummation of the
transactions contemplated by this Agreement.


SECTION 3.28    Form S-3 Eligibility. The Partnership is eligible to register
the resale of the Warrant Exercise Units and the Preferred Conversion Units by
the Purchasers on a registration statement on Form S-3 under the Securities Act.


SECTION 3.29    Tax Returns. The Partnership Entities have filed all foreign,
federal, state and local tax returns that are required to be filed or have
obtained extensions thereof, except where the failure so to file would not
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect, and have paid all taxes (including, without
limitation, any estimated taxes) required to be paid and any other assessment,
fine or penalty, to the extent that any of the foregoing is due and payable,
except for any such tax, assessment, fine or penalty that is currently being
contested in good faith by appropriate actions and except for such taxes,
assessments, fines or penalties the nonpayment of


16

--------------------------------------------------------------------------------






which would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect.


SECTION 3.30    Insurance. The Partnership Entities are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and any fidelity or surety bonds insuring the
Partnership Entities or their respective businesses, assets, employees, officers
and directors are in full force and effect in all material respects; the
Partnership Entities are in compliance with the terms of such policies and
instruments in all material respects; there are no material claims by any
Partnership Entity under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
no Partnership Entity has been refused any insurance coverage sought or applied
for; and no Partnership Entity has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers at a cost that would not
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect.


SECTION 3.31    Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Partnership, the General Partner or any of the
General Partner’s directors or officers, in their capacities as such, to comply
with any provision of the Sarbanes-Oxley Act with which any of them is required
to comply, including Section 402 related to loans and Sections 302 and 906
related to certifications.


SECTION 3.32    Foreign Corrupt Practices Act. Neither any Partnership Entity
nor, to the knowledge of the Partnership, any director, officer, agent,
employee, affiliate or other person acting on behalf of any Partnership Entity
is aware of or has taken any action, directly or indirectly, that has resulted
or would result in a violation by any such person of the FCPA, and, to the
knowledge of the Partnership, its other Affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.


SECTION 3.33    Money Laundering Laws. The operations of the Partnership
Entities are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, “Money Laundering Laws”) and
no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Partnership Entities with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Partnership, threatened.


SECTION 3.34    OFAC. None of the Partnership Entities nor, to the knowledge of
the Partnership, any director, officer, agent, employee, affiliate or other
person acting on behalf of the Partnership Entity is currently subject to any
U.S. sanctions administered by OFAC; and neither the General Partner nor the
Partnership will directly or indirectly use any of the proceeds from the sale of
the Purchased Units or the Warrants by the Partnership pursuant to this
Agreement, or lend, contribute or otherwise make available any such proceeds to
any Subsidiary, joint venture partner or other person or entity, for the purpose
of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.




17

--------------------------------------------------------------------------------






SECTION 3.35    ERISA Compliance. None of the following events has occurred or
exists: (a) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of ERISA with respect to a Plan determined
without regard to any waiver of such obligations or extension of any
amortization period; (b) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal, state or foreign governmental or regulatory agency with
respect to the employment or compensation of employees by the Partnership
Entities that would reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect; or (c) any breach of any
contractual obligation, or any violation of Law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Partnership Entities that would reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect. None of the
following events has occurred or is reasonably likely to occur: (i) a material
increase in the aggregate amount of contributions required to be made to all
Plans in the current fiscal year of the Partnership Entities compared to the
amount of such contributions made in the most recently completed fiscal year of
the Partnership; (ii) a material increase in the “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of the Partnership Entities compared to the amount of such
obligations in the most recently completed fiscal year of the Partnership;
(iii) any event or condition giving rise to a liability under Title IV of ERISA
that would reasonably be expected, individually or in the aggregate, to result
in a Partnership Material Adverse Effect; or (iv) the filing of a claim by one
or more employees or former employees of the Partnership Entities related to its
or their employment that would reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect. For purposes of
this paragraph and the definition of ERISA, the term “Plan” means a plan (within
the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with respect
to which the General Partner, the Partnership or any of the Partnership’s
Subsidiaries may have any liability.


SECTION 3.36    No Restrictions on Dividends. None of the Partnership Entities
is a party to or otherwise bound by any instrument or agreement that limits or
prohibits or could limit or prohibit, directly or indirectly, the Partnership
from redeeming the Purchased Units pursuant to their terms or paying any
dividends or making other distributions on the Purchased Units, the Preferred
Conversion Units or the Warrant Exercise Units, and no Partnership Entity is a
party to or otherwise bound by any instrument or agreement that limits or
prohibits or could limit or prohibit, directly or indirectly, any Partnership
Entity from paying any dividends or making other distributions on its limited or
general partnership interests, limited liability company interests, or other
equity interest, as the case may be, or from repaying any loans or advances
from, or (except for instruments or agreements that by their express terms
prohibit the transfer or assignment thereof or of any rights thereunder)
transferring any of its properties or assets to, the Partnership or any other
Subsidiary of the Partnership, in each case except as described in the SEC
Documents.


SECTION 3.37    Related Party Transactions. There are no business relationships
or related party transactions involving the Partnership or any of its
Subsidiaries or, to the knowledge of the Partnership, any other person that are
required to be described in the SEC Documents that have not been described as
required.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER


Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself (and not with respect to any other Purchaser)
as follows as of the date of this Agreement and as of the Closing Date:


18

--------------------------------------------------------------------------------






SECTION 4.01    Valid Existence. Such Purchaser (a) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (b) has the requisite power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its Properties
and carry on its business as its business is now being conducted, except where
the failure to obtain such licenses, authorizations, consents and approvals
would not reasonably be expected, individually or in the aggregate, to have a
Purchaser Material Adverse Effect.


SECTION 4.02    No Consents; Violations, Etc. The execution, delivery and
performance of the Transaction Agreements to which such Purchaser is a party by
such Purchaser and the consummation of the transactions contemplated thereby
will not (a) require any consent, approval or notice under, or constitute a
violation or breach of, the Organizational Documents of such Purchaser,
(b) constitute a violation or breach of, or a default (or an event that, with
notice or lapse of time or both, would constitute such a default or give rise to
any right of termination, cancellation or acceleration) under, any note, bond,
mortgage, lease, loan or credit agreement or other material instrument,
obligation or agreement to which such Purchaser is a party or by which such
Purchaser or any of its Properties may be bound, (c) violate any provision of
any Law or any order, judgment or decree of any court or Governmental Authority
having jurisdiction over such Purchaser or its Properties, except in the cases
of clauses (b) and (c) where such violation, breach or default, would not
reasonably be expected, individually or in the aggregate, to have a Purchaser
Material Adverse Effect.


SECTION 4.03    Investment. The Purchased Units and the Warrants are being
acquired for such Purchaser’s own account, or the accounts of clients for whom
such Purchaser exercises discretionary investment authority, not as a nominee or
agent, and with no present intention of distributing the Purchased Units or the
Warrants or any part thereof, and such Purchaser has no present intention of
selling or granting any participation in or otherwise distributing the same, in
any transaction in violation of the securities Laws of the United States of
America or any state, without prejudice, however, to such Purchaser’s right at
all times to sell or otherwise dispose of all or any part of the Purchased
Units, the Preferred Conversion Units, the Warrants or the Warrant Exercise
Units under a registration statement under the Securities Act and applicable
state securities laws or under an exemption from such registration available
thereunder (including, without limitation, if available, Rule 144 promulgated
under the Securities Act).


SECTION 4.04    Nature of Purchaser. Such Purchaser represents and warrants to,
and covenants and agrees with, the Partnership that, (a) it is an institution
that is an “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7)
under the Securities Act, (b) by reason of its business and financial experience
it has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units and the Warrants, is able to bear
the economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment and (c) it is not acquiring the
Purchased Units and the Warrants with a view to, or for offer or sale in
connection with, any distribution thereof that could result in such Purchaser
being an “underwriter" within the meaning of section 2(11) of the Securities Act
or result in any violation of the registration requirements of the Securities
Act.


SECTION 4.05    Receipt of Information. Such Purchaser acknowledges that it
(a) has access to the SEC Documents, (b) has been provided a reasonable
opportunity to ask questions of and receive answers from Representatives of the
Partnership regarding such matters and (c) has sought such financial,
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Purchased
Units and the Warrants. Neither such inquiries nor any other due diligence
investigations conducted at any time by such Purchasers shall modify, amend or
affect such Purchasers’ right (i) to rely on the Partnership’s representations
and warranties contained in Article


19

--------------------------------------------------------------------------------






III above or (ii) to indemnification or any other remedy based on, or with
respect to the accuracy or inaccuracy of, or compliance with, the
representations, warranties, covenants and agreements in any Transaction
Agreement.


SECTION 4.06    Restricted Securities. Such Purchaser understands that the
Purchased Units and the Warrants it is purchasing are characterized as
“restricted securities” under the federal securities Laws inasmuch as they are
being acquired from the Partnership in a transaction not involving a public
offering and that under such Laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. In this connection, such Purchaser represents that it is
knowledgeable with respect to Rule 144 of the SEC promulgated under the
Securities Act.


SECTION 4.07    Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the Warrants or the consummation of the
transactions contemplated by this Agreement, except to Barclays Capital Inc.


SECTION 4.08    Domestic Jurisdiction. Each Purchaser is (a) an entity created
or organized in the United States or under the law of the United States or the
law of any state of the United States and (b) classified as either a partnership
or corporation for U.S. federal income tax purposes.


SECTION 4.09    Legend. It is understood that the certificates evidencing the
Purchased Units and the Warrants will bear the following legend:


“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
SECTION 4.10    Reliance on Exemptions. Each Purchaser understands that the
Purchased Units and Warrant are being offered and sold to such Purchaser in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities Laws and that the Partnership is relying
upon the truth and accuracy of, and Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of Purchaser to acquire the Purchased Units and
Warrant.


SECTION 4.11    Authority. Such Purchaser has all necessary power and authority
to execute, deliver and perform its obligations under the Transaction Agreements
to which such Purchaser is a party and to consummate the transactions
contemplated thereby; the execution, delivery and performance by such Purchaser
of the Transaction Agreements and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary action on its
part; and, assuming the due authorization, execution and delivery by the other
parties thereto, the Transaction Agreements to which it is a party constitute
the legal, valid and binding obligation of such Purchaser, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and


20

--------------------------------------------------------------------------------






similar Laws affecting creditors’ rights generally or by general principles of
equity, including principles of commercial reasonableness, fair dealing and good
faith.


ARTICLE V
COVENANTS


SECTION 5.01    Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Partnership and each Purchaser shall use its commercially reasonable efforts
to make all filings and obtain all consents of Governmental Authorities that may
be necessary or, in the reasonable opinion of the Purchasers or the Partnership,
as the case may be, advisable for the consummation of the transactions
contemplated by the Transaction Agreements.


SECTION 5.02    Public Announcements. The initial press release with respect to
the transactions contemplated hereby shall be a joint press release to be
reasonably agreed upon by the Partnership and the Purchasers. Thereafter,
neither the Partnership nor the Purchasers shall make any press release or other
public announcement with respect to the transactions contemplated hereby without
the prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned or delayed).


SECTION 5.03    Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file the Transaction Agreements as exhibits to
Exchange Act reports and (ii) disclose such information with respect to any
Purchaser as required by applicable Law or the rules or regulations of the NYSE
or other exchange on which securities of the Partnership are listed or traded.
The Partnership shall, on or before the fourth Business Day following the date
hereof, file one or more Current Reports on Form 8-K with the SEC (the “8-K
Filing”) describing the terms of the transactions contemplated by the
Transaction Agreements and including as exhibits to such 8-K Filing, the
Transaction Agreements in the form required by the Exchange Act.


SECTION 5.04    NYSE Listing Application. The Partnership shall, not later than
immediately prior to the Initial Closing, file a supplemental listing
application with the NYSE to list the Warrant Exercise Units and the Preferred
Conversion Units and will otherwise use its reasonable commercial efforts to
list the Warrant Exercise Units and the Preferred Conversion Units on the NYSE
and maintain such listing.


SECTION 5.05    Purchaser Lock-Up. Without the prior written consent of the
Partnership and other than in connection with a Change of Control (as such term
is defined in the Warrant or the Partnership Agreement Amendment, as the case
may be), each Purchaser agrees that from and after the Initial Closing Date
until the earlier to occur of (a) the end of the 90th day after the Initial
Closing Date or (b) the time when the shelf registration statement (registering
resales of the Warrant Exercise Units and the Preferred Conversion Units)
contemplated by the Registration Rights Agreement becomes effective, neither
such Purchaser nor any of its Affiliates will offer, sell, pledge or otherwise
transfer or dispose of any of its Purchased Units on Initial Closing Date, any
Preferred Conversion Units pursuant to the conversion of such Purchased Units
are converted, Warrants (in accordance with Schedule A hereto) or any Warrant
Exercise Units pursuant to the exercise of such Warrants or enter into any
transaction or device designed to do the same. Without the prior written consent
of the Partnership and other than in connection with a Change of Control (as
such term is defined in the Warrant or the Partnership Agreement Amendment,


21

--------------------------------------------------------------------------------






as the case may be), each Purchaser agrees that from and after the Second
Closing Date until the earlier to occur of (a) the end of the 90th day after the
Second Closing Date or (b) the time when the shelf registration statement
(registering resales of the Warrant Exercise Units and the Preferred Conversion
Units) contemplated by the Registration Rights Agreement becomes effective,
neither such Purchaser nor any of its Affiliates will offer, sell, pledge or
otherwise transfer or dispose of any of its Purchased Units on Second Closing
Date, any Preferred Conversion Units pursuant to the conversion of such
Purchased Units are converted, Warrants (in accordance with Schedule B hereto)
or any Warrant Exercise Units pursuant to the exercise of such Warrants or enter
into any transaction or device designed to do the same. Notwithstanding the
foregoing provisions of this Section 5.05, each Purchaser may transfer its
Purchased Units, Warrants, any Warrant Exercise Units and any Preferred
Conversion Units to (i) an Affiliate of such Purchaser, (ii) any other Purchaser
or an Affiliate of such other Purchaser or, (iii) in the case of Highstar, any
fund or account managed, advised or sub-advised, directly or indirectly, by
Highstar or the direct or indirect equity owners, including any limited
partners, of Highstar or any of its Affiliates, provided in each case, such
transferee agrees to the restrictions in this Section 5.05.


SECTION 5.06    Partnership Fees. The Partnership agrees that it will indemnify
and hold harmless each Purchaser from and against any and all claims, demands,
or liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the General Partner, the Partnership or any other
Partnership Entity in connection with the sale of the Purchased Units and the
Warrants or the consummation of the transactions contemplated by this Agreement.


SECTION 5.07    Purchaser Fees. Except to the extent of any Reimbursable
Expenses subtracted from the Aggregate Purchase Price, each Purchaser agrees,
severally and not jointly, that it will indemnify and hold harmless the General
Partner and the Partnership Entities from and against any and all claims,
demands, or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by such Purchaser in connection with the purchase of the
Purchased Units and the Warrants or the consummation of the transactions
contemplated by this Agreement.


SECTION 5.08    Use of Proceeds. The Partnership will use the net proceeds from
the sale of Class A Convertible Preferred Units and Warrants under this
Agreement to repay indebtedness, which may be reborrowed to fund acquisitions
and capital expenditures and for other general partnership purposes.


ARTICLE VI
CLOSING CONDITIONS


SECTION 6.01    Conditions to Closing.


(a)    Mutual Conditions. The respective obligation of each Party to consummate
the purchase and issuance and sale of Purchased Units and Warrants at a Closing
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by a particular
Party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law):


(i)no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated by this Agreement or
makes the transactions contemplated by this Agreement illegal;


22

--------------------------------------------------------------------------------






(ii)there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement; and


(iii)the Warrant Exercise Units and the Preferred Conversion Units shall have
been approved for listing on the NYSE, subject to notice of issuance.


(b)    Each Purchaser’s Conditions in Connection with Initial Closing. The
respective obligation of each Purchaser to consummate the purchase of its
Purchased Units on Initial Closing Date and Warrant in accordance with Schedule
A hereto at the Initial Closing shall be subject to the satisfaction on or prior
to the Initial Closing Date, as applicable, of each of the following conditions
(any or all of which may be waived by a particular Purchaser only on behalf of
itself in writing, in whole or in part):


(i)    the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Initial Closing Date;


(ii)    the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Initial Closing Date,
and all other representations and warranties of the Partnership shall be true
and correct in all material respects when made and as of the Initial Closing
Date, in each case as though made at and as of the Initial Closing Date (except
that representations made as of a specific date shall be required to be true and
correct as of such date only); and


(iii)    the Partnership shall have delivered, or caused to be delivered, to the
Purchasers the Partnership’s closing deliveries described in Section 6.02.


(c)    Each Purchaser’s Conditions in Connection with Second Closing. The
respective obligation of each Purchaser to consummate the purchase of its
Purchased Units on Second Closing Date and Warrant in accordance with Schedule B
at the Second Closing shall be subject to the satisfaction on or prior to the
Second Closing Date, as applicable, of each of the following conditions (any or
all of which may be waived by a particular Purchaser only on behalf of itself in
writing, in whole or in part):


(i)    the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Second Closing Date;


(ii)    the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Second Closing Date,
and all other representations and warranties of the Partnership shall be true
and correct in all material respects when made and as of the Second Closing
Date, in each case as though made at and as of the Second Closing Date (except
that representations made as of a specific date shall be required to be true and
correct as of such date only);


(iii)    either (A) the first closing of Oaktree Infrastructure Fund I with
total commitments of at least $500 million and approval of the investment by the
advisory committee of Purchaser or (B) identification by Purchaser of an
alternative co-investor reasonably satisfactory to it to purchase the Purchased
Units on the Second Closing Date; and




23

--------------------------------------------------------------------------------






(iv)the Partnership shall have delivered, or caused to be delivered, to the
Purchasers the Partnership’s closing deliveries described in Section 6.02.


(d)    The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Purchased Units and Warrant to each of the Purchasers
shall be subject to the satisfaction on or prior to a Closing Date, as
applicable, of each of the following conditions with respect to each Purchaser
individually and not the Purchasers jointly (any or all of which may be waived
by the Partnership in writing, in whole or in part, to the extent permitted by
applicable Law):


(i)    each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date;


(ii)    the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date, and all other
representations and warranties of such Purchaser shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only); and


(iii)    each Purchaser shall have delivered, or caused to be delivered, to the
Partnership such Purchaser’s closing deliveries set forth in Section 6.03.


SECTION 6.02    Partnership Deliveries. At a Closing, subject to the terms and
conditions of this Agreement, the Partnership will deliver, or cause to be
delivered, to each Purchaser:


(a)    evidence of issuance of a certificate evidencing the Purchased Units or
the Purchased Units credited to book-entry accounts maintained by the transfer
agent, as the case may be, bearing the legend or restrictive notation set forth
in Section 4.09, and meeting the requirements of the Partnership Agreement, free
and clear of any Liens, other than transfer restrictions under the Partnership
Agreement and applicable federal and state securities laws;


(b)    a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the General Partner and the Partnership
is in good standing;


(c)    an Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit E;


(d)    an opinion addressed to the Purchasers from Andrews Kurth LLP, special
counsel to the Partnership dated such Closing Date, substantially similar in
substance to the form of opinion attached to this Agreement as Exhibit F;


(e)    with respect to the Initial Closing Date only, the Registration Rights
Agreement, duly executed by the General Partner on behalf of the Partnership, in
substantially the form attached to this Agreement as Exhibit A;


(f)    with respect to the Initial Closing Date only, the Partnership Agreement
Amendment, duly executed by the General Partner, in substantially the form
attached to this Agreement as Exhibit D;




24

--------------------------------------------------------------------------------






(g)    with respect to the Initial Closing Date only, the Voting Agreement, duly
executed by the members of the General Partner party thereto, in substantially
the form attached to this Agreement as Exhibit C;


(h)    with respect to the Initial Closing Date only, a supplemental listing
application filed by the Partnership with the NYSE;


(i)    with respect to the Initial Closing Date only, the Board Observation
Rights Agreement, duly executed by the General Partner, in substantially the
form attached to this Agreement as Exhibit B;


(j)    a Warrant duly executed by the Partnership and exercisable to purchase
such number of Warrant Exercise Units set forth across from each Purchaser’s
name on Schedule A hereto with respect to the Initial Closing Date or Schedule B
hereto with respect to the Second Closing Date, subject to adjustment as
provided in the terms thereof;


(k)    with respect to the Initial Closing Date only, a certificate of the
Secretary or Assistant Secretary of the General Partner, on behalf of the
Partnership, certifying as to (i) the certificate of formation of the General
Partner, the GP LLC Agreement, the certificate of limited partnership of the
Partnership, and the Partnership Agreement, (ii) board resolutions authorizing
the execution and delivery of the Transaction Agreements and the consummation of
the transactions contemplated thereby and (iii) the incumbent officers
authorized to execute the Transaction Agreements, setting forth the name and
title and bearing the signatures of such officers;


(l)    a cross receipt, dated such Closing Date, executed by the Partnership
confirming that the Partnership has received such Purchaser’s Aggregate Purchase
Price on Initial Closing Date or the Aggregate Purchase Price on Second Closing
Date, as the case may be;


(m)    a duly executed waiver of the General Partner with respect to certain of
its rights under the Partnership Agreement, in substantially the form attached
hereto as Exhibit H; and


(n)    such other documents relating to the transactions contemplated by this
Agreement as the Purchasers or their counsel may reasonably request.


SECTION 6.03    Purchaser Deliveries. At a Closing, subject to the terms and
conditions of this Agreement, each Purchaser is delivering, or causing to be
delivered, to the Partnership:


(a)    payment to the Partnership, by wire transfer(s) of immediately available
funds to the Partnership Bank Account, of such Purchaser’s Aggregate Purchase
Price minus an amount equal to the amount of Purchaser’s Reimbursable Expenses
as provided in the Expense Notice, subject to the limitations set forth in the
definition of “Reimbursable Expenses”;


(b)    with respect to the Initial Closing Date only, the Registration Rights
Agreement, duly executed by the Purchasers, in substantially the form attached
to this Agreement as Exhibit A;


(c)    with respect to the Initial Closing Date only, the Board Observation
Rights Agreement, duly executed by the Purchasers and Highstar, in substantially
the form attached to this Agreement as Exhibit B;




25

--------------------------------------------------------------------------------






(d)    with respect to the Initial Closing Date only, the Voting Agreement, duly
executed by the Purchasers and Highstar, in substantially the form attached to
this Agreement as Exhibit C;


(e)    an Officers’ Certificate substantially in the form attached to this
Agreement as Exhibit G;


(f)    a completed Internal Revenue Service Form W-9; and


(g)    a cross receipt, dated such Closing Date, executed by such Purchaser
confirming that such Purchaser has received the Purchased Units and Warrant
being purchased by such Purchaser on such Closing Date pursuant hereto.


ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES


SECTION 7.01    Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) (a) from costs, losses, liabilities, damages, or expenses, and
(b) hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action as a result of, arising out of, or in any way related to the breach of
any of the representations, warranties or covenants of the Partnership contained
herein or in any certificate or instrument delivered by or on behalf of the
Partnership hereunder, and in connection therewith, and promptly upon demand,
pay or reimburse each of them for all costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever, including, without limitation, the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them (whether or not a party thereto), provided that such claim for
indemnification relating to a breach of the representations or warranties is
made prior to the expiration of such representations or warranties to the extent
applicable; and provided further, that no Purchaser Related Party shall be
entitled to recover special, consequential (including lost profits) or punitive
damages under this Section 7.01 (other than any such damages to the extent that
such damages (x) are in the form of diminution in value or (y) arise from Third
Party Claims).


SECTION 7.02    Indemnification by Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation, or inquiries), demands and causes of
action and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein or
in any certificate or instrument delivered by such Purchaser hereunder; provided
that such claim for indemnification relating to a breach of a representation or
warranty is made prior to the expiration of such representation or warranty; and
provided further, that no Partnership Related Party shall be entitled to recover
special, consequential (including lost profits) or punitive damages under this
Section 7.02 (other than any such damages to the extent that such damages (x)
are in the form of diminution in value or (y) arise from Third Party Claims);
provided further, that in no event will such Purchaser be liable under this
Section 7.02 for any amount in excess of the sum total of its Aggregate Purchase
Price on Initial Closing Date plus its Aggregate Purchase Price on Second
Closing Date.


26

--------------------------------------------------------------------------------








SECTION 7.03    Indemnification Procedure. Promptly after any Partnership
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action, suit or proceeding by a third party, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement (each a
“Third Party Claim”), the Indemnified Party shall give the indemnitor hereunder
(the “Indemnifying Party”) written notice of such claim or the commencement of
such action, suit or proceeding, but failure to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known. The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel
who shall be reasonably acceptable to the Indemnified Party, any such matter as
long as the Indemnifying Party pursues the same diligently and in good faith. If
the Indemnifying Party undertakes to defend or settle, it shall promptly notify
the Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (i)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (ii) if (A) the Indemnifying Party
has failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (B) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from those available to the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, involves no admission of wrongdoing or malfeasance
by, and includes a complete release from liability of, the Indemnified Party.


SECTION 7.04    Tax Treatment. All indemnification payments under this Article
VII shall be adjustments to the Per Unit Price except as otherwise required by
applicable Law.


ARTICLE VIII
MISCELLANEOUS


SECTION 8.01    Interpretation. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever a party has an obligation under the Transaction Agreements, the expense
of complying with such obligation shall be an expense of such party unless
otherwise specified therein. Whenever any determination, consent or approval is
to be made or


27

--------------------------------------------------------------------------------






given by a Purchaser under the Transaction Agreements, such action shall be in
such Purchaser’s sole discretion, unless otherwise specified therein. If any
provision in the Transaction Agreements is held to be illegal, invalid, not
binding, or unenforceable, such provision shall be fully severable and the
Transaction Agreements shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
the Transaction Agreements, and the remaining provisions shall remain in full
force and effect. The Transaction Agreements have been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.


SECTION 8.02    Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.03, 3.09, 3.10, 3.13, 3.22, 3.24, 3.25, 3.26,
3.27, 4.01, 4.03, 4.04, 4.05, 4.06, 4.07, 4.09, 4.10 and 4.11 of this Agreement
shall survive the execution and delivery of this Agreement indefinitely, and the
other representations and warranties set forth in this Agreement shall survive
until the date that is 60 days following the filing of the Partnership’s Annual
Report on Form 10-K for the fiscal year ended March 31, 2017 regardless of any
investigation made by or on behalf of the Partnership or any Purchaser. The
covenants made in this Agreement or any other Transaction Agreement shall
survive the Closing indefinitely until performed and remain operative and in
full force and effect regardless of acceptance of any of the Purchased Units or
Warrants and payment therefor and repayment, conversion, exercise, redemption or
repurchase thereof. All indemnification obligations of the Partnership and the
Purchasers pursuant to this Agreement shall remain operative and in full force
and effect unless such obligations are expressly terminated in a writing by the
Parties, regardless of any purported general termination of this Agreement.


SECTION 8.03    No Waiver; Modifications in Writing.


(a)    Delay. No failure or delay on the part of any Party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.


(b)    Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective, unless signed by each of Parties or each of the
original signatories thereto affected by such amendment, waiver, consent,
modification or termination. Any amendment, supplement or modification of or to
any provision hereof, any waiver of any provision hereof and any consent to any
departure by the Partnership from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on the Partnership in any case shall entitle the
Partnership to any other or further notice or demand in similar or other
circumstances.


SECTION 8.04    Binding Effect; Assignment.


(a)    Binding Effect. This Agreement shall be binding upon the Partnership,
each Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.




28

--------------------------------------------------------------------------------






(b)    Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Partnership by delivery
of an agreement to be bound and a revised Schedule A or Schedule B. No portion
of the rights and obligations of any Purchaser under this Agreement may be
transferred by such Purchaser to a non-Affiliate without the written consent of
the Partnership (such consent not to be unreasonably withheld).


SECTION 8.05    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
electronic mail or personal delivery to the following addresses:


(a)    If to any Purchaser:
To such Purchaser’s address listed on Schedule 8.05 hereof or such other address
as such Purchaser shall have specified by written notice to the Partnership.


With a copy to (which shall not constitute notice):


Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, NY 10103
Attention: David B. Cohen
Todd R. Triller
Email: dcohen@velaw.com
ttriller@velaw.com


Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, TX 77002
Attention: Julian J. Seiguer
Email: jseiguer@velaw.com




(b)    If to the Partnership:
6120 S. Yale Avenue, Suite 805
Tulsa, OK 74136
Attention: H. Michael Krimbill
Facsimile: 918-492-0990
Email: michael.krimbill@nglep.com


With a copy to (which shall not constitute notice):


Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX 77002
Attention: G. Michael O’Leary
Facsimile: 713-220-4285
Email: moleary@andrewskurth.com




29

--------------------------------------------------------------------------------






or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail prior to 5:00 p.m., Central Time on the
date submitted; on the next succeeding Business Day, if sent via electronic mail
at or after 5:00 p.m., Central Time on the date submitted; upon actual receipt
if sent by certified mail, return receipt requested, or regular mail, if mailed;
when receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.
SECTION 8.06    Entire Agreement. This Agreement and the other Transaction
Agreements are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein, with
respect to the rights granted by the Partnership or a Purchaser set forth herein
and therein. This Agreement and the other Transaction Agreements supersede all
prior agreements and understandings between the Parties with respect to such
subject matter. The Schedules and Exhibits referred to herein and attached
hereto are incorporated herein by this reference, and unless the context
expressly requires otherwise, are incorporated in the definition of “Agreement.”


SECTION 8.07    Governing Law; Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of New York.  The Parties hereby submit to the
non-exclusive jurisdiction of any U.S. federal or state court located in the
Borough of Manhattan, the City and County of New York in any action, suit or
proceeding arising out of or based upon this Agreement or any of the
transactions contemplated hereby. The Parties hereby irrevocably waive, to the
fullest extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.  Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.


SECTION 8.08    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
SECTION 8.09    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
including facsimile or .pdf format


30

--------------------------------------------------------------------------------






counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.


SECTION 8.10    Termination.


(a)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Initial Closing by the mutual written
consent of the Partnership and the Purchasers entitled to purchase a majority of
the Purchased Units on Initial Closing Date and the Warrants in accordance with
Schedule A.


(b)    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Initial Closing:


(i)    if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal; or


(ii)    if the Initial Closing shall not have occurred on or before May 30,
2016.


(c)    Notwithstanding anything herein to the contrary, the Purchasers shall not
be obligated to purchase, and the Partnership shall not be obligated to issue,
Preferred Units on the Second Closing Date or Warrant Units on the Second
Closing Date and all obligations of the parties with respect to a Second Closing
Date shall terminate (without affecting the other terms of this Agreement):


(i)     if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement with respect to such purchase or issuance on the Second
Closing Date or makes the transactions contemplated by this Agreement with
respect to such purchase or issuance on the Second Closing Date illegal; or


(ii)    if the Second Closing shall not have occurred on or before
June 30, 2016.


(d)    In the event of the termination of this Agreement as provided in Section
8.10(a) or Section 8.10(b), this Agreement shall forthwith become null and void.
In the event of such termination, there shall be no liability on the part of any
Party hereto, except with respect to the requirement to comply with any
confidentiality agreement in favor of the Partnership; provided that nothing
herein shall relieve any party from any liability or obligation with respect to
any willful breach of this Agreement.


SECTION 8.11    Recapitalization, Exchanges, Etc. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to any
and all equity interests of the Partnership or any successor or assign of the
Partnership (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Purchased Units and the Warrants, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like of the Class A
Convertible Preferred Units or the Common Units occurring after the date of this
Agreement.




31

--------------------------------------------------------------------------------






SECTION 8.12    Specific Performance. Damages in the event of breach of this
Agreement by a Party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Party, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the Parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Party from pursuing any other rights and remedies at law
or in equity that such Party may have.




(Signature Pages Follow)






    






32

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
NGL ENERGY PARTNERS LP


By:    NGL Energy Holdings LLC,
its General Partner




By:    /s/ H. Michael Krimbill    
Name:     H. Michael Krimbill
Title:     Chief Executive Officer




















































































Signature Page to
Class A Convertible Preferred Unit and Warrant Purchase Agreement


33

--------------------------------------------------------------------------------






Highstar NGL Prism/IV-A Interco LLC




By:    /s/ Christopher Beall    
Name: Christopher Beall
Title:    Authorized Person




Highstar NGL Main Interco LLC




By:    /s/ Christopher Beall    
Name: Christopher Beall
Title:    Authorized Person


















































































Signature Page to
Class A Convertible Preferred Unit and Warrant Purchase Agreement


34

--------------------------------------------------------------------------------






Schedule A






Purchaser
Class A Convertible Preferred Units
Warrant Exercise Units
Purchase Price
Highstar NGL Prism/IV-A Interco LLC
3,407,477
747,566
$41,008,300.00
Highstar NGL Main Interco LLC
4,901,760
1,075,397
$58,991,700.00



35

--------------------------------------------------------------------------------






Schedule B
Purchaser
Class A Convertible Preferred Units
Warrant Exercise Units
Purchase Price
Highstar NGL Prism/IV-A Interco LLC
3,407,477
747,566
$41,008,300.00
Highstar NGL Main Interco LLC
4,901,760
1,075,397
$58,991,700.00



36

--------------------------------------------------------------------------------






Schedule C
Reimbursable Expenses Cap


Purchaser
Reimbursable Expenses Cap
Highstar Capital IV, L.P.
$300,000.00
 
 



37

--------------------------------------------------------------------------------






Schedule 8.05




Purchaser
Contact Information
Highstar NGL Prism/IV-A Interco LLC
Highstar NGL Main Interco LLC
277 Park Avenue, 45th Floor
New York, New York 10172
277 Park Avenue, 45th Floor
New York, New York 10172



















 


























38

--------------------------------------------------------------------------------






Exhibit A
Form of Registration Rights Agreement




REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
NGL ENERGY PARTNERS LP
AND
THE PURCHASERS NAMED ON SCHEDULE A HERETO
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [], 2016, by and among NGL Energy Partners LP, a Delaware limited
partnership (the “Partnership”), and each of the Persons set forth on Schedule A
to this Agreement (each, a “Purchaser” and collectively, the “Purchasers”).
WHEREAS, this Agreement is entered into in connection with the closing of the
issuance and sale of the Preferred Units (as defined below) and the Warrants (as
defined below), pursuant to the Class A Convertible Preferred Unit and Warrant
Purchase Agreement, dated as of April 21, 2016 (the “Purchase Agreement”), by
and among the Partnership and the Purchasers;
WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and
WHEREAS, it is a condition to the obligations of each Purchaser and the
Partnership under the Purchase Agreement that this Agreement be executed and
delivered;
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
Article I



DEFINITIONS
Section 1.01    Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For avoidance of
doubt, for purposes of this Agreement, (i) the Partnership, on the one hand, and
the Purchasers, on the other hand, shall not be considered Affiliates and (ii)
any fund, entity or account managed, advised or sub-advised, directly or
indirectly, by a Purchaser or any of its Affiliates, shall be considered an
Affiliate of such Purchaser. For the avoidance of doubt, for purposes of this
Agreement, any fund, entity or account managed, advised or sub-advised directly
or indirectly, by Purchasers or any of their Affiliates, the direct or indirect
equity owners, including limited partners of Purchaser or any Affiliate, shall
be considered an Affiliate of such Purchaser.


1

--------------------------------------------------------------------------------






“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Amended Partnership Agreement” means the Second Amended and Restated Agreement
of Limited Partnership of the Partnership, as amended as of the Closing Date.
“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Oklahoma are authorized or required by law or other governmental action to
close.
“Closing Date” means [], 2016.
“Common Unit” has the meaning specified therefor in Article I of the Amended
Partnership Agreement.
“Common Unit Price” means $12.035.
“Delay Liquidated Damages” has the meaning specified therefor in Section 2.03 of
this Agreement.
“Effective Date” means, with respect to a particular Shelf Registration
Statement, the date of effectiveness of such Shelf Registration Statement.
“Effectiveness Deadline” has the meaning specified therefor in Section 2.01(a)
of this Agreement.
“Effectiveness Period” means the period beginning on the Effective Date for the
Registration Statement and ending at the time all Registrable Securities covered
by such Registration Statement have ceased to be Registrable Securities.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing Registration Rights Agreement” means the First Amended and Restated
Registration Rights Agreement dated as of October 3, 2011 by and among the
Partnership and the investors party thereto, as amended from time to time.
“General Partner” means NGL Energy Holdings LLC, a Delaware limited liability
company.
“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.
“Holder” means the record holder of any Registrable Securities. For the
avoidance of doubt, in accordance with Section 3.05 of this Agreement, for
purposes of determining the availability of any rights and applicability of any
obligations under this Agreement, including, calculating the amount of
Registrable Securities held by a Holder, a Holder’s Registrable Securities shall
be aggregated together with all Registrable Securities held by other Holders who
are Affiliates of such Holder.
“In-Kind LD Amount” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.
“Launch” has the meaning specified therefor in Section 2.04 of this Agreement.


2

--------------------------------------------------------------------------------






“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.
“LD Period” has the meaning specified therefor in Section 2.01(b) of this
Agreement.
“LD Termination Date” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.
“Liquidated Damages Multiplier” means the product of the Common Unit Price times
the number of Common Units (which shall be the number of Common Units issuable
upon exercise of the Warrants at the date of determination) held by such Holder.
“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.
“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.
“NYSE” means The New York Stock Exchange, Inc.
“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.
“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Piggyback Threshold Amount” means $5.0 million.
“Post-Launch Withdrawing Selling Holders” has the meaning specified therefor in
Section 2.04 of this Agreement.
“Preferred Units” means the Class A Convertible Preferred Units of the
Partnership initially purchased and sold pursuant to the Purchase Agreement and
issued pursuant to the Amended Partnership Agreement.
“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.
“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
“Registrable Securities” means the Common Units issued or issuable upon
conversion of any of the Preferred Units or upon the exercise of the Warrants,
and includes any type of ownership interest issued to the Holder as a result of
Section 3.04 of this Agreement.
“Registrable Securities Amount” means the calculation based on the product of
the Common Unit Price times the number of Registrable Securities.
“Registration Effective Date” has the meaning specified therefor in Section
2.01(a) of this Agreement.
“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.


3

--------------------------------------------------------------------------------






“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.
“Required Holders” means Holders of greater than 50% of the Registrable
Securities.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.
“Selling Holder” means a Holder who is selling Registrable Securities under a
Registration Statement pursuant to the terms of this Agreement.
“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.
“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the SEC then in effect).
“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Registrable Securities are sold to one or
more underwriters on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.
“Underwritten Offering Notice” has the meaning specified therefor in Section
2.04 of this Agreement.
“VWAP Price” means, for each such period of measurement, the volume weighted
average closing price of a Common Unit on the national securities exchange on
which the Common Units are then listed (or admitted to trading).
“Warrant” has the meaning specified therefor in Section 1.01 of the Purchase
Agreement.
Section 1.02    Registrable Securities. Any Registrable Security shall cease to
be a Registrable Security at the earliest of the following: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the SEC and such Registrable Security has been sold or
disposed of pursuant to such effective registration statement; (b) when such
Registrable Security has been sold or disposed of (excluding transfers or
assignments by a Holder to an Affiliate) pursuant to Rule 144 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect) under circumstances in which all of the applicable conditions of
Rule 144 (as then in effect) are met; (c) when such Registrable Security is held
by the Partnership or one of its Affiliates; or (d) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.11 hereof.


Article II



REGISTRATION RIGHTS


Section 2.01    Shelf Registration.


(a)Shelf Registration. Within 180 calendar days of the Closing Date, the
Partnership shall use its reasonable best efforts to prepare and file a Shelf
Registration Statement with the SEC to permit the public resale of all
Registrable Securities on the terms and conditions specified in this Section
2.01 (a “Registration


4

--------------------------------------------------------------------------------






Statement”). The Registration Statement filed with the SEC pursuant to this
Section 2.01(a) shall be on Form S-3 or, if Form S-3 is not then available to
the Partnership, on Form S-1 or such other form of registration statement as is
then available to effect a registration for resale of the Registrable
Securities, covering the Registrable Securities, and shall contain a prospectus
in such form as to permit any Selling Holder covered by such Registration
Statement to sell such Registrable Securities pursuant to Rule 415 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect) at any time beginning on the Effective Date for such Registration
Statement. The Partnership shall use its reasonable best efforts to cause a
Registration Statement filed pursuant to this Section 2.01(a) to be declared
effective no later than 360 calendar days after the Closing Date (the
“Effectiveness Deadline”). A Registration Statement shall provide for the resale
pursuant to any method or combination of methods legally available to, and
requested by, the Selling Holders, including by way of an Underwritten Offering,
if such an election has been made pursuant to Section 2.04 of this Agreement.
During the Effectiveness Period, the Partnership shall use its reasonable best
efforts to cause a Registration Statement filed pursuant to this Section 2.01(a)
to remain effective, and to be supplemented and amended to the extent necessary
to ensure that such Registration Statement is available or, if not available,
that another registration statement is available for the resale of the
Registrable Securities until all Registrable Securities have ceased to be
Registrable Securities. The Partnership shall prepare and file a supplemental
listing application with the NYSE (or such other national securities exchange on
which the Registrable Securities are then listed and traded) to list the
Registrable Securities covered by a Registration Statement and shall use its
reasonable best efforts to have such Registrable Securities approved for listing
on the NYSE (or such other national securities exchange on which the Registrable
Securities are then listed and traded) by the Effective Date of such
Registration Statement, subject only to official notice of issuance. As soon as
practicable following the Effective Date of a Registration Statement, but in any
event within three Business Days of such date, the Partnership shall notify the
Selling Holders of the effectiveness of such Registration Statement.


When effective, a Registration Statement (including the documents incorporated
therein by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made).
If the Managing Underwriter of any proposed Underwritten Offering of Registrable
Securities advises the Partnership that the inclusion of all of the Selling
Holders’ Registrable Securities that the Selling Holders intend to include in
such offering exceeds the number that can be sold in such offering without being
likely to have an adverse effect on the price, timing or distribution of the
Registrable Securities offered or the market for the Registrable Securities,
then the Registrable Securities to be included in such Underwritten Offering
shall include the number of Registrable Securities that such Managing
Underwriter advises the Partnership can be sold without having such adverse
effect, with such number to be allocated (i) first, to the Selling Holders,
allocated among such Selling Holders pro rata on the basis of the number of
Registrable Securities held by each such Selling Holder or in such other manner
as such Selling Holders may agree, and (ii) second, to any other holder of
securities of the Partnership having rights of registration that are neither
expressly senior nor subordinated to the Holders in respect of the Registrable
Securities.
(b)Failure to Go Effective. If a Registration Statement required to be filed by
Section 2.01(a) is not declared effective on or prior to the Effectiveness
Deadline, then each Holder shall be entitled to a payment (with respect to each
Registrable Security held by the Holder), as liquidated damages and not as a
penalty, of 0.25% of the Liquidated Damages Multiplier per 30-day period, which
shall accrue daily, for the first 60 calendar days immediately following the
Effectiveness Deadline, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-calendar-day period, which shall accrue daily, for
each subsequent 30-calendar-day period (i.e., 0.5% for 61-90 calendar days,
0.75% for 91-120 calendar days and 1.0%


5

--------------------------------------------------------------------------------






thereafter), up to a maximum of 1.0% of the Liquidated Damages Multiplier per
30-calendar-day period, until such time as such Registration Statement is
declared effective or when the Registrable Securities covered by such
Registration Statement cease to be Registrable Securities (the “Liquidated
Damages”). The Liquidated Damages payable pursuant to the immediately preceding
sentence shall be payable within 10 Business Days after the end of each such
30-calendar-day period. Any Liquidated Damages shall be paid to each Holder in
immediately available funds; provided, however, if the Partnership certifies
that it is unable to pay Liquidated Damages in cash because such payment would
result in a breach of any covenant or constitute a default under a credit
facility, indenture, note purchase agreement or other debt instrument filed as
an exhibit to the Partnership’s periodic reports filed with the SEC, then the
Partnership may pay such Liquidated Damages using as much cash as permitted
without breaching any such credit facility or other debt instrument and shall
pay the balance of such Liquidated Damages (the “In-Kind LD Amount”) in kind in
the form of the issuance of additional Common Units. Upon any issuance of Common
Units as Liquidated Damages, the Partnership shall promptly (A) prepare and file
an amendment to such Registration Statement prior to its effectiveness adding
such Common Units to such Registration Statement as additional Registrable
Securities and (B) prepare and file a supplemental listing application with the
NYSE (or such other national securities exchange on which the Registrable
Securities are then listed and traded) to list such additional Common Units. The
determination of the number of Common Units to be issued as Liquidated Damages
shall be equal to the In-Kind LD Amount divided by the VWAP Price calculated for
the consecutive 10 trading day period ending on the close of trading on the
trading day immediately preceding the date on which the Liquidated Damages
payment is due, less a discount to such average closing price of 2.0%. The
accrual of Liquidated Damages to a Holder shall cease (an “LD Termination Date,”
and, each such period beginning on an Effectiveness Deadline and ending on an LD
Termination Date being, an “LD Period”) at the earlier of (1) the Registration
Statement being declared effective and (2) when the Holder’s Registrable
Securities covered by such Registration Statement cease to be Registrable
Securities. Any amount of Liquidated Damages shall be prorated for any period of
less than 30 calendar days accruing during an LD Period. If the Partnership is
unable to cause a Registration Statement to be declared effective on or prior to
the Effectiveness Deadline as a result of an acquisition, merger,
reorganization, disposition or other similar transaction, then the Partnership
may request a waiver of the Liquidated Damages, and each Holder may individually
grant or withhold its consent to such request in its discretion. For the
avoidance of doubt, nothing in this Section 2.01(b) shall relieve the
Partnership from its obligations under Section 2.01(a).


Section 2.02    Piggyback Rights.


(a)    Participation. So long as a Holder has Registrable Securities, if the
Partnership proposes to file (i) a shelf registration statement other than a
Registration Statement contemplated by Section 2.01(a), (ii) a prospectus
supplement to an effective shelf registration statement relating to the sale of
equity securities of the Partnership, other than a Registration Statement
contemplated by Section 2.01(a) and Holders may be included without the filing
of a post-effective amendment thereto, or (iii) a registration statement, other
than a shelf registration statement, in each case, for the sale of Common Units
in an Underwritten Offering for its own account or that of another Person, or
both, then promptly following the selection of the Managing Underwriter for such
Underwritten Offering, the Partnership shall give notice of such Underwritten
Offering to each Holder (together with its Affiliates) holding at least the
Piggyback Threshold Amount of the then-outstanding Registrable Securities
(calculated based on the Common Unit Price) and such notice shall offer such
Holders the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, however, that (A) the Partnership shall
not be required to provide such opportunity to any such Holder that does not
offer a minimum of the Piggyback Threshold Amount of Registrable Securities
(based on the Common Unit Price), and (B) if the Partnership has been advised by
the Managing Underwriter that the inclusion of Registrable Securities for sale
for the benefit of the Holders will have an adverse effect on the price, timing
or distribution


6

--------------------------------------------------------------------------------






of the Common Units in the Underwritten Offering, then (x) if no Registrable
Securities can be included in the Underwritten Offering in the opinion of the
Managing Underwriter, the Partnership shall not be required to offer such
opportunity to the Holders or (y) if any Registrable Securities can be included
in the Underwritten Offering in the opinion of the Managing Underwriter, then
the amount of Registrable Securities to be offered for the accounts of Holders
shall be determined based on the provisions of Section 2.02(b). Any notice
required to be provided in this Section 2.02(a) to Holders shall be provided on
a Business Day and receipt of such notice shall be confirmed by the Holder. Each
such Holder shall then have two Business Days (or one Business Day in connection
with any overnight or bought Underwritten Offering) after notice has been
delivered to request in writing the inclusion of Registrable Securities in the
Underwritten Offering. If no written request for inclusion from a Holder is
received within the specified time, each such Holder shall have no further right
to participate in such Underwritten Offering. If, at any time after giving
written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, the Partnership shall determine
for any reason not to undertake or to delay such Underwritten Offering, the
Partnership may, at its election, give written notice of such determination to
the Selling Holders and, (1) in the case of a determination not to undertake
such Underwritten Offering, shall be relieved of its obligation to sell any
Included Registrable Securities in connection with such terminated Underwritten
Offering, and (2) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Included Registrable
Securities as part of such Underwritten Offering for the same period as the
delay in the Underwritten Offering. Any Selling Holder shall have the right to
withdraw such Selling Holder’s request for inclusion of such Selling Holder’s
Registrable Securities in such Underwritten Offering by giving written notice to
the Partnership of such withdrawal at or prior to the time of pricing of such
Underwritten Offering. Any Holder may deliver written notice (an “Opt-Out
Notice”) to the Partnership requesting that such Holder not receive notice from
the Partnership of any proposed Underwritten Offering; provided, however, that
such Holder may later revoke any such Opt-Out Notice in writing. Following
receipt of an Opt-Out Notice from a Holder (unless subsequently revoked), the
Partnership shall not be required to deliver any notice to such Holder pursuant
to this Section 2.02(a) and such Holder shall no longer be entitled to
participate in Underwritten Offerings by the Partnership pursuant to this
Section 2.02(a). [The Holders indicated on Schedule A hereto as having opted out
shall each be deemed to have delivered an Opt-Out Notice as of the date hereof.]


(b)    Priority. Other than situations outlined in Section 2.01 of this
Agreement, if the Managing Underwriter of any proposed Underwritten Offering of
Common Units included in an Underwritten Offering involving Included Registrable
Securities advises the Partnership that the total amount of Common Units that
the Selling Holders and any other Persons intend to include in such offering
exceeds the number of Common Units that can be sold in such offering without
being likely to have an adverse effect on the price, timing or distribution of
the Common Units offered or the market for the Common Units, then the Common
Units to be included in such Underwritten Offering shall include the number of
Registrable Securities that such Managing Underwriter advises the Partnership
can be sold without having such adverse effect, with such number to be allocated
(i) first, to the Partnership or other party or parties requesting or initiating
such registration or to any other holder of securities of the Partnership having
rights of registration pursuant to the Existing Registration Rights Agreement
and (ii) second, by the Selling Holders who have requested participation in such
Underwritten Offering and by the other holders of Common Units (other than
holders of Registrable Securities) with registration rights entitling them to
participate in such Underwritten Offering, allocated among such Selling Holders
and other holders pro rata on the basis of the number of Registrable Securities
or Common Units held by each applicable Selling Holder or other holder or in
such manner as they may agree.




7

--------------------------------------------------------------------------------






(c)Termination of Piggyback Registration Rights. Each Holder’s rights under this
Section 2.02 shall terminate upon such Holder (together with its Affiliates)
ceasing to hold at least the Piggyback Threshold Amount of Registrable
Securities (calculated based on the Common Unit Price).


Section 2.03    Delay Rights.


Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to (i) all Holders, delay the filing of a Registration
Statement required under Section 2.01(a), or (ii) any Selling Holder whose
Registrable Securities are included in a Registration Statement or other
registration statement contemplated by this Agreement, suspend such Selling
Holder’s use of any prospectus that is a part of such Registration Statement or
other registration statement (in which event the Selling Holder shall
discontinue sales of the Registrable Securities pursuant to such Registration
Statement or other registration statement contemplated by this Agreement but may
settle any previously made sales of Registrable Securities) if the Partnership
(x) is pursuing an acquisition, merger, reorganization, disposition or other
similar transaction and the General Partner determines in good faith that the
Partnership’s ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
such Registration Statement or other registration statement or (y) has
experienced some other material non-public event the disclosure of which at such
time, in the good faith judgment of the General Partner, would materially
adversely affect the Partnership; provided, however, in no event shall (A) such
filing of such Registration Statement be delayed under clauses (x) or (y) of
this Section 2.03 for a period that exceeds 90 calendar days or (B) such Selling
Holders be suspended under clauses (x) or (y) of this Section 2.03 from selling
Registrable Securities pursuant to such Registration Statement or other
registration statement for a period that exceeds an aggregate of 60 calendar
days in any 180 calendar-day period or 105 calendar days in any 365 calendar-day
period, in each case, exclusive of days covered by any lock-up agreement
executed by a Selling Holder in connection with any Underwritten Offering. Upon
disclosure of such information or the termination of the condition described
above, the Partnership shall provide prompt notice, but in any event within one
Business Day of such disclosure or termination, to the Selling Holders whose
Registrable Securities are included in such Registration Statement and shall
promptly terminate any suspension of sales it has put into effect and shall take
such other reasonable actions to permit registered sales of Registrable
Securities as contemplated in this Agreement.
If (i) the Selling Holders shall be prohibited from selling their Registrable
Securities under a Registration Statement or other registration statement
contemplated by this Agreement as a result of a suspension pursuant to the
immediately preceding paragraph in excess of the periods permitted therein or
(ii) a Registration Statement or other registration statement contemplated by
this Agreement is filed and is declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 60 calendar days by a
post-effective amendment thereto, a supplement to the prospectus or a report
filed with the SEC pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the SEC, but not including any day on which a
suspension is lifted or such amendment, supplement or report is filed with the
SEC, if applicable, each Selling Holder shall be entitled to a payment (with
respect to each Registrable Security) from the Partnership, as liquidated
damages and not as a penalty, of 0.25% of the Liquidated Damages Multiplier per
30-calendar-day period, which shall accrue daily, for the first 60 calendar days
immediately following the earlier of (x) the date on which the suspension period
exceeded the permitted period and (y) the 31st calendar day after such Shelf
Registration Statement ceased to be effective or failed to be usable for its
intended purposes, with such payment amount increasing by an additional 0.25% of
the Liquidated Damages Multiplier per 30-day period, which shall accrue daily,
for each subsequent 30-calendar-day period (i.e., 0.5% for 61-90 calendar days,
0.75% for 91-120 calendar days and 1.0% thereafter), up to a maximum of 1.00% of
the Liquidated Damages Multiplier per 30-day


8

--------------------------------------------------------------------------------






period (the “Delay Liquidated Damages”). For purposes of this paragraph, a
suspension shall be deemed lifted with respect to a Selling Holder on the date
that either (A) notice that the suspension has been terminated is delivered to
such Selling Holder or (B) a post-effective amendment or supplement to the
prospectus or report is filed with the SEC pursuant to Section 13(a), 13(c), 14
or 15(d) of the Exchange Act. Any Delay Liquidated Damages shall cease to accrue
pursuant to this paragraph upon the earlier of (1) a suspension being deemed
lifted and (2) when such Selling Holder no longer holds Registrable Securities
included in such Registration Statement, and shall be payable within 10 Business
Days after the end of each such 30-day period. Any amount of Delay Liquidated
Damages shall be prorated for any period of less than 30 calendar days in which
the payment of Delay Liquidated Damages ceases. Any Delay Liquidated Damages
shall be paid to each Selling Holder in immediately available funds.
Section 2.04    Underwritten Offerings. In the event that the Required Holders
elect to include, other than pursuant to Section 2.02 of this Agreement, at
least the lesser of (i) $15.0 million of Registrable Securities in the aggregate
(calculated based on the Registrable Securities Amount) and (ii) 100% of the
then outstanding Registrable Securities held by them under a Registration
Statement pursuant to an Underwritten Offering, the Partnership shall, upon
request by the Required Holders (such request, an “Underwritten Offering Notice”
and such electing Required Holders, the “Electing Holders”), retain underwriters
in order to permit the Electing Holders to effect such sale through an
Underwritten Offering. provided, however, that the Required Holders shall have
the option and right to require the Partnership to effect not more than
three Underwritten Offerings pursuant to and subject to the conditions of this
Section 2.04, subject to a maximum of two Underwritten Offerings during any
12-month period. Upon delivery of such Underwritten Offering Notice to the
Partnership, the Partnership shall as soon as practicable (but in no event later
than one Business Day following the date of delivery of the Underwritten
Offering Notice to the Partnership) deliver notice of such Underwritten Offering
Notice to all other Holders, who shall then have two Business Days from the date
that such notice is given to them to notify the Partnership in writing of the
number of Registrable Securities held by such Holder that they want to be
included in such Underwritten Offering. For the avoidance of doubt, any Holders
notified about an Underwritten Offering by the Partnership after the Partnership
has received the corresponding Underwritten Offering Notice may participate in
such Underwritten Offering, but shall not count toward the $15.0 million of
Registrable Securities required under clause (i) of this Section 2.04 to request
an Underwritten Offering pursuant to an Underwritten Offering Notice. In
connection with any Underwritten Offering under this Agreement, the Partnership
shall be entitled to select the Managing Underwriter or Underwriters, but only
with the consent of Holders of a majority of the Registrable Securities being
sold in such Underwritten Offering, which shall not be unreasonably withheld,
delayed or conditioned. In connection with an Underwritten Offering contemplated
by this Agreement in which a Selling Holder participates, each Selling Holder
and the Partnership shall be obligated to enter into an underwriting agreement
that contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities whose offer and resale will be
registered, on its behalf, its intended method of distribution and any other
representation required by Law. If any Selling Holder disapproves of the terms
of an underwriting, such Selling Holder


9

--------------------------------------------------------------------------------






may elect to withdraw therefrom by notice to the Partnership, the Electing
Holders and the Managing Underwriter; provided, however, that any such
withdrawal must be made no later than the time of pricing of such Underwritten
Offering. If all Selling Holders withdraw from an Underwritten Offering prior to
the pricing of such Underwritten Offering, the events will not be considered an
Underwritten Offering and will not decrease the number of available Underwritten
Offerings the Required Holders have the right and option to request under this
Section 2.04. No such withdrawal or abandonment shall affect the Partnership’s
obligation to pay Registration Expenses pursuant to Section 2.08; provided,
however, that if (A) certain Selling Holders withdraw from an Underwritten
Offering after the public announcement at launch (the “Launch”) of such
Underwritten Offering (such Selling Holders, the “Post-Launch Withdrawing
Selling Holders”), and (B) all Selling Holders withdraw from such Underwritten
Offering prior to pricing, other than in either clause (A) or (B) as a result of
the occurrence of any event that would reasonably be expected to permit the
Partnership to exercise its rights to suspend the use of a Registration
Statement or other registration statement pursuant to Section 2.03, then the
Post-Launch Withdrawing Selling Holders shall pay for all reasonable
Registration Expenses incurred by the Partnership during the period from the
Launch of such Underwritten Offering until the time all Selling Holders withdraw
from such Underwritten Offering.


Section 2.05    Sale Procedures.


In connection with its obligations under this Article II, the Partnership shall,
as expeditiously as possible:
(a)    use its reasonable best efforts to prepare and file with the SEC such
amendments and supplements to a Registration Statement and the prospectus used
in connection therewith as may be necessary to keep such Registration Statement
effective for the Effectiveness Period and as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement;


(b)    if a prospectus supplement will be used in connection with the marketing
of an Underwritten Offering from a Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, the Partnership
shall use its reasonable best efforts to include such information in such
prospectus supplement;


(c)    furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the SEC), and provide each such Selling Holder the opportunity to object to any
information pertaining to such Selling Holder and its plan of distribution that
is contained therein and make the corrections reasonably requested by such
Selling Holder with respect to such information prior to filing a Registration
Statement or such other registration statement or supplement or amendment
thereto, and (ii) such number of copies of such Registration Statement or such
other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Selling Holder may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Registration Statement or other registration
statement;


(d)if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by a Registration Statement or any other
registration statement contemplated by this Agreement


10

--------------------------------------------------------------------------------






under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request; provided, however, that the Partnership shall not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject;


(e)promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of a Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the SEC with respect to any filing
referred to in clause (i) and any written request by the SEC for amendments or
supplements to such Registration Statement or any other registration statement
or any prospectus or prospectus supplement thereto;


(f)immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in a Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to as promptly as practicable amend or supplement
the prospectus or prospectus supplement or take other appropriate action so that
the prospectus or prospectus supplement does not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;


(g)upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the SEC or any other governmental agency or self-regulatory
body or other body having jurisdiction (including any domestic or foreign
securities exchange) relating to such offering of Registrable Securities;


(h)in the case of an Underwritten Offering, use its reasonable best efforts to
furnish to the underwriters upon request, (i) an opinion of counsel for the
Partnership dated the date of the closing under the underwriting agreement and
(ii) a “cold comfort” letter, dated the pricing date of such Underwritten
Offering and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants who have certified the Partnership’s financial statements included
or incorporated by reference into the applicable registration statement, and
each of the opinion and the “cold comfort” letter shall be in customary form and
covering substantially the same matters with respect to such registration
statement (and the prospectus and any prospectus supplement included therein) as
have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the


11

--------------------------------------------------------------------------------






underwriters in Underwritten Offerings of securities by the Partnership and such
other matters as such underwriters and Selling Holders may reasonably request;


(i)otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to its security holders, as soon
as reasonably practicable, an earnings statement, covering a period of twelve
months beginning within three months after the Effective Date of such
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;


(j)make available to the appropriate representatives of the Managing Underwriter
and Selling Holders access to such information and Partnership and General
Partner personnel as is reasonable and customary to enable such parties to
establish a due diligence defense under the Securities Act; provided, that the
Partnership need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership;


(k)use its reasonable best efforts to cause all such Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which the Common Units are then
listed or quoted;


(l)use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Partnership
to enable the Selling Holders to consummate the disposition of such Registrable
Securities;


(m)provide a transfer agent and registrar for all Registrable Securities covered
by such registration statement not later than the Effective Date of such
registration statement;


(n)enter into customary agreements and take such other actions as are reasonably
requested by the Selling Holders or the underwriters, if any, in order to
expedite or facilitate the disposition of such Registrable Securities
(including, making appropriate officers of the General Partner available to
participate in any “road show” presentations before analysts, and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the Registrable Securities)), provided, however, that in the event
the Partnership, using reasonable best efforts, is unable to make such
appropriate officers of the General Partner available to participate in
connection with any “road show” presentations and other customary marketing
activities (whether in person or otherwise), the Partnership shall make such
appropriate officers available to participate via conference call or other means
of communication in connection with no more than one “road show” presentation
per Underwritten Offering; and


(o)if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering, and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.


The Partnership shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent. If the staff of the SEC requires the Partnership to name
any Holder as an underwriter as defined in Section 2(a)(11) of the Securities
Act,


12

--------------------------------------------------------------------------------






and such Holder does not consent thereto, then such Holder’s Registrable
Securities shall not be included on such Registration Statement, such Holder
shall no longer be entitled to receive Liquidated Damages under this Agreement
with respect to such Holder’s Registrable Securities and the Partnership shall
have no further obligations hereunder with respect to Registrable Securities
held by such Holder, unless such Holder has not had an opportunity to conduct
customary underwriter’s due diligence (including receipt of comfort letters and
opinions of counsel) with respect to the Partnership at the time such Holder’s
consent is sought.
Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in Section 2.05(f), shall forthwith
discontinue offers and sales of the Registrable Securities by means of a
prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section 2.05(f)
or until it is advised in writing by the Partnership that the use of the
prospectus may be resumed and has received copies of any additional or
supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Partnership, such Selling Holder shall, or shall request the
Managing Underwriter, if any, to deliver to the Partnership (at the
Partnership’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.
Section 2.06    Cooperation by Holders.
  
The Partnership shall have no obligation to include Registrable Securities of a
Holder in a Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) who has failed to timely furnish after receipt of a written
request from the Partnership such information that the Partnership determines,
after consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act, and any such Holder shall not be entitled to Liquidated
Damages or Delay Liquidated Damages in connection with the applicable
Registration Statement or other registration statement contemplated by this
Agreement.
Section 2.07    Restrictions on Public Sale by Holders of Registrable
Securities.
  
Each Holder of Registrable Securities that participates in an Underwritten
Offering will enter into a customary letter agreement with underwriters
providing such Holder will not effect any public sale or distribution of
Registrable Securities during the 60 calendar-day period beginning on the date
of a prospectus or prospectus supplement filed with the SEC with respect to the
pricing of any Underwritten Offering, provided that (i) the duration of the
foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on the Partnership or the
officers, directors or any other Affiliate of the Partnership or the General
Partner on whom a restriction is imposed and (ii) the restrictions set forth in
this Section 2.07 shall not apply to any Registrable Securities that are
included in such Underwritten Offering by such Holder. In addition, this Section
2.07 shall not apply to any Holder that is not entitled to participate in such
Underwritten Offering, whether because such Holder delivered an Opt-Out Notice
prior to receiving notice of the Underwritten Offering or because such Holder
(together with its Affiliates) holds less than the Piggyback Threshold Amount of
the then-outstanding Registrable Securities (calculated based on the Registrable
Securities Amount) or because the Registrable Securities held by such Holder may
be disposed of without restriction pursuant to any section of Rule 144 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect).
Section 2.08    Expenses.


(a)    Expenses. Subject to the last sentence of Section 2.04, the Partnership
shall pay all reasonable Registration Expenses as determined in good faith by
the General Partner, including, in the case of an


13

--------------------------------------------------------------------------------






Underwritten Offering, the reasonable Registration Expenses of an Underwritten
Offering, regardless of whether any sale is made pursuant to such Underwritten
Offering. Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder.
For the avoidance of doubt, each Selling Holder’s pro rata allocation of Selling
Expenses shall be the percentage derived by dividing (i) the number of
Registrable Securities sold by such Selling Holder in connection with such sale
by (ii) the aggregate number of Registrable Securities sold by all Selling
Holders in connection with such sale. In addition, except as otherwise provided
in Sections 2.08 and 2.09 hereof, the Partnership shall not be responsible for
legal fees incurred by Holders in connection with the exercise of such Holders’
rights hereunder.


(b)    Certain Definitions. “Registration Expenses” means all expenses incident
to the Partnership’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on a Registration Statement
pursuant to Section 2.01(a) or an Underwritten Offering covered under this
Agreement, and the disposition of such Registrable Securities, including,
without limitation, all registration, filing, securities exchange listing and
NYSE fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, Inc., fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, any transfer taxes, and the fees
and disbursements of counsel and independent public accountants for the
Partnership, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance, and the
reasonable fees and disbursements of one counsel for the Selling Holders
participating in such Registration Statement or Underwritten Offering to effect
the disposition of such Registrable Securities, selected by the Holders of a
majority of the Registrable Securities initially being registered under such
Registration Statement or other registration statement as contemplated by this
Agreement, subject to the reasonable consent of the Partnership. “Selling
Expenses” means all underwriting discounts and selling commissions or similar
fees or arrangements allocable to the sale of the Registrable Securities, and
fees and disbursements of counsel to the Selling Holders, except for the
reasonable fees and disbursements of counsel for the Selling Holders required to
be paid by the Partnership pursuant to Sections 2.08 and 2.09.


Section 2.09    Indemnification.


(a)    By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
shall indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, employees or agents (collectively, the
“Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus, in light of the circumstances under which such statement is
made) contained in (which, for the avoidance of doubt, includes documents
incorporated by reference in) such Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, prospectus supplement or final prospectus contained therein, or any
amendment or supplement thereof, or any free writing prospectus relating thereto
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, and shall reimburse each such
Selling Holder Indemnified Person for any legal or other expenses reasonably
incurred by them in connection with investigating, defending or resolving any


14

--------------------------------------------------------------------------------






such Loss or actions or proceedings; provided, however, that the Partnership
shall not be liable in any such case if and to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by such Selling Holder Indemnified Person in writing specifically for use in
such Registration Statement or such other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.


(b)    By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in such Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement or final prospectus contained
therein, or any amendment or supplement thereof, or any free writing prospectus
relating thereto; provided, however, that the liability of each Selling Holder
shall not be greater in amount than the dollar amount of the proceeds (net of
any Selling Expenses) received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.


(c)    Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability that it may have
to any indemnified party other than under this Section 2.09. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.09 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against any indemnified party with respect to which such indemnified
party is entitled to indemnification hereunder without the consent of the
indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party.
 
(d)    Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result


15

--------------------------------------------------------------------------------






of such Loss in such proportion as is appropriate to reflect the relative fault
of the indemnifying party on the one hand and of such indemnified party on the
other in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall such Selling Holder be required to contribute an
aggregate amount in excess of the dollar amount of proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of Registrable
Securities giving rise to such indemnification. The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to herein. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating, defending or resolving any Loss that is the
subject of this paragraph. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.


(e)     Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.


Section 2.10    Rule 144 Reporting.


With a view to making available the benefits of certain rules and regulations of
the SEC that may permit the sale of the Registrable Securities to the public
without registration, the Partnership agrees to use its reasonable best efforts
to:
(a)    make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act (or
any successor or similar provision adopted by the SEC then in effect), at all
times from and after the date hereof;


(b)    file with the SEC in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and


(c)    so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the SEC’s EDGAR
system, to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Partnership, and such other reports and documents as
such Holder may reasonably request in availing itself of any rule or regulation
of the SEC allowing such Holder to sell any such securities without
registration.


Section 2.11    Transfer or Assignment of Registration Rights.


The rights to cause the Partnership to register Registrable Securities granted
to the Purchasers by the Partnership under this Article II may be transferred or
assigned by any Purchaser to one or more transferees or assignees of Registrable
Securities, subject to the transfer restrictions provided in Section 4.11 of the
Amended Partnership Agreement, provided, however, that (a) the Partnership is
given written notice prior to any said transfer or assignment, stating the name
and address of each of the transferee or assignee and


16

--------------------------------------------------------------------------------






identifying the Registrable Securities with respect to which such registration
rights are being transferred or assigned and (b) each such transferee or
assignee assumes in writing responsibility for its portion of the obligations of
such Purchaser under this Agreement.
Section 2.12    Limitation on Subsequent Registration Rights.
  
From and after the date hereof, the Partnership shall not, without the prior
written consent of the Holders of a majority of the then outstanding Registrable
Securities, enter into any agreement with any current or future holder of any
equity securities of the Partnership that would allow such current or future
holder to require the Partnership to include equity securities in any
registration statement filed by the Partnership on a basis that is superior in
any respect to the piggyback rights granted to the Holders pursuant to Section
2.02.
 
Article III



MISCELLANEOUS


Section 3.01    Communications.
  
All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, electronic mail, courier service or personal
delivery:
(a)if to a Purchaser:


To the respective address listed on Schedule A hereof with copies to (which
shall not constitute notice):
[]


(b)    if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.11 above; and
(c)    if to the Partnership:


NGL Energy Partners LP
6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74136
Attention: H. Michael Krimbill
Facsimile: (918) 492-0990
Email: michael.krimbill@nglep.com


with a copy to (which shall not constitute notice):


Andrews Kurth LLP
600 Travis St., Suite 4200
Houston, Texas 77002
Attention: G. Michael O’Leary
Facsimile: (713) 238-7130
Email: gmoleary@andrewskurth.com




17

--------------------------------------------------------------------------------






All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.
Section 3.02    Successor and Assigns.


This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein.
Section 3.03    Assignment of Rights.
  
All or any portion of the rights and obligations of any Purchaser under this
Agreement may be transferred or assigned by such Purchaser only in accordance
with Section 2.11 hereof.
Section 3.04    Recapitalization, Exchanges, Etc. Affecting the Common Units.


The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.
Section 3.05    Aggregation of Registrable Securities.
  
All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.
Section 3.06    Specific Performance.
  
Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right shall not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.
Section 3.07    Counterparts.


This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, including facsimile or .pdf
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.
Section 3.08    Headings.
  
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.


18

--------------------------------------------------------------------------------






Section 3.09    Governing Law.
  
This Agreement, including all issues and questions concerning its application,
construction, validity, interpretation and enforcement, shall be construed in
accordance with, and governed by, the laws of the State of New York.
Section 3.10    Severability of Provisions.


Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.
Section 3.11    Entire Agreement.
  
This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Partnership set forth herein. This Agreement, the
Purchase Agreement and the Amended Partnership Agreement supersede all prior
agreements and understandings between the parties with respect to such subject
matter.
Section 3.12    Amendment.
  
This Agreement may be amended only by means of a written amendment signed by the
Partnership and the Holders of a majority of the then outstanding Registrable
Securities; provided, however, that no such amendment shall materially and
adversely affect the rights of any Holder hereunder without the consent of such
Holder.
Section 3.13    No Presumption.
  
If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.
Section 3.14    Obligations Limited to Parties to Agreement.
  
Each of the Parties hereto covenants, agrees and acknowledges that no Person
other than the Purchasers (and their permitted transferees and assignees) and
the Partnership shall have any obligation hereunder. Notwithstanding that one or
more of the Purchasers may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate
thereof, as such, for any obligations of the Purchasers under this


19

--------------------------------------------------------------------------------






Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any transferee or assignee
of a Purchaser hereunder.
Section 3.15    Independent Nature of Purchaser’s Obligations.
  
The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, the rights arising out
of this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.
Section 3.16    Interpretation.
  
Article and Section references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The words “include,” “includes” and “including” or
words of similar import shall be deemed to be followed by the words “without
limitation.” Whenever any determination, consent or approval is to be made or
given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified. Unless expressly set
forth or qualified otherwise (e.g., by “Business” or “trading”), all references
herein to a “day” are deemed to be a reference to a calendar day.


(Signature pages follow)






    


20

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
NGL ENERGY PARTNERS LP
By:    NGL Energy Holdings LLC,    
its general partner


By: ________________________________    
[Ÿ]


By: [Ÿ]


By:_________________________________         
Name:
Title




[Ÿ]


By: [Ÿ]


By:__________________________________         
Name:
Title:




[Ÿ]


By: [Ÿ]


By:         
Name:________________________________
Title:




[Ÿ]


By: [Ÿ]


By: ___________________________________        
Name:
Title:


21

--------------------------------------------------------------------------------






Schedule A
Purchaser Name; Notice and Contact Information
Purchaser    
Contact Information             
[Name]
[Address]
Attention: [Title]
Telephone: [Phone Number]
Facsimile: [Fax Number]
Email: [Email address]





22

--------------------------------------------------------------------------------






Exhibit B
Form of Board Observation Rights Agreement






BOARD REPRESENTATION AND OBSERVATION RIGHTS AGREEMENT
THIS BOARD REPRESENTATION AND OBSERVATION RIGHTS AGREEMENT, dated as of May [•],
2016 (this “Agreement”), is entered into by and among NGL Energy Holdings LLC, a
Delaware limited liability company (the “General Partner”), NGL Energy Partners
LP, a Delaware limited partnership (the “Partnership” and, together with the
General Partner, the “NGL Entities”), the purchasers listed on the signature
pages hereto (collectively, the “Purchasers”) and Highstar Capital IV, L.P., a
Delaware limited partnership (“Highstar”). The NGL Entities, the Purchasers and
Highstar are herein referred to as the “Parties.” Capitalized terms used but not
defined herein shall have the meaning assigned to such terms in the Class A
Preferred Unit Purchase Agreement, dated as of April 21, 2016, by and among the
Partnership and the Purchasers (the “Purchase Agreement”).
Recitals
WHEREAS, pursuant to, and subject to the terms and conditions of, the Purchase
Agreement, the Partnership has agreed to issue and sell Class A Convertible
Preferred Units (the “Preferred Units”) and warrants that will be exercisable
for Common Units representing limited partner interests in the Partnership (the
“Warrants”) to the Purchasers;


WHEREAS, to induce the Purchasers to enter into the transactions evidenced by
the Purchase Agreement, each of the Parties is required to deliver this
Agreement, duly executed by each of the Parties, contemporaneously with the
Initial Closing of the transactions contemplated by the Purchase Agreement;


WHEREAS, the General Partner, in its individual capacity and in its capacity as
the general partner of the Partnership, has determined it to be in the best
interests of Partnership, to provide the Purchasers with certain representation
and observation rights and obligations in respect of the board of directors of
the General Partner (the “Board”), pursuant to the terms of this Agreement;


WHEREAS, concurrently with or prior to the Closing, the Purchasers and Highstar
have executed and delivered that certain Voting Agreement (as it may be amended
from time to time, the “Voting Agreement”), pursuant to which the Voting Members
(as defined in the Voting Agreement) have agreed to vote, or cause to be voted,
their Membership Interests (as defined in the GP LLC Agreement) in favor of any
director designated by Highstar pursuant to the terms of this Agreement;


WHEREAS, the Purchasers’ investment in the Partnership pursuant to the Purchase
Agreement is expected to benefit the Partnership and the General Partner;


WHEREAS, the Purchasers and Highstar will receive valuable consideration as a
result of the investment in the Partnership pursuant to the Purchase Agreement;
and


WHEREAS, concurrently with or prior to the Initial Closing Date, the General
Partner has executed and delivered Amendment No. 5 (“Amendment No. 5”) to the
Second Amended and Restated Agreement of Limited Partnership of the Partnership
(as so amended and as it may be further amended from time to time, the
“Partnership Agreement”).


1

--------------------------------------------------------------------------------






NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:


Agreement
Section 1.    Board Observation Rights.


(a)Subsequent to the execution and delivery of this Agreement, during the period
beginning on the Designation Rights Termination Date (as defined in Section 2(a)
below) and ending on the Observation Rights Termination Date (defined in
Section 1(c) below) (the “Observation Period”), the NGL Entities hereby grant
Highstar the option and right, exercisable at any time during the Observation
Period, upon written approval of a majority of the then-Outstanding Preferred
Units and Warrants voting as a single class (with one vote per Preferred Unit
and one vote per Warrant) held, directly or indirectly, by the Purchaser Group
Members (“Purchaser Approval”), by delivery of a written notice signed by
Highstar of such appointment to the NGL Entities (the “Observer Notice”), to
appoint a single representative, who shall be employed by any of the Purchasers,
their Affiliates and any fund, entity or account managed, advised or sub-advised
directly or indirectly, by a Purchasers or any of its Affiliates, or the direct
or indirect equity owners, including limited partners of a Purchaser or any of
its Affiliates (collectively, the “Purchaser Group Members”) at the time of such
appointment (the “Board Observer”), to attend all meetings (including
telephonic) of the full Board during the Observation Period in an observer
capacity. The Observer Notice shall be delivered to the NGL Entities prior to
the Board Observer’s attendance of any meeting of the full Board.


(b)The Board Observer shall not constitute a member of the Board and shall not
be entitled to vote on, or consent to, any matters presented to the Board. The
NGL Entities shall (i) give the Board Observer written notice of the applicable
meeting or action taken by written consent at the same time and in the same
manner as notice is given to the members of the Board, (ii) provide the Board
Observer with copies of all written materials and other information (including,
without limitation, copies of minutes of meetings or written consents of the
full Board) given to the members of the Board in connection with such meetings
or actions taken by written consent at the same time such materials and
information are furnished to such members of the Board, and (iii) provide the
Board Observer with all rights to attend (whether in person or by telephone or
other means of electronic communication as solely determined by the Board
Observer) such meetings as a member of the Board. Notwithstanding any rights to
be granted or provided to the Board Observer hereunder, the NGL Entities reserve
the right to exclude the Board Observer from access to any material or meeting
or portion thereof if the Board reasonably determines, in good faith, that such
access would prevent the members of the Board from engaging in attorney-client
privileged communication; provided, however, that such exclusion shall be
limited to the portion of the material and/or meeting that is the basis for such
exclusion and shall not extend to any portion of the material and/or meeting
that does not involve or pertain to such exclusion. The Board Observer shall
have no right to attend any meeting of any committee of the full Board (each, a
“Committee”); provided, however, the NGL Entities shall (iv) give the Board
Observer written notice of the applicable meeting or action taken by written
consent of such Committee at the same time and in the same manner as notice is
given to the members of such Committee and (v) with respect to the Audit
Committee and the Compensation Committee of the Board, provide the Board
Observer with copies of all written materials and other information (including,
without limitation, copies of minutes of meetings or written consents of such
Committee) given to the members of the Audit Committee and the Compensation
Committee in connection with such meetings or actions taken by written consent
at the same time such materials and information are furnished to such members of
the Audit Committee and the Compensation Committee.


2

--------------------------------------------------------------------------------






(c)The rights contained in this Section 1 shall immediately cease and terminate
on the date (such date, the “Observation Rights Termination Date”) that the
Purchaser Group Members no longer own, in the aggregate, at least 2.5% of the
Partnership’s Outstanding Common Units (treating all Outstanding Preferred Units
as having been converted at the Conversion Rate then in effect and all Warrants
as having been exercised). From and after the Observation Rights Termination
Date, the rights of Highstar in this Section 1 shall cease.


Section 2.    Board Designation Rights.


(a)    During the period (the “Designation Period”) beginning on the Initial
Closing Date and ending on the date (the “Designation Rights Termination Date”)
that the Purchaser Group Members no longer own, in the aggregate, either (i) at
least 50% of the Preferred Units Outstanding on the last Closing Date or (ii) at
least 5% of the Partnership’s Common Units Outstanding as of the date of
determination (treating all Outstanding Preferred Units as having been converted
at the Conversion Rate (as defined in Amendment No. 5) in effect as of the date
of determination and all Warrants as having been exercised as of the date of
determination), subject, in the case of clause (i), to adjustment for unit
split, reverse split and similar transactions applicable to the Preferred Units,
Highstar shall, in accordance with the terms of this Agreement and the Voting
Agreement, be entitled and have the right (the “Board Designation Right”) to
designate one natural person for election to the Board (any such Director
designated by Highstar, a “Highstar Designated Director”); provided, however,
that such Highstar Designated Director shall, in the reasonable judgment of the
General Partner, (i) have the requisite skill and experience to serve as a
director of a public company, (ii) not be prohibited from serving as a director
pursuant to any rule or regulation of the Securities and Exchange Commission
(the “Commission”) or any national securities exchange on which the
Partnership’s Common Units are then-listed or admitted to trading, and (iii) not
be an employee or director of any Competitor (as defined in Amendment No. 5). If
the General Partner determines in its reasonable judgment that a Highstar
Designated Director does not meet one or more of the qualifications set forth in
the immediately preceding sentence, the General Partner shall promptly deliver
to Highstar a written statement (a “Qualification Statement”) describing the
circumstances pursuant to which such Highstar Designated Director did not meet
such qualifications.


(b)    The Board Designation Right shall be exercisable at any time during the
Designation Period, upon Purchaser Approval, by delivery to the General Partner
of a written notice of such designation signed by Highstar (the “Designation
Notice”). If a Qualification Statement in respect of a Highstar Designated
Director is not delivered to Highstar by the General Partner within five (5)
Business Days after the date of the applicable Designation Notice, then the
General Partner shall promptly thereafter deliver a copy of the Designation
Notice to each Voting Member, together with either a written notice of a meeting
of the Members (as defined in the GP LLC Agreement), which meeting shall be
called, in whole or in part, to vote on the election of the Highstar Designated
Director, or a written consent of the Members in respect of the election of the
Highstar Designated Director.


(c)    During the Designation Period, the Highstar Designated Director may be
removed or replaced by Highstar at any time, in accordance with the terms of the
Voting Agreement, and by a majority of the remaining Directors for “cause” (as
defined below); and any vacancy occurring by reason of the death, disability,
resignation, removal or other cessation of a person serving as a Highstar
Designated Director, shall be filled by Highstar in accordance Section 1.3 of
the Voting Agreement. As used herein, “cause” means that the Highstar Designated
Director (i) is prohibited from serving as a director under any rule or
regulation of the Commission or any national securities exchange on which the
Partnership’s Common Units are then-listed; (ii) while serving as the Highstar
Designated Director, is convicted by a court of competent jurisdiction of a
felony; (iii) a court of competent jurisdiction has entered, a final,
non-appealable judgment finding the


3

--------------------------------------------------------------------------------






Highstar Designated Director liable for actual fraud or willful misconduct
against the Partnership (including, but not limited to, intentionally or
willfully failing to observe the obligation of confidentiality contained in
Section 5(a) of this Agreement); (iv) is determined to have acted intentionally
or in bad faith in a manner that results in a material detriment to the assets,
business or prospects of the Partnership (provided, however, that no exercise of
rights by a Purchaser Group Member pursuant to the Partnership Agreement or
voting as a Highstar Designated Director solely in the interest of the
Purchaser, or any effect on the Partnership as a result of the foregoing, shall
be deemed to result in a material detriment to the assets, business or property
of the Partnership) or (v) is terminated, removed or resigns for any reason from
his or her position, if any, with any such Purchaser Group Member at which the
Highstar Designated Director is then employed.


(d)Highstar agrees, upon the Partnership’s request, to timely provide the
Partnership with accurate and complete information relating to the Highstar
Designated Director as may be required to be disclosed by the Partnership under
the Securities and Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.


(e)The initial Highstar Designated Director shall be Christopher Beall.


Section 3.    Additional Covenants


During the Designation Period, the General Partner shall not (i) take any action
to effect, or in furtherance of, (a) any amendment or change to the GP LLC
Agreement or the Certificate of Formation of the General Partner that adversely
impacts the rights of Highstar under this Agreement or the Voting Agreement, (b)
removal of a Highstar Designation Director except as directed by Highstar or
otherwise expressly contemplated by this Agreement (including any removal for
“cause”) and the Voting Agreement or (c) an initial public offering and sale of
equity interests of the General Partner or one of its Affiliates (as the Board
may cause it to be reorganized in anticipation of such initial public offering)
prior to the time that the GP LLC Agreement Amendment is effective, (ii) act in
a manner inconsistent with the rights of Highstar and any Purchaser under the
terms of this Agreement, the Voting Agreement or the GP LLC Agreement, or (iii)
prior to the time the GP LLC Agreement Amendment is effective, issue any
Membership Interests (as such term is defined in the GP LLC Agreement) or
options, rights, warrants and appreciation rights relating to the Membership
Interests unless and until the prospective holder of such interests executes and
delivers to the General Partner a joinder agreement confirming its agreement to
be bound by all of the terms and conditions of the Voting Agreement. In
addition, the General Partner will use reasonable best efforts to cause the
approval prior to the Initial Closing or as promptly as possible thereafter, of
an amendment to the GP LLC Agreement in the form attached hereto as Exhibit A
(the “GP LLC Agreement Amendment”).
Section 4.    Limitation of Liability; Indemnification; Business Opportunities.


(a)    The Board Observer shall have (i) no fiduciary duty to the NGL Entities
or to any Limited Partner (as defined in the Partnership Agreement) and (ii) no
obligations to the NGL Entities under this Agreement, except as described in
Section 5(a) of this Agreement, or to any Limited Partner.


(b)    At all times while the Highstar Designated Director is serving as a
member of the Board or the Board Observer is serving in such capacity in
accordance with Section 1 of this Agreement, such Highstar Designated Director
or Board Observer and the Purchaser Group Members may engage in, possess an
interest in, or trade in the securities of, other business ventures of any
nature or description, independently or with others, similar or dissimilar to
the business of the NGL Entities, and the NGL Entities, the Board and their
Affiliates shall have no rights by virtue of this Agreement in and to such
independent ventures or the income or profits derived therefrom, and the pursuit
of any such venture, even if competitive with the business of


4

--------------------------------------------------------------------------------






the NGL Entities, shall not be deemed wrongful or improper. None of the Highstar
Designated Director, the Board Observer or the Purchaser Group Members shall be
obligated to present any investment opportunity to the NGL Entities even if such
opportunity is of a character that the NGL Entities or any of their respective
subsidiaries might reasonably be deemed to have pursued or had the ability or
desire to pursue if granted the opportunity to do so, and each of the Highstar
Designated Director, the Board Observer and the Purchaser Group Members shall
have the right to take for such person’s own account (individually or as a
partner or fiduciary) or to recommend to others any such investment opportunity.
Notwithstanding the foregoing, the Highstar Designated Director and the Board
Observer shall be subject to, and comply with, the requirement to maintain
confidential information pursuant to this Agreement.


Section 5.    Miscellaneous.


(a)    Confidentiality. Each Board Observer and Highstar Designated Director
shall agree to maintain the confidentiality of all Confidential Information (as
such term is defined in the terms of the confidentiality agreement attached
hereto as Annex A (the “Confidentially Agreement”) and to enter into, comply
with, and be bound by, in all respects, the terms and conditions of the
Confidentiality Agreement; provided, however, upon request from a Purchaser
Group Member, a Board Observer or Highstar Designated Director may provide, such
Confidential Information to such Purchaser Group Member; provided that such
Purchaser Group Member has agreed to comply with and be bound by, in all
respects, the Confidentiality Agreement. For the avoidance of doubt, the
recipient of such Confidential Information from a Board Observer or Highstar
Designated Director may further provide such information to (i) any other
Purchaser Group Member and (ii) any legal counsel that has been engaged by such
recipient to discuss such matters or information; provided, that any such
recipient in clause (i) or (ii) agrees and acknowledges in writing that they are
bound by the provisions of the Confidentiality Agreement. For purposes of this
Agreement, “Affiliates” shall have the same meaning ascribed therefor in
Amendment No. 5. For purposes of this Agreement, (i) the NGL Entities, on the
one hand, and the Purchaser Group Members, on the other hand, shall not be
considered Affiliates solely by virtue of such Purchaser Group Members holding
Preferred Units or Warrants and (ii) any fund or account managed, advised or
sub-advised, directly or indirectly, by any Purchaser or the direct or indirect
equity owners, including any limited partners, of any Purchaser or its
Affiliates, shall be considered an Affiliate of such Purchaser. The Purchasers,
severally and not jointly, agree to indemnify the NGL Entities from any and all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever arising from the breach by a Board Observer or Highstar Designated
Director of the confidentiality obligations under the Confidentiality Agreement
or this Section 5(a).


(b)    Entire Agreement. This Agreement is intended by the Parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the Parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein with
respect to the rights granted by NGL Entities or any of their Affiliates, the
Purchaser Group Members or Highstar set forth herein. This Agreement supersedes
all prior agreements and understandings between the Parties with respect to the
subject matter hereof.


(c)    Notices. All notices and demands provided for in this Agreement shall be
in writing and shall be given as provided in Section 8.05 of the Purchase
Agreement.


(d)    Interpretation. Section references in this Agreement are references to
the corresponding Section to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word


5

--------------------------------------------------------------------------------






“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it. Whenever any determination, consent or
approval is to be made or given by a Party, such action shall be in such Party’s
sole discretion, unless otherwise specified in this Agreement. If any provision
in this Agreement is held to be illegal, invalid, not binding or unenforceable,
(i) such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions shall remain in full force and effect and (ii) the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible. When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded, and if the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day. Any words imparting the singular number only shall include the
plural and vice versa. The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires. The division
of this Agreement into Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.


(e)    Governing Law; Submission to Jurisdiction. This Agreement, and all claims
or causes of action (whether in contract or tort) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or warranty made in or in connection
with this Agreement), will be construed in accordance with and governed by the
Laws of the State of Delaware without regard to principles of conflicts of Laws.
Any action against any Party relating to the foregoing shall be brought in any
federal or state court of competent jurisdiction located within the State of
Delaware, and the Parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any such action. Each of the Parties hereby irrevocably waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.


(f)Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES,
AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.




6

--------------------------------------------------------------------------------






(g)No Waiver; Modifications in Writing.


(i)Delay. No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a Party at law or in equity or otherwise.


(ii)Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of this Agreement shall be
effective unless signed by each of the Parties hereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement and any consent to any departure by a Party
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on a Party in any case shall entitle such Party to any other or further notice
or demand in similar or other circumstances. Any investigation by or on behalf
of any Party shall not be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein.


(h)Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different Parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same agreement.


(i)Binding Effect; Assignment. This Agreement will be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns, but will not be assignable or delegable by any Party hereto without the
prior written consent of each of the other Parties; provided, that the terms and
provisions of this Agreement shall not be effective or binding upon a Purchaser
that has transferred all of its Preferred Units and Warrants to a third-party
and, upon such transfer, the rights of such Purchaser under this Agreement shall
terminate and cease.


(j)Independent Counsel. Each of the Parties acknowledges that it has been
represented by independent counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement and that it has executed the
same with consent and upon the advice of said independent counsel. Each Party
and its counsel cooperated in the drafting and preparation of this Agreement and
the documents referred to herein, and any and all drafts relating thereto will
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation. Accordingly, any rule of Law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the Party that drafted it is of no application and is hereby expressly
waived.


(k)Specific Enforcement. Each of the Parties acknowledges and agrees that
monetary damages would not adequately compensate an injured Party for the breach
of this Agreement by any Party, that this Agreement shall be specifically
enforceable and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order
without a requirement of posting bond. Further, each Party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach.


(l)Transfer of Board Rights; Aggregation. The option and right to appoint a
Board Observer or Highstar Designated Director granted to Highstar by the
Partnership under Section 1 and Section 2,


7

--------------------------------------------------------------------------------






respectively, of this Agreement, may be transferred or assigned by Highstar to
one or more Purchaser Group Members, subject to the transfer restriction set
forth in Section 4.11(d) of the Partnership Agreement; provided, however, that
(i) the Partnership is given written notice prior to any said transfer or
assignment, stating the name and address of each of the transferee or assignee
and identifying the securities with respect to which such rights are being
transferred or assigned and (ii) each such transferee or assignee assumes in
writing responsibility for its portion of the obligations of Highstar under this
Agreement. All Preferred Units and Warrants held or acquired by Persons (as
defined in the Partnership Agreement) who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.


(m)Further Assurances. Each of the Parties hereto shall, from time to time and
without further consideration, execute such further instruments and take such
other actions as any other Party hereto shall reasonably request in order to
fulfill its obligations under this Agreement to effectuate the purposes of this
Agreement.
[Signature Page Follows]








8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
NGL ENERGY HOLDINGS LLC




By: ________________________________            
Name:     H. Michael Krimbill
Title:     Chief Executive Officer
NGL ENERGY PARTNERS LP


By: NGL ENERGY HOLDINGS LLC,
its general partner




By:________________________________            
Name:     H. Michael Krimbill
Title:     Chief Executive Officer
PURCHASERS:


Highstar NGL Prism/IV-A Interco LLC




By:________________________________            
Name:     Christopher Beall
Title:     Authorized Person
Highstar NGL Main Interco LLC




By:________________________________            
Name:     Christopher Beall
Title:     Authorized Person


HIGHSTAR:
Highstar Capital IV, L.P.
By: [General Partner], its general partner
By:_________________________________            
Name:     
Title:     
Signature Page to Board Representation and Observation Rights Agreement




9

--------------------------------------------------------------------------------






FORM OF CONFIDENTIALITY AGREEMENT
______________, 20__
NGL Energy Partners LP
NGL Energy Holdings LLC
700 Louisiana Street, Suite 2060
Houston, Texas 77002
Attn:
Dear Ladies and Gentlemen:
Pursuant to Section 5(a) of that certain Board Representation and Observation
Rights Agreement (the “Board Rights Agreement”), dated as of May [•], 2016, by
and among NGL Energy Holdings LLC, a Delaware limited liability company (the
“General Partner”), NGL Energy Partners LP, a Delaware limited partnership (the
“Partnership” and, together with the General Partner, the “NGL Entities”), the
purchasers listed on the signature pages thereto (collectively, the
“Purchasers”) and Highstar Capital IV, L.P., a Delaware limited partnership
(“Highstar”), Highstar has exercised its right to appoint the undersigned as [an
observer (the “Board Observer”)/its representative (the “Highstar Designated
Director”)] to the board of directors of the General Partner (the “Board”),
although the individual serving as the [Board Observer/Highstar Designated
Director] may be changed from time to pursuant to the terms of the Board Rights
Agreement and upon such other individual signing a confidentiality agreement in
substantially the form hereof. The [Board Observer/Highstar Designated Director]
acknowledges that at the meetings of the Board and at other times the [Board
Observer/Highstar Designated Director] may be provided with and otherwise have
access to non-public information concerning the NGL Entities and their
Affiliates. Capitalized terms used but not otherwise defined herein, shall have
the respective meanings ascribed therefor in the Board Rights Agreement. In
consideration for and as a condition to the NGL Entities furnishing access to
such information, the [Board Observer/Highstar Designated Director] hereby
agrees to the terms and conditions set forth in this letter agreement (the
“Agreement”):
1.As used in this Agreement, subject to Paragraph 3 below, “Confidential
Information” means any and all non-public financial or other non-public
information concerning the NGL Entities and their Affiliates that may hereafter
be disclosed to the Board Observer by the NGL Entities, their Affiliates or by
any of their directors, officers, employees, agents, consultants, advisors or
other representatives (including financial advisors, accountants or legal
counsel) (the “Representatives”) of the NGL Entities, including, without
limitation, all notices, minutes, consents, materials, ideas or other
information (to the extent constituting information concerning the NGL Entities
and their Affiliates that is non-public financial or other non-public
information) provided to the [Board Observer/Highstar Designated Director].


2.Except to the extent permitted by this Paragraph 2 or by Paragraph 3 or 4, the
[Board Observer/Highstar Designated Director] shall keep such Confidential
Information strictly confidential; provided, that the [Board Observer/Highstar
Designated Director] may, upon request from a Purchaser Group Member, share
Confidential Information with such Purchaser Group Member so long as such
individuals or entities agree to comply with, and be bound by, in all respects,
the terms of this Agreement. For the avoidance of doubt, the recipient of such
Confidential Information from the [Board Observer/Highstar Designated Director]
may further provide such Confidential Information to (i) any other Purchaser
Group Member and (ii) any legal counsel that has been engaged by such recipient
to discuss such matters or Confidential Information; provided, that any such
recipient in clause (i) or (ii) above agrees and acknowledges in writing to be
bound by the terms of this Agreement. The [Board Observer/Highstar Designated
Director] may not record the proceedings of any meeting of the Board by means of
an electronic recording device.


10

--------------------------------------------------------------------------------






3.The term “Confidential Information” does not include information that (i) is
or becomes generally available to the public other than (a) as a result of a
disclosure by the [Board Observer/Highstar Designated Director] in violation of
this Agreement or (b) in violation of a confidentiality obligation to the NGL
Entities known to the [Board Observer/Highstar Designated Director], (ii) is or
becomes available to the [Board Observer/Highstar Designated Director] on a
non-confidential basis from a source not known to have an obligation of
confidentiality to the NGL Entities, (iii) was already known to the [Board
Observer/Highstar Designated Director] at the time of disclosure, (iv) is
disclosed to any Purchaser Group Member by the NGL Entities, their Affiliates or
a Representative of the NGL Entities or (v) is independently developed by the
[Board Observer/Highstar Designated Director] without reference to any
Confidential Information disclosed to the [Board Observer/Highstar Designated
Director].


4.In the event that the [Board Observer/Highstar Designated Director] is legally
required or compelled to disclose the Confidential Information, the [Board
Observer/Highstar Designated Director] shall use reasonable best efforts, to the
extent permitted and practicable, to provide the NGL Entities with prompt prior
written notice of such requirement so that the NGL Entities may seek, at such
entities sole expense and cost, an appropriate protective order. If in the
absence of a protective order, the [Board Observer/Highstar Designated Director]
is nonetheless legally required or compelled to disclose Confidential
Information, the [Board Observer/Highstar Designated Director] may disclose only
the portion of the Confidential Information or other information that it is so
legally required or compelled to disclose.


5.All Confidential Information disclosed by the NGL Entities or their
Representatives to the [Board Observer/Highstar Designated Director] is and will
remain the property of the NGL Entities, so long as such information remains
Confidential Information.


6.It is understood and acknowledged that neither the NGL Entities nor any
Representative makes any representation or warranty as to the accuracy or
completeness of the Confidential Information or any component thereof.


7.It is further understood and agreed that money damages would not be a
sufficient remedy for any breach of this Agreement by the [Board
Observer/Highstar Designated Director] and that the NGL Entities shall be
entitled to seek specific performance or any other appropriate form of equitable
relief as a remedy for any such breach in addition to the remedies available to
the NGL Entities at law.


8.This Agreement is personal to the [Board Observer/Highstar Designated
Director], is not assignable by the [Board Observer/Highstar Designated
Director] and may be modified or waived only in writing. This Agreement is
binding upon the parties hereto and their respective successors and assigns and
inures to the benefit of the parties hereto and their respective successors and
assigns.


9.If any provision of this Agreement is not enforceable in whole or in part, the
remaining provisions of this Agreement will not be affected thereby. No failure
or delay in exercising any right, power or privilege hereunder operates as a
waiver thereof, nor does any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.


10.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE.


11

--------------------------------------------------------------------------------






11.This Agreement and all obligations herein will automatically expire one (1)
year from the date the [Board Observer/Highstar Designated Director] ceases to
act as [Board Observer/Highstar Designated Director].


12.This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement, and all of which, when
taken together, will constitute one and the same agreement. The exchange of
copies of this Agreement and of signature pages by facsimile or electronic
transmission constitutes effective execution and delivery of this Agreement as
to the parties and may be used in lieu of the original Agreement. Signatures of
the parties transmitted by facsimile or electronic transmission will be deemed
to be their original signatures for any purpose whatsoever.


[SIGNATURE PAGE FOLLOWS]


12

--------------------------------------------------------------------------------








Very truly yours,
__________________________________________[ ]
Agreed to and Accepted, effective as of the
day of , 20 :


______________________________________________________                    
[NAME OF BOARD OBSERVER/HIGHSTAR DESIGNATED DIRECTOR]




13

--------------------------------------------------------------------------------






Exhibit C
Form of Voting Agreement








VOTING AGREEMENT


This Voting Agreement (this “Agreement”) is entered into as of May [•], 2016 by
and among Highstar Capital IV, L.P., a Delaware limited partnership
(“Highstar”), the purchasers listed on Schedule 1 hereto (collectively, the
“Purchasers”) and the Members of NGL Energy Holdings LLC, a Delaware limited
liability company (the “General Partner”), listed on Schedule 2 hereto (the
“Voting Members”). Highstar, the Purchasers and the Voting Members are herein
referred to as the “Parties.” Capitalized terms used but not defined herein
shall have the meaning assigned to such terms in that certain Class A Preferred
Unit Purchase Agreement, dated as of April 21, 2016 (the “Purchase Agreement”),
by and among NGL Energy Partners LP, a Delaware limited partnership (the
“Partnership”), and the Purchasers.
RECITALS
WHEREAS, pursuant to the terms of the Purchase Agreement, the Partnership has
agreed to issue and sell to the Purchasers, and the Purchasers have agreed to
purchase from the Partnership, on the terms and subject to the conditions set
forth therein, Class A Convertible Preferred Units (the “Preferred Units”) and
warrants that will be exercisable for Common Units representing limited partner
interests in the Partnership (the “Warrants”);
WHEREAS, a condition to the Purchasers’ obligations under the Purchase Agreement
is that the Partnership, the General Partner, the Purchasers and Highstar enter
into, concurrently with the Initial Closing of the transactions contemplated by
the Purchase Agreement, that certain Board Representation and Observation Rights
Agreement (the “Board Rights Agreement”), pursuant to which, the Partnership and
the General Partner (together, the “NGL Entities”) shall agree to provide
Highstar, on the terms and subject to the conditions set forth therein, certain
representation and observation rights and obligations in respect of the board of
directors of the General Partner (the “Board”);


WHEREAS, the Purchasers’ investment in the Partnership pursuant to the Purchase
Agreement is expected to benefit the Partnership, the General Partner and the
Members;


WHEREAS, the Purchasers and Highstar will receive valuable consideration as a
result of the Purchasers’ investment in the Partnership pursuant to the Purchase
Agreement;


WHEREAS, to induce the Purchasers and Highstar to enter into the Purchase
Agreement and Board Rights Agreement, the Voting Members desire to enter into
this Agreement for the purpose of setting forth the terms and conditions
pursuant to which the Voting Members shall vote, or cause to be voted, their
Membership Interests (as defined in the Third Amended and Restated Limited
Liability Company Agreement of the General Partner (as so amended and as it may
be further amended from time to time, the “LLC Agreement”)) in favor of
Highstar’s designee(s) to the Board; and


WHEREAS, concurrently with or prior to the initial Closing of the transactions
contemplated by the Purchase Agreement, the General Partner shall execute and
deliver Amendment No. 5 (“Amendment No. 5”) to the Second Amended and Restated
Agreement of Limited Partnership of the Partnership (as so amended and as it may
be further amended from time to time, the “Partnership Agreement”).


1

--------------------------------------------------------------------------------






NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:


AGREEMENT
1.    Voting Provisions Regarding Highstar Designated Director


1.1    Election of Highstar Designated Director


(a)During the period (the “Designation Period”) beginning on the Initial Closing
Date and ending on the date (the “Designation Rights Termination Date”) that the
Purchaser Group Members (as defined below) no longer own, in the aggregate,
either (i) at least 50% of the Preferred Units Outstanding on the last Closing
Date or (ii) at least 5% of the Partnership’s Common Units Outstanding as of the
date of determination (treating all Outstanding Preferred Units as having been
converted at the Conversion Rate (as defined in Amendment No. 5) in effect as of
the date of determination and all Warrants as having been exercised as of the
date of determination), subject, in the case of clause (i), to adjustment for
unit split, reverse split and similar transactions applicable to the Preferred
Units, each Voting Member shall vote, or cause to be voted, all Membership
Interests owned by such Voting Member, or over which such Voting Member has
voting control, from time to time and at all times during the Designation
Period, in favor of the election to the Board of one natural person designated
by Highstar (a “Highstar Designated Director”); provided, however, that such
Highstar Designated Director shall, in the reasonable judgment of the General
Partner, (A) have the requisite skill and experience to serve as a director of a
public company, (B) not be prohibited from serving as a director pursuant to any
rule or regulation of the Securities and Exchange Commission or any national
securities exchange on which the Partnership’s Common Units are then-listed,
quoted or admitted to trading, and (C) not be an employee or director of any
Competitor (as defined in Amendment No. 5). For purposes of this Agreement, the
“Purchaser Group Members” shall include the Purchasers, their Affiliates and any
fund, entity or account managed, advised or sub-advised, directly or indirectly,
by any Purchaser or any of its Affiliates, or the direct or indirect equity
owners, including any limited partners, of any Purchaser or any of its
Affiliates.


(b)The Board Designation Right (as defined in Section 2(a) of the Board Rights
Agreement) shall be exercisable at any time during the Designation Period, upon
Purchaser Approval (as defined in the Board Rights Agreement), by delivery to
the General Partner of a written notice of such designation signed by Highstar
(the “Designation Notice”). If the General Partner determines in its reasonable
judgment that a Highstar Designated Director does not meet one or more of the
qualifications set forth in Section 1.1(a)(A)-(C), the General Partner shall
promptly deliver to Highstar a written statement (a “Qualification Statement”)
describing the circumstances pursuant to which such Highstar Designated Director
did not meet such qualifications. If a Qualification Statement in respect of a
Highstar Designated Director is not delivered to Highstar by the General Partner
within five (5) Business Days after the date of the applicable Designation
Notice, then the General Partner shall promptly thereafter deliver a copy of the
Designation Notice to each Voting Member and to the Chief Executive Officer of
the Partnership, and after receipt of such Designation Notice, each Voting
Member shall vote, or cause to be voted, with respect to any written consent of
the Members distributed with a Designation Notice, within two (2) Business Days
of the receipt of such Designation Notice or, with respect to a meeting of the
Members, at such meeting, all Membership Interests then-owned by such Voting
Member, or over which such Voting Member has voting control, in favor the
election to the Board of the Highstar Designated Director designated thereby.


2

--------------------------------------------------------------------------------






(c)Each of the Voting Members hereby appoints the Chief Executive Officer of the
Partnership as his, her or its proxy and attorney in fact, with full power of
substitution, to represent and to vote all Membership Interests owned or held by
such Voting Member, or over which such Voting Member has voting power, subject
to the provisions of this Agreement, with respect to all matters set forth
herein, including, without limitation, election of the Highstar Designated
Director to the Board, if (and only if) such Voting Member (i) fails to vote or
(ii) attempts to vote (whether by proxy, in person or by written consent) in a
manner that is inconsistent with, the terms of this Agreement. Each of the proxy
and power of attorney granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of the General Partner
and the Parties in connection with the transactions contemplated by this
Agreement and, as such, each is coupled with an interest and shall be
irrevocable unless and until this Agreement terminates or expires pursuant to
Section 3.4 hereof. Each Party hereto hereby revokes any and all previous
proxies or powers of attorney with respect to the Membership Interests owned or
held by such party and shall not hereafter, unless and until this Agreement
terminates or expires pursuant to Section 3.4 hereof, purport to grant any other
proxy or power of attorney with respect to any of the Membership Interest owned
or held by such party, deposit any of such Membership Interest into a voting
trust or enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of such Membership
Interest, in each case, with respect to any of the matters set forth herein.


(d)The initial Highstar Designated Director shall be Christopher Beall.


1.2    Removal During the Designation Period, Highstar may direct the Voting
Members to remove a Highstar Designated Director at any time and from time to
time, with or without “cause” (as defined in the Board Rights Agreement), upon
Purchaser Approval, by delivery to the General Partner of a written notice of
such removal signed by Highstar (a “Removal Notice”). The General Partner shall
promptly thereafter deliver a copy of the Removal Notice to each Voting Member,
and following receipt of such Removal Notice, each Voting Member shall vote, or
cause to be voted, all Membership Interest then-owned by such Voting Member, or
over which such Voting Member has voting control, in favor of the removal from
the Board of the Highstar Designated Director named therein.


1.3    Appointment of Highstar Designated Directors In the event of the
resignation, death, removal or the failure to meet one or more of the
qualifications set forth in Section 1.1(a)(A)-(C) of a Highstar Designated
Director during the Designation Period, Highstar shall promptly exercise its
Board Designation Right in accordance with Section 1.1(c), and following receipt
of the applicable Designation Notice, each Voting Member shall vote, or cause to
be voted, all Membership Interest then-owned by such Voting Member, or over
which such Voting Member has voting control, in accordance with Section 1.1(c).


2.    Additional Representations and Covenants


2.1    No Revocation The voting agreements contained herein are coupled with an
interest and may not be revoked during the Designation Period.


2.2    Amendments to GP LLC Agreement During the Designation Period, the Voting
Members shall not vote their Membership Interests, or any other Membership
Interests over which such Voting Member has voting control, (a) in favor of (i)
any amendment or change to the GP LLC Agreement or the Certificate of Formation
of the General Partner that adversely impacts the rights of Highstar under this
Agreement or the Board Rights Agreement, (ii) removal of a Highstar Designated
Director except as directed by Highstar or otherwise expressly contemplated by
this Agreement and the Board Rights Agreement or (iii) an initial


3

--------------------------------------------------------------------------------






public offering of the General Partner prior to the time that the GP LLC
Agreement Amendment is effective or (b) otherwise in a manner inconsistent with
the rights of Highstar and Purchaser under the terms of this Agreement or the
Board Rights Agreement, including filling any vacancy on the Board intended to
be filled by a Highstar Designated Director with any Person other than a
Highstar Designated Director. In addition, the Voting Members will use
reasonable best efforts to cause the approval prior to the Initial Closing or as
promptly as possible thereafter, of an amendment to the GP LLC Agreement in the
form attached hereto as Exhibit A (the “GP LLC Agreement Amendment”).


2.3    Specific Enforcement Each of the Parties acknowledges and agrees that
monetary damages would not adequately compensate an injured Party for the breach
of this Agreement by any Party, that this Agreement shall be specifically
enforceable and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order
without a requirement of posting bond. Further, each Party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach.


2.4    Transfer of Board Rights; Aggregation Highstar may transfer or assign the
Board Designation Right to one or more Purchaser Group Members, subject to the
transfer restriction set forth in Section 4.11(d) of the Partnership Agreement
and the conditions set forth in Section 4(l) of the Board Rights Agreement. All
Preferred Units and Warrants held or acquired by Persons (as defined in the
Partnership Agreement) who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights and
applicability of any obligations under this Agreement.


2.5    Application to Transferees Each of the Voting Members may, at any time
and form time to time, transfer or assign all or any portion of its Membership
Interest, subject to the transfer restrictions set forth in the GP LLC
Agreement; provided, however, that, during the Designation Period, a Voting
Member shall not transfer or assign all or any portion of its Membership
Interest unless and until the prospective transferee executes and delivers to
the General Partner a joinder agreement confirming its agreement to be bound by
all of the terms and conditions of this Agreement.


2.6    Independent Counsel Each of the Parties acknowledges that it has been
represented by independent counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement and that it has executed the
same with consent and upon the advice of said independent counsel. Each Party
and its counsel cooperated in the drafting and preparation of this Agreement and
the documents referred to herein, and any and all drafts relating thereto will
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation. Accordingly, any rule of Law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the Party that drafted it is of no application and is hereby expressly
waived.


3.    Miscellaneous


3.1    Entire Agreement This Agreement and the Board Rights Agreement
constitutes the entire agreement between the Parties hereto pertaining to the
subject matter hereof, and supersedes any and all other written or oral
agreements relating to the subject matter hereof existing between the Parties
hereto.


3.2    Successors and Assigns; Third Party Beneficiaries Except as otherwise
provided in this Agreement, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors, assigns
and legal representatives of the Parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the Parties hereto or
their respective successors,


4

--------------------------------------------------------------------------------






assigns and legal representatives any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


3.3    Amendments and Waivers Except as otherwise provided herein, no amendment,
waiver, consent, modification or termination of any provision of this Agreement
shall be effective unless signed by each of the Parties hereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement and any consent to any departure by a Party
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on a Party in any case shall entitle such Party to any other or further notice
or demand in similar or other circumstances. Any investigation by or on behalf
of any Party shall not be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein.


3.4    Term This Agreement shall terminate and have no further force or effect
as of the earlier of (a) the Designation Rights Termination Date, (b) the
closing of an initial public offering and sale of equity interests of the
General Partner or one of its Affiliates (as the Board may cause it to be
reorganized in anticipation of such initial public offering) pursuant to an
effective registration statement filed by the General Partner (or applicable
Affiliate) with the Commission, provided in the case of this clause (b) that the
GP LLC Agreement Amendment is effective, or (c) the approval of the GP LLC
Agreement Amendment.


3.5    Notices Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by overnight courier or sent by email or fax (upon customary confirmation of
receipt), or 48 hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, addressed to the Party to be notified at
such Party’s address or fax number as set forth in the Purchase Agreement or the
Schedules hereto, or as subsequently modified by written notice.


3.6    Severability If any provision in this Agreement is held to be illegal,
invalid, not binding or unenforceable, (a) such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions shall remain in full force and
effect and (b) the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.


3.7    Governing Law; Submission to Jurisdiction This Agreement, and all claims
or causes of action (whether in contract or tort) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or warranty made in or in connection
with this Agreement), will be construed in accordance with and governed by the
Laws of the State of Delaware without regard to principles of conflicts of Laws.
Any action against any Party relating to the foregoing shall be brought in any
federal or state court of competent jurisdiction located within the State of
Delaware, and the Parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any such action. Each of the Parties hereby irrevocably waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.


5

--------------------------------------------------------------------------------






3.8    WAIVER OF JURY TRIAL EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES,
AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


3.9    Counterparts This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


3.10    Titles and Subtitles The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.


3.11    No Liability for Election of Recommended Directors Neither Highstar, the
Purchasers, the General Partner or the Voting Members, nor any officer,
director, manager, equity holder, partner, member, employee or agent of any such
Party, makes any representation or warranty as to the fitness or competence of
any Highstar Designated Director to serve on the Board by virtue of such Party’s
execution of this Agreement or by the act of such Party in voting in favor such
Highstar Designated Director pursuant to this Agreement. Furthermore no
fiduciary duty, duty of care, duty of loyalty or other heightened duty shall be
created or imposed upon any Party to any other Party, the Partnership or any
other Member of the General Partner, by reason of this Agreement or any right or
obligation hereunder.


[Signature Page Follows]












6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
PURCHASERS:


Highstar NGL Prism/IV-A Interco LLC




By:_________________________________            
Name:     Christopher Beall
Title:     Authorized Person
Highstar NGL Main Interco LLC




By:_________________________________            
Name:     Christopher Beall
Title:     Authorized Person
HIGHSTAR:


Highstar Capital IV, L.P.
By: [General Partner], its general partner
By:_________________________________            
Name:     
Title:     


7

--------------------------------------------------------------------------------








VOTING MEMBERS:


KRIMBILL CAPITAL GROUP, LLC




By:_________________________________            
Name:     H. Michael Krimbill
Title:     Manager
KRIMGP2010, LLC




By:_________________________________            
Name:     H. Michael Krimbill
Title:     Manager
COADY ENTERPRISES, LLC




By:__________________________________            
Name:     Shawn Coady
Title:     Member
ATKINSON INVESTORS, LLC




By:__________________________________            
Name:     Bradley K. Atkinson
Title:     President
THORNDIKE, LLC




By:__________________________________            
Name:     Todd Coady
Title:     Member
INFRASTRUCTURE CAPITAL




By:__________________________________            
Name:     Jay D. Hatfield
Title:     Managing Member




8

--------------------------------------------------------------------------------






SCHEDULE 1


PURCHASERS
Name
Address for Notice
Highstar NGL Prism/IV-A Interco LLC
277 Park Avenue, 45th Floor
New York, New York 10172
Highstar NGL Main Interco LLC
277 Park Avenue, 45th Floor
New York, New York 10172









9

--------------------------------------------------------------------------------






VOTING MEMBERS
Name
Address for Notice
Krimbill Capital Group, LLC
 
KRIMGP2010, LLC
 
Coady Enterprises, LLC
 
Atkinson Investors, LLC
 
Thorndike, LLC
 
Infrastructure Capital
 





10

--------------------------------------------------------------------------------






Exhibit D
Form of Partnership Agreement Amendment








FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF NGL ENERGY PARTNERS LP
THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF NGL ENERGY PARTNERS LP dated as of May [•], 2016 (this
“Amendment”) is entered into by NGL Energy Holdings LLC (the “General Partner”),
a Delaware limited liability company and the general partner of NGL Energy
Partners LP, a Delaware limited partnership (the “Partnership”), pursuant to the
authority granted to the General Partner in Section 13.1 of the Second Amended
and Restated Agreement of Limited Partnership of the Partnership, dated as of
May 10, 2011, as amended by the First Amendment, dated as of October 20, 2011,
the Second Amendment, dated as of January 6, 2012, the Third Amendment, dated as
of January 20, 2012, and the Fourth Amendment, dated as of July 11, 2012 (such
Second Amended and Restated Agreement of Limited Partnership, as so amended,
being referred to herein as the “Partnership Agreement”).
RECITALS
WHEREAS, Section 5.6(a) of the Partnership Agreement provides that the
Partnership may issue additional Partnership Interests for any Partnership
purpose at any time and from time to time to such Persons and for such
consideration and on such terms and conditions as the General Partner in its
sole discretion shall determine, all without the approval of any Limited
Partners;
WHEREAS, Section 5.6(b) of the Partnership Agreement provides that the
Partnership Interests authorized to be issued by the Partnership pursuant to
Section 5.6(a) may be issued in one or more classes, or one or more series of
any such classes, with such designations, preferences, rights, powers and duties
(which may be senior to existing classes and series of Partnership Interests) as
shall be fixed by the General Partner;
WHEREAS, Section 13.1(g) of the Partnership Agreement provides that the General
Partner, without the approval of any Limited Partner, may amend any provision of
the Partnership Agreement that the General Partner determines to be necessary or
appropriate in connection with the creation, authorization or issuance of any
class or series of Partnership Interests pursuant to Section 5.6 of the
Partnership Agreement; and
WHEREAS, the General Partner deems it advisable and in the best interest of the
Partnership to effect this Amendment to provide for (i) the creation of a new
class of Units to be designated as Class A Preferred Units and to fix the
preferences and the relative participating, optional and other special rights,
powers and duties pertaining to the Class A Preferred Units, including, without
limitation, the conversion of the Class A Preferred Units into Common Units in
accordance with the terms described herein, (ii) the issuance of the Class A
Preferred Units to the Purchasers pursuant to the Class A Preferred Unit
Purchase Agreement and (iii) such other matters as are provided herein;
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
contained herein, the General Partner hereby adopts the following:


1

--------------------------------------------------------------------------------






A.    Amendment. The Partnership Agreement is hereby amended as follows:


1.    Article I is hereby amended to add or restate, as applicable, the
following definitions in Section 1.1 in the appropriate alphabetical order:


“2016 Warrants” means the warrants to purchase Common Units issued pursuant to
the Class A Preferred Unit Purchase Agreement.
“Adjusted Leverage Ratio” means, as of any date of determination, the quotient
of (i) the sum as of such date of (A) Total Indebtedness, plus (B) the aggregate
liquidation preference of all Outstanding Senior Securities, divided by (ii)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended as of such date for which financial information has been filed with the
Commission.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For purposes of this
Agreement, and not in limitation of the foregoing (i) the Partnership, on the
one hand, and the Purchasers, on the other hand, shall not be considered
Affiliates solely by virtue of such Purchasers holding Class A Preferred Units;
(ii) the direct or indirect equity owners, including any limited partners, of
Highstar or its Affiliates (collectively, the “Highstar Investors”), shall be
considered an Affiliate of Highstar; (iii) any fund or account managed, advised
or sub-advised, directly or indirectly, by Highstar or any Highstar Investor,
shall be considered an Affiliate of Highstar; and (iv) any fund, entity or
account managed, advised or sub-advised, directly or indirectly, by a Purchaser
or any of its Affiliates, or the direct or indirect equity owners, including
limited partners of a Purchaser or any of its Affiliates, shall be considered an
Affiliate of such Purchaser.
“Cash Conversion Price” means the VWAP Price for the fifteen (15) consecutive
trading days ending on the trading day immediately preceding the Conversion
Date; provided, however, that with respect to the exercise of a Forced
Conversion Right, the Cash Conversion Price shall be the VWAP Price for the
fifteen (15) consecutive trading days ending on the trading day immediately
preceding the date of the Conversion Notice.
“Change of Control” means the occurrence of any of the following events: (i) the
Permitted Holders cease to beneficially own, directly or indirectly, at least
50% of the outstanding voting securities of the General Partner, measured by
voting power rather than number of units, other than in connection with a
Qualified IPO; (ii) the Common Units are no longer listed or admitted to trading
on the New York Stock Exchange or another National Securities Exchange;
(iii) the direct or indirect sale, lease, transfer, conveyance or other
disposition (including by way of merger or consolidation), in one or more series
of related transactions, of all or substantially all of the assets of the
Partnership and its Subsidiaries, taken as a whole, to any Person or group (as
defined by Section 13(d)(3) of the Securities Exchange Act); (iv) the General
Partner withdraws or is removed by the Limited Partners in accordance with the
terms of this Agreement; (v) any dissolution or liquidation of the Partnership
or the General Partner (other than in connection with a bankruptcy proceeding or
statutory winding up); (vi) the exercise by the General Partner or one or more
of its Affiliates of its rights to purchase all of the Common Units of the
Partnership held by Persons other than the General Partner and its Affiliates
under Section 15.1 hereof; or (vii) any transaction or event that constitutes a
“change of control” under any of the Partnership’s Funded Indebtedness,
entitling holders or lenders to have such indebtedness repaid, repurchased,
redeemed or otherwise retired.


2

--------------------------------------------------------------------------------






“Class A Closing Date” means the Initial Class A Closing Date and/or the Second
Class A Closing Date, as applicable.
“Class A Preemptive Rights Holder” means a Class A Preferred Holder that, as of
any date of determination, beneficially owns at least 5% of the aggregate number
of Class A Preferred Units Outstanding on the last Class A Closing Date (subject
to adjustment for any stock splits, combinations or recapitalizations with
respect to the Class A Preferred Units).
“Class A Preferred Holder” means a holder of a Class A Preferred Unit.
“Class A Preferred Investor” means a Class A Preferred Holder, together with all
Affiliates of such Class A Preferred Holder that hold Class A Preferred Units.
“Class A Preferred Unit” means a Partnership Interest representing a fractional
part of the Partnership Interests of all Limited Partners and assignees, and
having the rights and obligations specified with respect to a Class A Preferred
Unit in this Agreement.
“Class A Preferred Unit Distribution” has the meaning assigned to such term in
Section 5.12(b)(i)(A).
“Class A Preferred Unit Distribution Amount” has the meaning assigned to such
term in Section 5.12(b)(i)(A).
“Class A Preferred Unit Majority” means the affirmative vote or consent of a
majority of the Outstanding Class A Preferred Units, voting separately as a
class with one vote per Class A Preferred Unit.
“Class A Preferred Unit Price” means $12.035 per Class A Preferred Unit.
“Class A Preferred Unit Purchase Agreement” means the Class A Preferred Unit
Purchase Agreement, dated as of April 21, 2016, among the Partnership and the
Purchasers.
“COC Redemption Premium” means, with respect to a Redemption Date occurring (i)
prior to the first anniversary of the Initial Class A Closing Date, 140% of the
Class A Preferred Unit Price; (ii) during the period commencing on the first
anniversary, and ending on the date immediately preceding the second
anniversary, of the Initial Class A Closing Date, 130% of the Class A Preferred
Unit Price; (iii) during the period commencing on the second anniversary, and
ending on the date immediately preceding the third anniversary, of the Initial
Class A Closing Date, 120% of the Class A Preferred Unit Price; and (iv)
thereafter, 101% of the Class A Preferred Unit Price.
“Common Unit” means a Partnership Interest representing a fractional part of the
Partnership Interests of all Limited Partners and assignees, and having the
rights and obligations specified with respect to the Common Units in this
Agreement. The term “Common Unit” refers to Deemed Warrant Units to the extent
provided in Section 6.15(a) but does not refer to or include any Class A
Preferred Unit prior to its conversion into a Common Unit pursuant to the terms
of this Agreement.
“Competitor” means a Person that (i) (a) is an operating company (and not a
financial institution, private equity fund or infrastructure fund) and (b) is
engaged in the transportation, storage, blending and marketing of crude oil and
natural gas liquids for producers or the transportation, storage, terminaling
and marketing of refined products/renewables and retail propane to end users, or
(ii) is the general partner of a “publicly traded partnership” within the
meaning of Section 7704(b) of the Code.


3

--------------------------------------------------------------------------------






“Consolidated EBITDA” has the meaning ascribed to such term in the Credit
Agreement.
“Conversion Date” means, with respect to each Class A Preferred Unit, the date
on which the Partnership has completed the conversion of such Class A Preferred
Unit pursuant to Section 5.12(d).
“Conversion Notice” has the meaning set forth in Section 5.12(d)(ii).
“Conversion Notice Conditions” has the meaning set forth in the definition of
Forced Conversion Conditions.
“Conversion Price” means, subject to Section 5.12(d)(x), the Class A Preferred
Unit Price; provided, however, that if the VWAP Price for the fifteen (15)
consecutive trading days ending on the trading day immediately preceding the
Initial Conversion Date is less than the Class A Preferred Unit Price (such
price, the “Adjusted VWAP Price”), then at all times on and after the Initial
Conversion Date, “Conversion Price” shall mean the greater of (i) the Adjusted
VWAP Price and (ii) $5.00 (subject to adjustment for any splits, combinations or
recapitalizations).
“Conversion Rate” means a number of Common Units, rounded down to the nearest
whole number, equal to the quotient of (i) the Class A Preferred Unit Price
divided by (ii) the Conversion Price.
“Credit Agreement” means the Credit Agreement, dated as of June 19, 2012, by and
among the NGL Energy Operating LLC, the other subsidiary borrowers party
thereto, the Partnership, as guarantor, Deutsche Bank Securities, as
administrative agent, and the other financial institutions party thereto,
without giving effect to any amendment or supplement to the same entered into
after the Initial Class A Closing Date and whether or not such Credit Agreement
remains in effect.
“Default Effective Date” has the meaning set forth in Section 5.12(b)(i)(B).
“Deficiency Rate” has the meaning set forth in Section 5.12(b)(i)(B).
“Deemed Warrant Unit” has the meaning set forth in Section 6.15.
“First Liquidation Target Amount” has the meaning set forth in Section
6.1(c)(i)(C).
“Forced Conversion Conditions” means (i) no Payment Default is then continuing;
(ii) the resale of all Common Units to be delivered upon conversion of the Class
A Preferred Units shall be registered under the Securities Act, pursuant to an
effective registration statement that is then available for the resale of such
Common Units; (iii) all Common Units to be delivered upon conversion of the
Class A Preferred Units have been authorized for listing or quotation or
admitted to trading, as applicable, on the New York Stock Exchange or such other
National Securities Exchange on which the Common Units are then listed, quoted
or admitted to trading, (iv) the average daily trading volume of the Common
Units on the National Securities Exchange upon which such Common Units are then
listed, quoted or admitted to trading was at least 50,000 Common Units (subject
to appropriate adjustment in accordance with Section 5.12(d)(x)) for 20-trading
days over the 30-trading day period ending on the close of trading on the
trading day immediately prior to the date of the Conversion Notice; and (v) the
VWAP Price for the 15-trading day period ending on the close of trading on the
trading day immediately prior to the date of the Conversion Notice is equal to
or greater than 120% of the Conversion Price (with the conditions set forth in
clause (iv) and (v) being referred to herein as the “Conversion Notice
Conditions”).
“Forced Conversion Right” has the meaning set forth in Section 5.12(d)(ii).


4

--------------------------------------------------------------------------------






“Funded Indebtedness” means, with respect to any Person, all indebtedness for
borrowed money of such Person that by its terms or by the terms of any
instrument or agreement relating thereto matures, or which is otherwise payable
or unpaid, one year or more from, or is directly or indirectly renewable or
extendible at the option of the obligor in respect thereof to a date one year or
more (including, without limitation, an option of such obligor under a revolving
credit or similar agreement obligating the lender or lenders to extend credit
over a period of one year or more) from, the date of the creation thereof.
“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof and consistently applied.
“Highstar” means Highstar Capital IV, L.P., a Delaware limited partnership.
“Indebtedness” means Indebtedness as defined in the Credit Agreement.
“Indentures” means (i) the Indenture, dated as of October 16, 2013, by and among
the Partnership, NGL Energy Finance Corp., the guarantors party thereto and U.S.
Bank National Association, as trustee, and (ii) the Indenture, dated as of July
9, 2014, by and among the Partnership, NGL Energy Finance Corp., the guarantors
party thereto and U.S. Bank National Association, as trustee, without giving
effect to any amendment or supplement to the same entered into after the Initial
Class A Closing Date and whether or not such Indentures remain in effect.
“Initial Class A Closing Date” has the meaning ascribed to the term “Initial
Closing Date” in the Class A Preferred Unit Purchase Agreement.
“Initial Conversion Date” has the meaning set forth in Section 5.12(d)(i).
“Junior Securities” means any class or series of Partnership Interests that,
with respect to distributions on such Partnership Interests of cash or property
and distributions upon liquidation of the Partnership (taking into account the
intended effects of the allocation of gains and losses as provided in this
Agreement), ranks junior to the Class A Preferred Units, including but not
limited to Common Units, General Partner Interests and Incentive Distribution
Rights.
“Liquidation Preference” means, with respect to each Class A Preferred Unit, the
sum of the Class A Preferred Unit Price (subject to adjustments for any stock
splits, combinations or recapitalization with respect to the Class A Preferred
Units) plus all accrued but unpaid and accumulated distributions, including
distributions accrued and unpaid at the Deficiency Rate, if any, on such Class A
Preferred Unit to, but not including, the Liquidation Date.
“Minimum Conversion Amount” means (i) a number of Class A Preferred Units having
an aggregate value of $20.0 million, which value is calculated by multiplying
(A) the number of Class A Preferred Units to be converted by (B) the Class A
Preferred Unit Price or (ii) if the value of the Class A Preferred Units
(calculated in accordance with clause (i) above) to be converted by the Class A
Preferred Holder(s) requesting conversion does not equal or exceed $20.0
million, then all of the Class A Preferred Units held by the applicable Class A
Preferred Holder.
“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).
“Notice of Issuance” has the meaning set forth in Section 5.12(g).
“Notice of Parity Redemption” has the meaning set forth in Section 5.12(f)(ii).


5

--------------------------------------------------------------------------------






“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) would pursuant to this definition beneficially own 20% or
more of any Outstanding Partnership Interests of any class then Outstanding, all
Partnership Interests owned by such Person or Group shall not be voted on any
matter and shall not be considered to be Outstanding when sending notices of a
meeting of Limited Partners to vote on any matter (unless otherwise required by
law), calculating required votes, determining the presence of a quorum or for
other similar purposes under this Agreement (such Partnership Interests shall
not, however, be treated as a separate class of Partnership Interests for
purposes of this Agreement); provided, further, that the foregoing limitation
shall not apply (i) to any Outstanding Partnership Interests of any class then
Outstanding acquired directly from the General Partner or its Affiliates, (ii)
to any Person or Group who acquired 20% or more of any then Outstanding
Partnership Interests of any class then Outstanding directly or indirectly from
a Person or Group described in clause (i) provided that the General Partner
shall have notified such Person or Group in writing that such limitation shall
not apply, (iii) to any Person or Group who acquired 20% or more of any then
Outstanding Partnership Interests of any class then Outstanding with the prior
approval of the General Partner, (iv) the Purchasers or their Permitted
Affiliates with respect to their ownership (beneficial or of record) of the
Class A Preferred Units issued pursuant to the Class A Preferred Unit Purchase
Agreement (or the Common Units issued upon conversion thereof) or the 2016
Warrants (or the Common Units issued on exercise thereof) or (v) any holder of
Class A Preferred Units in connection with any vote, consent or approval of the
holders of the Class A Preferred Units as a separate class.
“Parity Redemption Securities” has the meaning set forth in Section 5.12(f)(ii).
“Parity Securities” means any class or series of Partnership Interests that,
with respect to distributions on such Partnership Interests of cash or property
and/or distributions upon liquidation of the Partnership (taking into account
the intend effects of the allocation of gains and losses as provided in this
Agreement), ranks pari passu with the Class A Preferred Units.
“Partnership Interest” means any class or series of equity interest in the
Partnership, which shall include any General Partner Interest and Limited
Partner Interest (including, for the avoidance of doubt, any Common Unit, Class
A Preferred Unit and Incentive Distribution Right), but shall exclude any
options, rights, warrants and appreciation rights relating to an equity interest
in the Partnership.
“Payment Date” has the meaning set forth in Section 5.12(b)(v).
“Payment Default” has the meaning set forth in Section 5.12(b)(i)(B).
“Percentage Interest” means as of any date of determination (i) as to the
General Partner, with respect to the General Partner Interest (calculated based
upon a number of Notional General Partner Units), and as to any Unitholder with
respect to Units, the product obtained by multiplying (a) 100% less the
percentage applicable to clause (ii) below by (b) the quotient obtained by
dividing (x) the number of Notional General Partner Units deemed held by the
General Partner or the number of Units held by such Unitholder, as the case may
be, by (y) the total number of Outstanding Units and Notional General Partner
Units and (ii) as to the holders of other Partnership Interests issued by the
Partnership in accordance with Section 5.6, the percentage established as part
of such issuance. The Percentage Interest with respect to an Incentive
Distribution Right, a Class A Preferred Unit or a Parity Security shall at all
times be zero.
“Permitted Affiliate” has the meaning set forth in Section 4.11(c).


6

--------------------------------------------------------------------------------






“Permitted Holder” means: (i) any Member (as defined in the Third Amended and
Restated Limited Liability Company Agreement of the General Partner, as amended)
of the General Partner as of the Initial Class A Closing Date; (ii) any wife,
lineal descendant, legal guardian or other legal representative or estate of any
of the Persons described in the preceding clause (i); (iii) any trust of which
at least one of the trustees is any of the Persons described in the preceding
clauses (i) or (ii); and (iv) any other Person that is controlled directly or
indirectly by any one or more of the Persons described in the preceding clauses
(i) through (iii).
“Preferred Units” means any class or series of Partnership Interests that, with
respect to distributions on such Partnership Interests of cash or property and
distributions upon liquidation of the Partnership (taking into account the
intended effects of the allocation of gains and losses as provided in this
Agreement), ranks senior to the Common Units, including the Class A Preferred
Units.
“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests, (c) when used with respect to holders of
Incentive Distribution Rights, apportioned equally among all holders of
Incentive Distribution Rights in accordance with the relative number or
percentage of Incentive Distribution Rights held by each such holder and (d)
when used with respect to Class A Preferred Holders, apportioned equally among
all Class A Preferred Holders in accordance with the relative number or
percentage of Class A Preferred Units held by each such Class A Preferred
Holder.
“Purchaser” and “Purchasers” have the meaning given to such term in the
introductory paragraph of the Class A Preferred Unit Purchase Agreement.
“Qualified IPO” means the closing of an initial public offering and sale of
equity interests of the General Partner or one of its Affiliates (as the Board
may cause it to be reorganized in anticipation of such initial public offering)
pursuant to an effective registration statement filed by the General Partner (or
applicable affiliate) with the Commission, other than a registration statement
on Form S-4 or Form S-8 or their equivalent, under the Securities Act for
aggregate gross proceeds (before underwriting discounts and commissions) of at
least $100.0 million.
“Redemption Date” means, with respect to each Class A Preferred Unit, the date
on which the Partnership has completed the redemption of such Class A Preferred
Unit pursuant to Section 5.12(e)(i) or Section 5.12(f).
“Redemption Premium” means, with respect to a Redemption Date occurring (i)
during the period commencing on the first anniversary, and ending on the date
immediately preceding the second anniversary, of the Initial Class A Closing
Date, 140% of the Class A Preferred Unit Price; (ii) during the period
commencing on the second anniversary, and ending on the date immediately
preceding the third anniversary, of the Initial Class A Closing Date, 115% of
the Class A Preferred Unit Price; (iii) during the period commencing on the
third anniversary, and ending on the date immediately preceding the eighth
anniversary, of the Initial Class A Closing Date, 110% of the Class A Preferred
Unit Price; and (iv) thereafter, 101% of the Class A Preferred Unit Price.
“Second Class A Closing Date” has the meaning ascribed to the term “Second
Closing Date” in the Class A Preferred Unit Purchase Agreement.
“Second Liquidation Target Amount” has the meaning set forth in Section
6.1(c)(i)(D).


7

--------------------------------------------------------------------------------






“Senior Securities” means any class or series of Partnership Interests that,
with respect to distributions on such Partnership Interests of cash or property
and/or distributions upon liquidation of the Partnership (taking into account
the intended effects of the allocation of gains and losses as provided in this
Agreement), ranks senior to the Class A Preferred Units.
“Total Indebtedness” has the meaning ascribed to such term in the Credit
Agreement.
“Transfer Limitation Period” has the meaning set forth in Section 4.11(a).
“Unit” means a Partnership Interest that is designated as a “Unit” and shall
include Common Units (including Deemed Warrant Units to the extent they are
treated as Common Units pursuant to Section 6.15(a)), Class A Preferred Units
and any Parity Security but shall not include the General Partner Interest or
Incentive Distribution Rights.
“Voluntary Redemption Notice” has the meaning set forth in Section 5.12(f)(i).
“Voluntary Redemption Right” has the meaning set forth in Section 5.12(f)(i).
“VWAP Price” means, as of any date of determination, the volume-weighted average
trading price, as adjusted for splits, combinations and other similar
transactions, of a Common Unit on the principal National Securities Exchange on
which the Common Units are then listed or admitted to trading.
2.    Article IV is hereby amended to add a new Section 4.11 implementing
certain transfer restrictions on the Class A Preferred Units:


Section 4.11    Restrictions on Transfer of Class A Preferred Units.
(a)During the period beginning on the Initial Class A Closing Date and ending on
the date immediately preceding the first anniversary of the Initial Class A
Closing Date (the “Transfer Limitation Period”), no Purchaser nor any Affiliate
of a Purchaser shall transfer any Class A Preferred Units held by such Purchaser
or Affiliate without the approval of the General Partner (such approval not to
be unreasonably withheld), except as provided in Section 4.11(c).


(b)After the Transfer Limitation Period, each Purchaser may transfer any Class A
Preferred Units held by it to any other Person or Persons, except for any
transfers to any Person or group (as defined by Section 13(d) of the Securities
Exchange Act) that, after giving effect to such transfer, would own more than
15% of the Outstanding Common Units, including the number of Common Units into
which such Class A Preferred Units to be transferred to such Person or group are
then convertible; provided, however, that the foregoing restriction shall not
apply to any transfer of Class A Preferred Units to (i) any investment bank or
similar institution that assists in the brokering or marketing of the Class A
Preferred Units on behalf of any Purchaser or (ii) any Affiliate of such
Purchaser, provided, that, in the case of this clause (ii), subsequent
transferees (including such Affiliates) remain subject to the restriction.


(c)Notwithstanding anything to the contrary contained herein, a Purchaser shall
at all times from and after the Initial Class A Closing Date be permitted to
transfer any Class A Preferred Units held by such Purchaser to any Person that
is an Affiliate of such Purchaser or another Purchaser or its Affiliates (such
Person, a “Permitted Affiliate”), provided that any such transfer would not
result in the Partnership being considered terminated for purposes of Section
708 of the Code (a “Technical Termination”); provided further, that the
Partnership shall provide any Purchaser, upon its request, with information
sufficient for


8

--------------------------------------------------------------------------------






such Purchaser to determine if a proposed transfer of Class A Preferred Units
would result in a Technical Termination.


(d)Notwithstanding anything to the contrary contained herein, no Purchaser shall
transfer any Class A Preferred Units to any Person that is a Competitor;
provided, however, that the foregoing restriction shall not apply to any
transfer of Class A Preferred Units on any National Securities Exchange on which
the Class A Preferred Units are then-listed or admitted for trading; provided,
further, that there shall be no obligation to list or admit the Class A
Preferred Units for trading on any National Securities Exchange.


(e)This Section 4.11 sets forth all restrictions on transfer applicable to Class
A Preferred Units.


3.    Section 5.5(a) is hereby amended and restated as follows:


(a)    The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner in its sole discretion) owning a Partnership Interest a separate Capital
Account with respect to such Partnership Interest in accordance with the rules
of Treasury Regulation Section 1.704-1(b)(2)(iv). Such Capital Account shall be
increased by (i) the amount of all Capital Contributions made to the Partnership
with respect to such Partnership Interest pursuant to this Agreement and (ii)
all items of Partnership income and gain (including, without limitation, income
and gain exempt from tax) computed in accordance with Section 5.5(b) and
allocated with respect to such Partnership Interest pursuant to Section 6.1, and
decreased by (x) the amount of cash or Net Agreed Value of all distributions of
cash or property made with respect to such Partnership Interest pursuant to this
Agreement and (y) all items of Partnership deduction and loss computed in
accordance with Section 5.5(b) and allocated with respect to such Partnership
Interest pursuant to Section 6.1. The initial Capital Account with respect to
the Class A Preferred Units and the Deemed Warrant Units shall be determined
pursuant to the Class A Unit Purchase Agreement. In connection with the
foregoing, the Partnership shall adopt the methodology set forth in the
noncompensatory option regulations under Treasury Regulation Sections 1.704-1
and 1.721-2 with respect to the issuance and conversion of Class A Preferred
Units, unless otherwise required by applicable law.
4.    Article V is hereby amended to add Section 5.5(c)(iii) to read as follows:


(iii)    Subject to Section 6.15(c), immediately prior to the transfer of a
Deemed Warrant Unit that has been exercised for a Common Unit by a holder
thereof (other than a transfer to an Affiliate of the assignor unless the
General Partner elects to have this subparagraph 5.5(c)(iii) apply), the Capital
Account maintained for such Person with respect to its Deemed Warrant Units or
Common Units granted upon exercise of the Deemed Warrant Units will (A) first,
be allocated to the Deemed Warrant Units or Common Units into which such Deemed
Warrant Units have been exercised in an amount equal to the product of (x) the
number of such Common Units to be transferred and (y) the Per Unit Capital
Amount for a Common Unit, and (B) second, any remaining balance in such Capital
Account will be retained by the transferor, regardless of whether it has
retained any Deemed Warrant Units. Following any such allocation, the
transferor’s Capital Account, if any, maintained with respect to the retained
Deemed Warrant Units, if any, will have a balance equal to the amount allocated
under clause (B) hereinabove, and the transferee’s Capital Account established
with respect to the transferred Deemed Warrant Units or Common Units granted on
exercise of the Deemed Warrant Units will have a balance equal to the amount
allocated under clause (A) hereinabove.
5.    Section 5.5(d)(i) is hereby amended and restated as follows:


9

--------------------------------------------------------------------------------






(d)    (i) Consistent with Treasury Regulation Sections 1.704-1(b)(2)(iv)(f) and
1.704-1(b)(2)(iv)(h)(2), on an issuance of additional Partnership Interests for
cash or Contributed Property, the issuance of a Noncompensatory Option, the
issuance of Partnership Interests as consideration for the provision of
services, or the conversion of a Class A Preferred Unit in accordance with
Section 5.12(b), the Capital Accounts of all Partners and the Carrying Value of
each Partnership property immediately prior to such issuance (or, in the case of
a Conversion Date, immediately after such Conversion Date) shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property for
an amount equal to its fair market value immediately prior to such issuance;
provided, however, that in the event of the issuance of a Partnership Interest
pursuant to the exercise of a Noncompensatory Option where the right to share in
Partnership capital represented by such Partnership Interest differs from the
consideration paid to acquire and exercise such option, the Carrying Value of
each Partnership property immediately after the issuance of such Partnership
Interest shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property and the Capital
Accounts of the Partners shall be adjusted in a manner consistent with Treasury
Regulation Section 1.704-1(b)(2)(iv)(s); provided, further, that in the event of
an issuance of Partnership Interests for a de minimis amount of cash or
Contributed Property, in the event of an issuance of a Noncompensatory Option to
acquire a de minimis Partnership Interest, or in the event of an issuance of a
de minimis amount of Partnership Interests as consideration for the provision of
services, the General Partner may determine that such adjustments are
unnecessary for the proper administration of the Partnership. Any such
Unrealized Gain or Unrealized Loss (or items thereof) shall be allocated (A) if
the operation of this sentence is triggered by the conversion of a Class A
Preferred Unit, first among the Partners holding Common Units as may be
necessary to cause the Capital Account attributable to each Common Unit to be
the same, and (B) any remaining Unrealized Gain or Unrealized Loss shall be
allocated among the Partners pursuant to Section 6.1 in the same manner as any
item of gain or loss actually recognized would have been allocated. If the
Unrealized Gain or Unrealized Loss allocated as a result of the occurrence of a
Conversion Date is not sufficient to cause the Capital Account attributable to
each Common Unit to be the same, then Capital Account balances shall be
reallocated between the Partners holding such Units so as to cause the Capital
Account attributable to each Common Unit to be the same, in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3). In determining Unrealized
Gain or Unrealized Loss in connection with the issuance of additional
Partnership Interests or a Conversion Date, the aggregate cash amount and fair
market value of all Partnership assets (including cash or cash equivalents)
immediately prior to the issuance of additional Partnership Interests (or, in
the case of an adjustment to the Carrying Value of Partnership property
resulting from the exercise of a Noncompensatory Option (including conversion of
a Class A Preferred Unit) immediately after the issuance of the Partnership
Interest acquired pursuant to the exercise of the Noncompensatory Option) shall
be determined by the General Partner using such method of valuation as it may
adopt in its sole discretion. For this purpose, the General Partner may
determine that it is appropriate to first determine an aggregate value for the
Partnership, based on the current trading price of the Common Units, the fair
market value of all other Partnership Interests at such time (on a fully
converted basis) of all Partners at such time, and the amount of Partnership
liabilities; and, if before the Conversion Date of any Class A Preferred Units
or other Noncompensatory Options, may adjust the fair market value of all
Partnership assets to reflect the difference, if any, between the fair market
value of any Class A Preferred Units or other Noncompensatory Options for which
the Conversion Date has not occurred and the aggregate Capital Accounts
attributable to such Class A Preferred Units to the extent of any Unrealized
Gain or Unrealized Loss that has not been reflected in the Partners’ Capital
Accounts previously, consistent with the methodology of Treasury Regulation
Section 1.704-1(b)(2)(iv)(h)(2). The General Partner shall allocate such
aggregate value among the assets of the Partnership (in such manner as it
determines) to arrive at a fair market value for individual properties.
6.    Section 5.8 is hereby amended and restated as follows:


10

--------------------------------------------------------------------------------






Section 5.8     Limited Preemptive Right. Except as provided in this Section
5.8, in Section 5.2, in Section 5.12 or as otherwise provided in a separate
agreement by the Partnership, no Person shall have any preemptive, preferential
or other similar right with respect to the issuance of any Partnership Interest,
whether unissued or hereafter created. The General Partner shall have the right,
which it may from time to time assign in whole or in part to any of its
Affiliates or the beneficial owners thereof or any of their respective
Affiliates, to purchase Partnership Interests from the Partnership whenever, and
on the same terms that, the Partnership issues Partnership Interests to Persons
other than the General Partner and its Affiliates or such beneficial owners or
any of their respective Affiliates, to the extent necessary to maintain the
Percentage Interests of the General Partner and its Affiliates and such
beneficial owners or any of their respective Affiliates equal to that which
existed immediately prior to the issuance of such Partnership Interests.
7.    Section 5.10 is hereby amended and restated as follows:


Section 5.10    Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Section 17-303, 17-607 or 17-804 of the Delaware Act.
8.    Article V is hereby amended to add a new Section 5.12 creating a new
series of Units as follows:


Section 5.12    Establishment of Class A Preferred Units
(a)    General. The General Partner hereby designates and creates a series of
Units to be designated as “Class A Preferred Units,” having the terms and
conditions set forth herein.


(b)    Distributions.


(i)Beginning with the Quarter ending June 30, 2016, the Class A Preferred
Holders as of the applicable Record Date shall be entitled to receive
distributions in accordance with the following provisions:


A)The Partnership shall pay a cumulative distribution equal to $0.3234 per
Quarter in respect of each Outstanding Class A Preferred Unit, subject to
adjustment in accordance with Section 5.12(b)(i)(B) and Section 5.12(d)(x) (the
“Class A Preferred Unit Distribution Amount” and such distribution, a “Class A
Preferred Unit Distribution”). The Class A Preferred Unit Distribution Amount
for the period ending June 30, 2016 shall be pro-rated for the periods
commencing on the Initial Class A Closing Date, with respect to the Class A
Preferred Units issued on such date, and the Second Class A Closing Date, with
respect to the Class A Preferred Units issued on such date, and, in each case,
ending on, and including, June 30, 2016.


B)Each Class A Preferred Unit Distribution shall be paid in cash at the Class A
Preferred Unit Distribution Amount. If the Partnership fails to pay in full in
cash any Class A Preferred Unit Distribution (or portion thereof) on the
applicable Payment Date (a “Payment Default”), then (x) the amount of such
accrued and unpaid Class A Preferred Unit Distributions will accumulate until
paid in full in cash (or until the earlier conversion or


11

--------------------------------------------------------------------------------






redemption of the Class A Preferred Units), (y) commencing as of the first day
of the calendar Quarter in which the Payment Default occurs (the “Default
Effective Date”), the Class A Preferred Unit Distribution Amount shall be (1)
$0.3310 per Quarter for the period beginning on the Default Effective Date and
ending on the 180th day immediately following the Default Effective Date and (2)
$0.3385 per Quarter from and after the 181st day immediately following the
Default Effective Date (such amount, as applicable, the “Deficiency Rate”),
until such time as all accrued and unpaid Class A Preferred Unit Distributions,
including any distributions accrued and unpaid at the Deficiency Rate and as
increased pursuant to Section 5.12(b)(ii), are paid in full in cash and (z) the
Partnership shall not be permitted to, and shall not, declare or make (1) any
distributions in respect of any Junior Securities, or (2) any distribution in
respect of Parity Securities, other than the Class A Preferred Unit
Distribution, unless and until all accrued and unpaid Class A Preferred Unit
Distributions have been paid in full in cash; provided, however, that
distributions may be declared and paid in respect of the Class A Preferred Units
and any Parity Securities, as long as such distributions are declared and paid
pro rata such that the amounts of distributions declared per Class A Preferred
Unit and per unit of such Parity Security shall in all cases bear to each other
the same ratio that accrued but unpaid and accumulated distributions per Class A
Preferred Unit and per unit of such Parity Security bear to each other.
Notwithstanding anything in this Section 5.12(b) to the contrary, at no time
shall the Deficiency Rate exceed $$0.3385.


(ii)If a Payment Default has occurred, then the amount of any accrued but unpaid
Class A Preferred Unit Distributions for which the Payment Date has passed but
for which no payment has been made shall be increased at an annual rate of
10.75%, compounded Quarterly, until all accrued and unpaid Class A Preferred
Unit Distributions have been paid in full in cash.


(iii)Subject to and without limiting the other provisions of this Section
5.12(b), each Class A Preferred Unit shall have the right to share in any
special distributions by the Partnership of cash, securities or other property
and in the form of such cash, securities or other property Pro Rata with the
Common Units, as if the Class A Preferred Units had converted into Common Units
at the Conversion Rate then in effect, provided that special distributions shall
not include regular Quarterly distributions paid in the normal course pursuant
to Section 6.3(a).


(iv)Class A Preferred Unit Distributions shall accrue on a daily basis;
provided, however, that, with respect to any Class A Preferred Unit that is
converted into Common Units in accordance with Section 5.12(d)(iii), the holder
thereof shall not be entitled to both a Class A Preferred Unit Distribution and
a Common Unit distribution in respect of (A) the most recently completed Quarter
or (B) the Quarter in which the conversion is consummated, but shall be entitled
only to the distribution to be paid based upon the class of Units held as of the
close of business on the Record Date in respect of each such Quarter.


12

--------------------------------------------------------------------------------






(v)All Class A Preferred Unit Distributions shall be paid Quarterly, in arrears,
on the earlier of: (A) the date that distributions are made on the Common Units
for such Quarter pursuant to Section 6.3(a) or such earlier date after the end
of such Quarter as the General Partner may determine, and (B) the date that is
forty-five (45) days after the end of such Quarter (such date, the “Payment
Date”).


(vi)For the avoidance of doubt and not withstanding anything in Sections 6.4 or
6.5 to the contrary, any Available Cash that is to be distributed pursuant to
Section 6.4 or 6.5 shall be distributed first in accordance with this Section
5.12(b); provided, however, that for purposes of this Section 5.12(b), Available
Cash shall not include any deduction to provide funds for distributions under
Section 6.4 or Section 6.5 in respect of any one or more of the next four
Quarters.


(c)
Voting Rights.



(i)    Notwithstanding anything to the contrary in this Agreement, the Class A
Preferred Units shall have no voting rights and no rights to consent or approve
any action or matter, except as set forth in this Section 5.12(c), Section 13.3,
or as otherwise required by Delaware law.


(ii)    The Class A Preferred Units will have such voting rights pursuant to
this Agreement as such Class A Preferred Units would have if they were converted
into Common Units, at the Conversion Rate then in effect, and shall vote
together with the Common Units as a single class, except that the Class A
Preferred Units shall be entitled to vote as a separate class on any matter on
which Unitholders are entitled to vote that adversely affects the rights,
powers, privileges or preferences of the Class A Preferred Units in relation to
other classes of Partnership Interests or as required by law.


(iii)    The approval of a Class A Preferred Unit Majority shall be required to
approve any matter for which the Class A Preferred Holders are entitled to vote
as a separate class.


(iv)    The approval of a Class A Preferred Unit Majority shall be required to:


A)amend this Agreement in any manner that adversely alters or changes the
rights, powers, privileges or preferences or duties and obligations of the Class
A Preferred Units;


B)amend this Agreement in any manner that modifies any terms of the Class A
Preferred Units;


C)issue additional Class A Preferred Units;


D)create (by reclassification or otherwise) and issue any class of Senior
Securities (or amend the provisions of any existing class


13

--------------------------------------------------------------------------------






of Partnership Interests to make any such class of Partnership Interests a class
of Senior Securities);


E)repurchase or redeem any class of Parity Securities while a Payment Default is
continuing;


F)repurchase or redeem any class of Junior Securities (1) while a Payment
Default is continuing or (2) prior to the third anniversary of the Initial Class
A Closing Date, in an aggregate amount in excess of $100.0 million; provided,
however, that the approval of a Class A Preferred Unit Majority shall not be
required with respect to any such repurchase or redemption that would otherwise
be permitted pursuant to Section 4.07(b)(6) of the Indentures;


G)permit any consolidated Subsidiary of the Partnership to issue any class or
series of preferred equity securities; provided, however, that the approval of a
Class A Preferred Unit Majority shall not be required with respect to any such
issuance to the Partnership or any wholly-owned Subsidiary of the Partnership;


H)contribute assets, including money, to an entity that is not a consolidated
Subsidiary of the Company, in connection with the issuance of any class or
series of preferred equity securities by such entity or any other entity that is
not a consolidated Subsidiary of the Company; provided, however, that the
approval of a Class A Preferred Unit Majority shall not be required if such
contribution would not violate the restricted payments covenants set forth in
Section 4.07 of the Indentures;


I)incur any Indebtedness that would be included in the definition of Total
Indebtedness (as defined in the Credit Agreement), if (1) a Payment Default is
then continuing or (2) pro forma for such incurrence and the application of any
proceeds thereof on or promptly following such incurrence, the Adjusted Leverage
Ratio would exceed 5.50;
J)create (by reclassification or otherwise) and issue Parity Securities if at
the time of such issuance (1) a Payment Default is then -continuing or (2) pro
forma for the issuance of such Parity Securities, the Adjusted Leverage Ratio
would exceed 5.50; or


K)enter into any agreement or otherwise commit to do any of the foregoing.


(v)    Subject to the restrictions set forth below and the preemptive rights set
forth in Section 5.12(g), the Partnership may, without the approval of a Class A
Preferred Unit Majority:


A)    create (by reclassification or otherwise) and issue Junior Securities
(including by amending the provisions of any existing class


14

--------------------------------------------------------------------------------






of Partnership Interest, other than the Class A Preferred Units, to make such
class of Partnership Interests a class of Junior Securities); and


B)    create (by reclassification or otherwise) and issue Parity Securities
(other than additional Class A Preferred Units), in accordance with Section
5.12(d)(iv)(J), if at the time of such issuance (1) no Payment Default is
then-continuing, and (2) pro forma for the issuance of such Parity Securities,
the Adjusted Leverage Ratio would not exceed 5.50.


(d)
Conversion.



(i)    One or more Class A Preferred Holders may elect, each in its own
discretion, (A) at any time after the third anniversary of the Initial Class A
Closing Date (the “Initial Conversion Date”), to convert all or any portion of
the Class A Preferred Units held by such electing Class A Preferred Holder(s) in
an aggregate amount equaling or exceeding the Minimum Conversion Amount into
Common Units, (B) in the event of (1) receipt of a Voluntary Redemption Notice
after the Initial Conversion Date or (2) any voluntary liquidation or winding-up
of the Partnership, to convert all or any portion of the Class A Preferred Units
held by such Class A Preferred Holder(s) into Common Units, or (C) upon a Change
of Control, in accordance with an election made pursuant to Section
5.12(e)(iii), to convert all, but not less than all, of the Class A Preferred
Units held by such Class A Preferred Holder(s) into Common Units, in each case,
by delivery of: (x) written notice to the Partnership, in the form set forth as
Exhibit B hereto, setting forth the number of Class A Preferred Units it holds
and the number of Class A Preferred Units it is electing to convert, and (y) if
such Class A Preferred Units are Certificated, a Class A Preferred Unit
Certificate to the Transfer Agent representing an amount of Class A Preferred
Units at least equal to the amount such Class A Preferred Holder is electing to
convert (or an instruction letter to the Transfer Agent if the Class A Preferred
Units are in book-entry form), together with such additional information as may
be requested by the Transfer Agent. The Partnership shall give each Class A
Preferred Holder at least thirty (30) days prior written notice of any voluntary
liquidation or winding-up of the Partnership or any Change of Control. Each
Class A Preferred Unit converted into Common Units pursuant to this Section
5.12(d)(i) shall be converted into a number of Common Units equal to the
Conversion Rate then in effect. In the case of any Certificate representing
Class A Preferred Units which are converted in part only, upon such conversion
the Transfer Agent shall authenticate and deliver to the Class A Preferred
Holder thereof, at the expense of the Partnership, a new Certificate
representing the number of Class A Preferred Units not so converted.


(ii)    At any time after the eighth anniversary of the Initial Class A Closing
Date, if all of the Forced Conversion Conditions are satisfied as of the
Conversion Date (other than the Conversion Notice Conditions, which need only to
be satisfied as of the date of the Conversion Notice), the General Partner, in
its sole discretion, shall have the right (the “Forced Conversion Right”) to


15

--------------------------------------------------------------------------------






convert all, but not less than all, of the Outstanding Class A Preferred Units
into Common Units. To exercise the Forced Conversion Right, the Partnership
shall deliver to each Class A Preferred Holder a written notice (the “Conversion
Notice”) not more than five (5) and not less than three (3) Business Days prior
to the expected Conversion Date. Immediately as of the close of business on the
date of conversion pursuant to this Section 5.12(d)(ii), which date shall not be
(A) prior to the third Business Day following the date of the Conversion Notice
and (B) with respect to any conversion of a Class A Preferred Unit that shall be
settled in Common Units, prior the Record Date in respect of the most recently
completed Quarter, each Outstanding Class A Preferred Unit shall automatically
convert into a number of Common Units equal to the Conversion Rate then in
effect.


(iii)    Except as set forth below, the conversion of a Class A Preferred Unit
pursuant to this Section 5.12(d) shall be settled, in the sole discretion of the
General Partner, in cash or in Common Units, with settlements in cash being paid
at the Cash Conversion Price; provided that in a conversion of multiple Class A
Preferred Units, a portion of such Class A Preferred Units may, in the Company’s
sole discretion, be settled in cash with the remainder being settled in Common
Units; provided, further, that the ratio of Class A Preferred Units being
settled in cash to Class A Preferred Units being settled in Common Stock shall
be the same for all then-converting Class A Preferred Holders. The Partnership
shall deliver written notice of the General Partner’s election as to method of
settlement of a conversion of a Class A Preferred Unit to each then-converting
Class A Preferred Holder at least three (3) Business Days prior to the expected
Conversion Date. Notwithstanding the foregoing, the Partnership shall make a
cash payment with respect to each Class A Preferred Unit converted pursuant to
this Section 5.12(d), in an amount equal to all accrued but unpaid and
accumulated distributions, including any distributions accrued and unpaid at the
Deficiency Rate, on such Class A Preferred Unit to, but not including, the
Conversion Date; provided, however, that, with respect to any Class A Preferred
Unit, the conversion of which shall be settled in Common Units, such accrued but
unpaid and accumulated distributions shall not include any Class A Preferred
Unit Distribution accrued in respect of (A) the most recently completed Quarter,
if the Record Date in respect of such Quarter has not yet passed, or (B) the
Quarter in which the conversion is consummated.


(iv)    In lieu of issuing any fractional Common Unit upon the conversion of a
Class A Preferred Unit pursuant to this Section 5.12(d), the Partnership shall,
in the sole discretion of the General Partner, round the number of Common Units
issued upon conversion of each Class A Preferred Unit (A) up to the nearest
whole Common Unit or (B) down to the nearest whole Common Unit and pay cash in
lieu of any such fractional Common Unit.


(v)    Upon conversion, the rights of a holder of converted Class A Preferred
Units as a Class A Preferred Holder shall cease with respect to such converted
Class A Preferred Units, including any rights under this Agreement with respect
to Class A Preferred Holders, and such Person shall continue to


16

--------------------------------------------------------------------------------






be a Limited Partner and have the rights of a holder of Common Units under this
Agreement and the rights of a Class A Preferred Holder in respect of any Class A
Preferred Units not converted. Each Class A Preferred Unit shall, upon its
Conversion Date, be deemed to be transferred to, and cancelled by, the
Partnership in exchange for the issuance of the Common Unit(s) into which such
Class A Preferred Unit converted. Notwithstanding the foregoing, as the result
of a conversion, a holder shall not lose or relinquish any claims or rights of
action such holder may then or thereafter have as a result of such holder’s
ownership of the converted Class A Preferred Units.


(vi)    The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Common Units
upon conversion of the Class A Preferred Units. However, the Class A Preferred
Holder whose Class A Preferred Units are converted shall pay any tax or duty
which may be payable relating to any transfer involving the issuance or delivery
of Common Units in a name other than the holder’s name. The Transfer Agent may
refuse to deliver the Certificate representing Common Units (or notation of book
entry) being issued in a name other than the holder’s name until the Transfer
Agent receives a sum sufficient to pay any tax or duties due because the Units
are to be issued in a name other than the holder’s name. Nothing herein shall
preclude any tax withholding required by law or regulation.


(vii)The Partnership shall keep free from preemptive rights a sufficient number
of Common Units to permit the conversion of all outstanding Class A Preferred
Units into Common Units to the extent provided in, and in accordance with, this
Section 5.12(d).


(viii)All Common Units delivered upon conversion of the Class A Preferred Units
in accordance with this Section 5.12(d) shall be (1) newly issued and (2) duly
authorized, validly issued, fully paid and non-assessable Limited Partner
Interests in the Partnership, except as such non-assessability may be affected
by Section 17-303, 17-607 or 17-804 of the Delaware Act, and shall be free from
preemptive rights and free of any lien, claim, rights or encumbrances, other
than those arising under the Delaware Act or this Agreement and other than
restrictions on transfer under applicable securities laws.


(ix)The Partnership shall comply with all applicable securities laws pertaining
to the issuance of any Common Units upon conversion of Class A Preferred Units
and, if the Common Units are then listed, quoted or admitted to trading on the
New York Stock Exchange or any other National Securities Exchange or other
market, shall list or cause to have quoted or admitted to trading and keep
listed, quoted or admitted to trading the Common Units issuable upon conversion
of the Class A Preferred Units to the extent permitted or required by the rules
of such exchange or market.
(x)If, after the Initial Class A Closing Date, the Partnership (A) makes a
distribution on its Common Units in Common Units, (B) subdivides or splits its
outstanding Common Units into a greater number of Common


17

--------------------------------------------------------------------------------






Units, (C) combines or reclassifies its Common Units into a smaller number of
Common Units or (D) issues by reclassification of its Common Units any
Partnership Interests (including any reclassification in connection with a
merger, consolidation or business combination in which the Partnership is the
surviving Person), then the Conversion Price in effect at the time of the Record
Date for such distribution or of the effective date of such subdivision, split,
combination, or reclassification shall be proportionately adjusted so that the
conversion of the Class A Preferred Units after such time shall entitle the
holder to receive the aggregate number of Common Units (or shares of any
Partnership Interests into which such shares of Common Units would have been
combined, consolidated, merged or reclassified pursuant to clauses (C) and (D)
above) that such holder would have been entitled to receive if the Class A
Preferred Units had been converted into Common Units immediately prior to such
Record Date or effective date, as the case may be, and in the case of a merger,
consolidation or business combination in which the Partnership is the surviving
Person, the Partnership shall provide effective provisions to ensure that the
provisions of this Section 5.12 relating to the Class A Preferred Units shall
not be abridged or amended and that the Class A Preferred Units shall thereafter
retain the same powers, preferences and relative participating, optional and
other special rights, and the qualifications, limitations and restrictions
thereon, that the Class A Preferred Units had immediately prior to such
transaction or event. An adjustment made pursuant to this Section 5.12(d)(x)
shall become effective immediately after the Record Date in the case of a
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination, reclassification (including any
reclassification in connection with a merger, consolidation or business
combination in which the Partnership is the surviving Person) or split. Such
adjustment shall be made successively whenever any event described above shall
occur.


(e)    Change of Control. In the event of a Change of Control, each Class A
Preferred Holder shall have the option, at its sole election, to:


(i)    require the Partnership to redeem in cash the Class A Preferred Units
held by such Class A Preferred Holder at a price per Class A Preferred Unit
equal to the COC Redemption Premium, plus any accrued but unpaid and accumulated
distributions, including any distributions accrued and unpaid at the Deficiency
Rate, on such Class A Preferred Units to, but not including, the Redemption
Date;


(ii)    if the Partnership is the surviving entity following such Change of
Control, continue to hold Class A Preferred Units; or


(iii)    convert all, but not less than all, of the Class A Preferred Units held
by such Class A Preferred Holder into Common Units, at the Conversion Rate then
in effect, in accordance with applicable provisions of Section 5.12(d).


(f)     Redemption.




18

--------------------------------------------------------------------------------






(i)    At any time after the first anniversary of the Initial Class A Closing
Date, and subject to the right of a Class A Preferred Holder to elect conversion
after the Initial Conversion Date pursuant to Section 5.12(d)(i)(B)(1), the
Partnership may redeem in cash all, but not less than all, of the Outstanding
Class A Preferred Units at a price per Class A Preferred Unit equal to the
then-applicable Redemption Premium, plus any accrued but unpaid and accumulated
distributions, including any distributions accrued and unpaid at the Deficiency
Rate, on such Class A Preferred Units to, but not including, the Redemption Date
(the “Voluntary Redemption Right”), by providing written notice (the “Voluntary
Redemption Notice”) to the Class A Preferred Holders not more than 45 and not
less than 10 days (if the expected Redemption Date is on or prior to the Initial
Conversion Date) or 20 days (if the expected Redemption Date is after the
Initial Conversion Date) in advance of the expected Redemption Date set forth
therein. Upon delivery of a Voluntary Redemption Notice, the Partnership shall
be irrevocably obligated to redeem the Class A Preferred Units on the expected
Redemption Date set forth in such notice.


(ii)    Prior to the redemption or repurchase of one or more classes of Parity
Securities (collectively, the “Parity Redemption Securities”), the Partnership
shall, by written notice to the Class A Preferred Holders (the “Notice of Parity
Redemption”), offer to redeem the Outstanding Class A Preferred Units in cash on
a pro rata basis with such Parity Redemption Securities, at a price per Class A
Preferred Unit equal to the applicable Redemption Premium, plus any accrued but
unpaid and accumulated distributions, including any distributions accrued and
unpaid at the Deficiency Rate, on such Class A Preferred Units to, but not
including, the Redemption Date; provided, however, that if any Class A Preferred
Holder fails to provide written notice of its intent to exercise its right to
request redemption of its Class A Preferred Units within fifteen (15) Business
Days of the Notice of Parity Redemption, such Class A Preferred Holder shall be
deemed to have waived any and all rights to redemption pursuant to this Section
5.12(f)(ii) in such transaction. For purposes of this Section 5.12(f)(ii), the
pro rata allocation between the Class A Preferred Holders that elect to exercise
their right to redemption pursuant to this Section 5.12(f)(ii) and the holders
of such Parity Redemption Securities shall be based on the relative liquidation
preferences of the securities held by the respective holders.


(iii)    No Class A Preferred Holder shall have the right to cause the
redemption of its Class A Preferred Units, in whole or in part, except as set
forth in Sections 5.12(e)(i) and (f)(ii). The Partnership shall not have right
to cause the redemption Class A Preferred Units except as set forth in Section
5.12(f)(i).


(g)    Preemptive Rights.


Prior to the issuance of any Parity Securities or Senior Securities, the
Partnership shall, by written notice to the Class A Preemptive Rights Holders
(the “Notice of Issuance”), offer to sell such Parity Securities or Senior
Securities to the


19

--------------------------------------------------------------------------------






Class A Preemptive Rights Holders on terms and subject to conditions determined
by the General Partner to be reasonable, which offer shall be made on a pro rata
basis such that each Class A Preemptive Rights Holder shall be entitled to
purchase a portion of such Parity Securities or Senior Securities equal to the
quotient of (i) the number of Class A Preferred Units held by such Class A
Preemptive Rights Holder on the date of the Notice of Issuance divided by (ii)
the aggregate number of Class A Preferred Units held by all Class A Preemptive
Rights Holders on the date of the Notice of Issuance (or as the Class A
Preemptive Rights Holders may at such time otherwise agree among themselves);
provided, that the offer of such Parity Securities or Senior Securities shall
not be on a basis less favorable to the Class A Preemptive Rights Holders than
is contemplated with respect to any purchaser thereof who is not a Class A
Preemptive Rights Holder; provided, further, that (A) if any Class A Preemptive
Rights Holder fails to provide written notice of its intent to exercise its
right to purchase such Parity Securities or Senior Securities within fifteen
(15) Business Days of the Notice of Issuance, such Class A Preemptive Rights
Holder shall be deemed to have waived any and all rights to purchase such
securities in such transaction and (B) if any Class A Preemptive Rights Holder
waives or is deemed to have waived its right to purchase such Parity Securities
or Senior Securities, the other Class A Preemptive Rights Holders shall be
entitled to exercise such right as if such right was initially granted to such
Class A Preemptive Rights Holders. Notwithstanding the foregoing, in no event
shall the Partnership be obligated to offer to sell Parity Securities or Senior
Securities to the Class A Preferred Holders pursuant to this Section 5.12(g) in
connection with any (1) securities issued to the owners of another entity in
connection with the acquisition of such entity by the Partnership by merger,
consolidation, sale or exchange of securities, purchase of substantially all of
the assets, or other reorganization whereby the Partnership acquires more than
50% of the voting power or assets of such entity; (2) Common Units or other
Junior Securities (including options to purchase Common Units or other Junior
Securities and Common Units or other Junior Securities issued upon exercise of
such options) issued to employees, consultants or directors of the Partnership
or the General Partner pursuant to plans, programs or agreements approved by the
Board; (3) Senior Securities issued pursuant to any dividend, split, combination
or other reclassification in respect of Senior Securities or pursuant to a
recapitalization or reorganization of the Partnership in respect of Senior
Securities; or (4) Parity Securities issued pursuant to any dividend, split,
combination or other reclassification in respect of Parity Securities or
pursuant to a recapitalization or reorganization of the Partnership in respect
of Parity Securities provided in each case under this clause (4) the Class A
Preferred Units are given ratable treatment.
(h)    Certificates.


(i)    If requested by a Class A Preferred Holder, the Class A Preferred Units
shall be evidenced by certificates in such form as the Board of Directors may
approve and, subject to the satisfaction of any applicable legal, regulatory and
contractual requirements, may be assigned or transferred in a manner identical
to the assignment and transfer of other Units; unless and until the Board of
Directors determines to assign the responsibility to another Person, the General
Partner will act as the Transfer Agent for the Class A Preferred Units. The
certificates evidencing Class A Preferred Units shall be separately


20

--------------------------------------------------------------------------------






identified and shall not bear the same CUSIP number as the certificates
evidencing Common Units.


(ii)    The certificate(s) representing the Class A Preferred Units may be
imprinted with a legend in substantially the following form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT. THIS
SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN (i) THE
SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP,
DATED AS OF MAY 10, 2011, AS AMENDED OR RESTATED FROM TIME TO TIME, AND (ii) THE
CLASS A PREFERRED UNIT PURCHASE AGREEMENT, DATED AS OF APRIL 21, 2016, BY AND
BETWEEN THE PARTNERSHIP AND THE PURCHASERS PARTY THERETO, IN EACH CASE, A COPY
OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE
OFFICES.”
(iii)    In connection with a sale of Class A Preferred Units pursuant to an
effective registration statement or in reliance on Rule 144 of the rules and
regulations promulgated under the Securities Act, upon receipt by the
Partnership of such information as the Partnership reasonably deems necessary to
determine that the sale of the Class A Preferred Units is made in compliance
with Rule 144, the Partnership shall remove or cause to be removed the
restrictive legend from the certificate(s) representing such Class A Preferred
Units (or the book-entry account maintained by the Transfer Agent), and the
Partnership shall bear all costs associated therewith.


9.    Section 6.1(a) is hereby amended and restated as follows:


(a)    Net Income. Net Income for each taxable period (including a Pro Rata part
of each item of income, gain, loss and deduction taken into account in computing
Net Income for such taxable period) shall be allocated:


(i)    First, to the General Partner until the Net Income allocated to the
General Partner pursuant to this Section 6.1(a)(i) for the current and all
previous taxable periods is


21

--------------------------------------------------------------------------------






equal to the aggregate of the Net Loss allocated to the General Partner pursuant
to Section 6.1(b)(iii) for all previous taxable periods; and


(ii)    The balance, if any, to the General Partner and the Unitholders (other
than Class A Preferred Holders), Pro Rata.


10.    Section 6.1(b) is hereby amended and restated as follows:


(b)    Net Loss. Net Loss for each taxable period (including a Pro Rata part of
each item of income, gain, loss and deduction taken into account in computing
Net Loss for such taxable period) shall be allocated:
(i)    First, to the General Partner and the Unitholders (other than Class A
Preferred Holders) Pro Rata; provided that Net Loss shall not be allocated
pursuant to this Section 6.1(b)(i) to the extent that such allocation would
cause any Unitholder to have a deficit balance in its Adjusted Capital Account
at the end of such taxable period (or increase any existing deficit balance in
its Adjusted Capital Account) as such Adjusted Capital Account would be
determined without regard to any Class A Preferred Units then held by such
Unitholder;


(ii)    Second, to the Class A Preferred Holders Pro Rata; provided that the Net
Loss shall not be allocated pursuant to this Section 6.1(b)(ii) to the extent
that such allocation would cause any such Class A Preferred Holder to have a
deficit balance in its Adjusted Capital Account at the end of such taxable
period (or increase any existing deficit balance in its Adjusted Capital
Account); and


(iii)    The balance, if any, 100% to the General Partner.


11.    Section 6.1(c) is hereby amended and restated as follows:


(c)    Net Termination Gains and Losses. Net Termination Gain or Net Termination
Loss for each taxable period shall be allocated in the manner set forth in this
Section 6.1(c). All allocations under this Section 6.1(c) shall be made after
Capital Account balances have been adjusted by all other allocations provided
under this Section 6.1 and after all distributions of Available Cash provided
under Section 5.12, Section 6.4 and Section 6.5 have been made; provided,
however, that solely for purposes of this Section 6.1(c), Capital Accounts shall
not be adjusted for distributions made pursuant to Section 12.4.


(i)    Net Termination Gain (including a Pro Rata part of each item of income,
gain, loss, and deduction taken into account in computing Net Termination Gain)
shall be allocated:


A)First, to the General Partner until the Net Termination Gain allocated to the
General Partner pursuant to this Section 6.1(c)(i)(A) for the current and all
previous taxable periods is equal to the aggregate of the Net Termination Loss
allocated to the General Partner pursuant to Section 6.1(c)(ii)(E) for all
previous taxable periods;


B)Second, to the General Partner and the Unitholders (other than Class A
Preferred Holders), Pro Rata, until the Capital Account in respect of each
Common Unit then Outstanding is equal to the sum of (1) its Unrecovered Initial
Unit Price, (2) the Minimum Quarterly Distribution for the Quarter during which
the Liquidation Date occurs, reduced by any distribution pursuant to Section
6.4(a)(i) or Section 6.4(b)(i) with respect to such Common Unit for such Quarter
(the amount determined


22

--------------------------------------------------------------------------------






pursuant to this clause (2) is hereinafter referred to as the “Unpaid MQD”) and
(3) any then-existing Cumulative Common Unit Arrearage;


C)Third, 100% to the General Partner and the Unitholders (other than Class A
Preferred Holders), Pro Rata, until the Capital Account in respect of each
Common Unit then Outstanding is equal to the sum of (1) its Unrecovered Initial
Unit Price, (2) the Unpaid MQD, (3) any then-existing Cumulative Common Unit
Arrearage, and (4) the excess of (a) the First Target Distribution less the
Minimum Quarterly Distribution for each Quarter of the Partnership’s existence
over (b) the cumulative per Unit amount of any distributions of Available Cash
that is deemed to be Operating Surplus made pursuant to Section 6.4(a)(iv) and
Section 6.4(b)(ii) (the sum of (1), (2), (3) and (4) is hereinafter to as the
“First Liquidation Target Amount”);


D)Fourth, (x) to the General Partner in accordance with its Percentage Interest,
(y) 13% to the holders of the Incentive Distribution Rights, Pro Rata, and (z)
to all Unitholders (other than Class A Preferred Holders), Pro Rata, a
percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (D), until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) the First
Liquidation Target Amount and (2) the excess of (a) the Second Target
Distribution less the First Target Distribution for each Quarter of the
Partnership’s existence over (b) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(v) and Section 6.4(b)(iii) (the sum of (1) and (2) is
hereinafter referred to as the “Second Liquidation Target Amount”);


E)Fifth, (x) to the General Partner in accordance with its Percentage Interest,
(y) 23% to the holders of the Incentive Distribution Rights, Pro Rata, and (z)
to all Unitholders (other than Class A Preferred Holders), Pro Rata, a
percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (E), until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) the Second
Liquidation Target Amount, and (2) the excess of (a) the Third Target
Distribution less the Second Target Distribution for each Quarter of the
Partnership’s existence over (b) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(vi) and Section 6.4(b)(iv); and


F)Finally, (x) to the General Partner in accordance with its Percentage
Interest, (y) 48% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders (other than Class A Preferred Holders), Pro Rata, a
percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (G).


(ii)    Net Termination Loss (including a Pro Rata part of each item of income,
gain, loss, and deduction taken into account in computing Net Termination Loss)
shall be allocated:
 
A)    First, to the General Partner and the Unitholders (other Class A Preferred
Holders), Pro Rata, until the Adjusted Capital Account in respect of each Common
Unit then Outstanding has been reduced to zero;




23

--------------------------------------------------------------------------------






B)    Second, to Class A Preferred Holders, Pro Rata until the Adjusted Capital
Account in respect of each Class A Preferred Unit then Outstanding has been
reduced to zero;


C)    The balance, if any, 100% to the General Partner.


12.    Section 6.1(d)(iii)(A) is hereby amended to add the following language at
the end of the clause:


; provided, however, this Section 6.1(d)(iii)(A) shall not apply to any Excess
Distribution in respect to or measured by a distribution to a Class A Preferred
Unit and shall not apply to the extent distributions are not made with respect
to a Deemed Warrant Unit with respect to any Record Date prior to the Vesting
Date of such Deemed Warrant Unit.
13.    Section 6.1(d)(xiii) shall be amended and restated to read as follows:


(xiii)    Allocations with respect to Class A Preferred Units.
A)    Items of Partnership gross income shall be allocated to the Class A
Preferred Holders, Pro Rata, until the aggregate amount of gross income
allocated to each Class A Preferred Holder pursuant hereto for the current and
all previous taxable periods is equal to the cumulative Class A Preferred Unit
Distribution Amount in respect of such Class A Preferred Holder’s Class A
Preferred Units with respect to the current and all prior taxable periods;
provided that gross income shall not be allocated pursuant to this
Section 6.1(d)(xiii)(A) to the extent such allocation would cause the Per Unit
Capital Account of a Class A Preferred Unit to exceed the Liquidation
Preference; and provided, further, that the allocations to a Class A Preferred
Holder under this Section 6.1(d)(xiii)(A) shall be reduced to the extent Class A
Preferred Unit Distributions are properly treated as guaranteed payments under
Section 707(c) of the Code or payments to such Class A Preferred Holder other
than in its capacity as a partner pursuant to Section 707(a) of the Code.


B)    Items of Partnership gross income shall be allocated to the Class A
Preferred Holders, Pro Rata, until the aggregate amount of gross income
allocated to each Class A Preferred Holder pursuant hereto for the current and
all prior taxable periods is equal to the cumulative amount of all Net Losses
allocated to such Class A Preferred Holder pursuant to Section 6.1(b)(ii) for
all previous taxable periods; provided that gross income shall not be allocated
pursuant to this Section 6.1(d)(xiii)(B) the extent such allocation would cause
the Per Unit Capital Account of a Class A Preferred Unit to exceed the
Liquidation Preference.
C)    To the extent the Per Unit Capital Account of each Class A Preferred Unit
is less than the Liquidation Preference, income and gain resulting from a
Book-up Event shall be allocated to the holders of Class A Preferred Units,
until the Per Unit Capital Account of each Class A Preferred Unit is equal to
the Liquidation Preference.


D)    Notwithstanding any other provision of this Section 6.1 (other than the
Required Allocations), if (A) the Liquidation Date occurs prior to the
conversion of the last Outstanding Class A Preferred Unit and (B) after having
made all other allocations provided for in this Section 6.1 for the taxable
period in which the Liquidation Date occurs, the Per Unit Capital Amount of each
Class A Preferred Unit


24

--------------------------------------------------------------------------------






does not equal or exceed the Liquidation Preference, then items of income, gain,
loss and deduction for such taxable period shall be allocated among the Partners
in a manner determined appropriate by the General Partner so as to cause, to the
maximum extent possible, the Per Unit Capital Amount in respect of each Class A
Preferred Unit to equal the Liquidation Preference.  For the avoidance of doubt,
the reallocation of items set forth in the immediately preceding sentence
provides that, to the extent necessary to achieve the Per Unit Capital Amount
balances described above, items of income and gain that would otherwise be
included in Net Income or Net Loss, as the case may be, for the taxable period
in which the Liquidation Date occurs, shall be reallocated from the Unitholders
holding Units other than Class A Preferred Units to Unitholders holding Class A
Preferred Units. In the event that (i) the Liquidation Date occurs on or before
the date (not including any extension of time) prescribed by law for the filing
of the Partnership’s federal income tax return for the taxable period
immediately prior to the taxable period in which the Liquidation Date occurs and
(ii) the reallocation of items for the taxable period in which the Liquidation
Date occurs as set forth above in this Section 6.1(d)(xiii)(D) fails to achieve
the Per Unit Capital Amounts described above, items of income, gain, loss and
deduction that would otherwise be included in the Net Income or Net Loss, as the
case may be, for such prior taxable period shall be reallocated among all
Partners in a manner that will, to the maximum extent possible and after taking
into account all other allocations made pursuant to this Section
6.1(d)(xiii)(D), cause the Per Unit Capital Amount in respect of each Class A
Preferred Unit to equal the Liquidation Preference.


14.    Section 6.1(d) is hereby amended to add a new Section 6.1(d)(xv):


(xv)    Deemed Warrant Units. Following each Vesting Date, to the extent the Per
Unit Capital Account attributable to any Deemed Warrant Unit for which a Vesting
Date has occurred is less than the Per Unit Capital Account of a Common Unit:
A)    Items of Partnership gross income, gain, loss and deduction resulting from
a Book-Up Event or a Book-Down Event shall be allocated to the holders of Deemed
Warrant Units and Common Units as necessary, to cause, to the extent possible,
the Per Unit Capital Account attributable to any Deemed Warrant Units for which
a Vesting Date has occurred to equal the Per Unit Capital Account of a Common
Unit.


B)    With respect to any taxable period in which the Vesting Date occurs (and
if necessary subsequent tax periods), to the extent the Per Unit Capital Account
of the Deemed Warrant Unit for which a Vesting Date occurs is not equivalent to
the Per Unit Capital Amount of a Common Unit after application of Section
6.1(d)(xv)(A), items of Partnership gross income, gain, deduction or loss for
the taxable period shall be allocated 100% to each holder of Deemed Warrant
Units for which a Vesting Date occurs in the proportion that the respective
number of Deemed Warrant Units for which a Vesting Date occurs held by such
holder bears to the total number of Deemed Warrant Units for which a Vesting
Date occurs, until each such holder has been allocated an amount of gross
income, gain, deduction or loss with respect to such Deemed Warrant Units for
which a Vesting Date has occurred that causes the Capital Account attributable
to each Deemed Warrant Unit, on a per Unit basis, to equal the Per Unit Capital
Amount for a Common Unit on the Vesting Date. The purpose for this allocation is
to establish uniformity between the Capital Accounts


25

--------------------------------------------------------------------------------






underlying Deemed Warrant Units for which a Vesting Date occurs and the Capital
Accounts underlying Common Units immediately prior to the Vesting Date.


C)    If a holder of Deemed Warrant Units or Common Units granted upon exercise
of the Deemed Warrant Units has a remaining Capital Account remaining after the
disposing of all such Deemed Warrant Units or Common Units pursuant to Section
5.5(c)(iii) or in the event a Deemed Warrant Unit is not exercised, such holder
shall be allocated items of loss and deduction equal to such remaining balance.


15.    Section 6.2 is hereby amended to add a new Section 6.2(h) as follows:


(h)    If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation Section
1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective allocations
pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).
16.    Article VI is hereby amended to add a new Section 6.14 as follows:


Section 6.14    Special Provisions Relating to the Class A Preferred Holders.
(a)    Except as otherwise provided herein, a Class A Preferred Holder shall not
have all of the rights and obligations of a Unitholder holding Common Units
hereunder.


(b)    Immediately upon the conversion of any Class A Preferred Unit into Common
Units pursuant to Section 5.12(d), the Unitholder holding a Class A Preferred
Unit that is converted shall possess all of the rights and obligations of a
Unitholder holding Common Units hereunder, including the right to vote as a
Common Unitholder and the right to participate in allocations of income, gain,
loss and deduction and distributions made with respect to Common Units;
provided, however, that such converted Class A Preferred Units shall remain
subject to the provisions of Section 6.14(c).


(c)    A Unitholder holding a Class A Preferred Unit that has converted into a
Common Unit pursuant to Section 5.12(d) shall not be issued a Common Unit
Certificate pursuant to Section 4.1 and shall not be permitted to transfer its
converted Class A Preferred Units to a Person that is not an Affiliate of the
holder until such time as the General Partner determines, based on advice of
counsel, that upon transfer, each such converted Class A Preferred Unit should
have intrinsic economic and U.S. federal income tax characteristics to the
transferee, in all material respects, that are the same as the intrinsic
economic and U.S. federal income tax characteristics that a Common Unit (other
than a converted Class A Preferred Unit) would have to such transferee upon
transfer, provided that in all events such determination shall be made within 5
Business Days of the date of conversion or receipt by the Partnership of the
notice of transfer, as applicable. The General Partner shall act in good faith
and shall make the determinations set forth in this Section 6.14(c) as soon as
practicable following a Conversion Date or as earlier provided herein.


(d)    Except as expressly set forth herein, all payments and distributions to
holders of Class A Preferred Units shall be made ratably to them in accordance
with the Class A Preferred Units held by them.


17.    Article VI is hereby amended to add a new Section 6.15 as follows:




26

--------------------------------------------------------------------------------






Section 6.15    Special Provisions Relating 2016 Warrants.
(a)    For purposes of maintaining Capital Accounts and for purposes of Sections
6.1 and 6.2, the 2016 Warrants shall be treated as exercised for Common Units
that are not entitled to any distributions (each, a “Deemed Warrant Unit”).


(b)    A Unitholder holding a Common Unit that has resulted from the exercise of
a 2016 Warrant shall not be issued a Common Unit Certificate pursuant to Section
4.1, if the Common Units are evidenced by Certificates, and shall not be
permitted to transfer such Common Unit to a Person that is not an Affiliate of
the holder until such time as the General Partner determines, based on advice of
counsel, that each such Common Unit should have, as a substantive matter, like
intrinsic economic and federal income tax characteristics, in all material
respects, to the intrinsic economic and federal income tax characteristics of an
Initial Common Unit. In connection with the condition imposed by this Section
6.15(b), the General Partner may take whatever steps are required to provide
economic uniformity to such Common Units in preparation for a transfer of such
Common Units, including the application of Section 5.5(c)(ii), Section
6.1(d)(xii) and Section 6.15(b); provided, however, that no such steps may be
taken that would have a material adverse effect on the Unitholders holding
Common Units.


A.Agreement in Effect. Except as hereby amended, the Partnership Agreement shall
remain in full force and effect.


B.Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of laws.


C.Severability. Each provision of this Amendment shall be considered severable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Amendment that are valid, enforceable and legal.


D.Miscellaneous. Notwithstanding anything herein to the contrary, all
measurements and references related to Unit prices, Unit numbers and
distribution amounts (other than those expressed in percentages) herein, shall
be, in each instance, appropriately adjusted for unit splits, combinations,
distributions and the like.


E.Ratification of Partnership Agreement. Except as expressly modified and
amended herein, all of the terms and conditions of the Partnership Agreement
shall remain in full force and effect.
F.

(Signature page follows)




27

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.
GENERAL PARTNER:


NGL ENERGY HOLDINGS LLC






By:___________________________                
Name:    
Title:    




















































































Fifth Amendment to Second Amended and Restated Agreement of Limited Partnership
of NGL Energy Partners LP    






28

--------------------------------------------------------------------------------






FORM OF NOTICE OF CONVERSION


CLASS A PREFERRED UNIT CONVERSION NOTICE
(TO BE EXECUTED BY THE [REGISTERED HOLDER] [PARTNERSHIP] IN ORDER
TO CONVERT
CLASS A PREFERRED UNITS)
[Date]
The undersigned hereby elects to convert the number of Class A Preferred Units
(“Class A Preferred Units”) of NGL Energy Partners LP, a Delaware limited
partnership (the “Partnership”), indicated below into common units (“Common
Units”) of the Partnership, according to the conditions hereof, as of the date
written below. If Common Units are to be issued in the name of a person other
than the holder of such Class A Preferred Units, such holder will pay all
transfer taxes payable with respect thereto and will deliver such certificates
and opinions as may be required by the Partnership or its transfer agent. No fee
will be charged to the holders for any conversion, except for any such transfer
taxes.
Conversion calculations:
Date to Effect Conversion:
 
 
Number of Class A Preferred Units to be Converted:
 
 
Total Amount of Accrued, Accumulated and Unpaid
Class A Preferred Unit Distributions:
 
 
Applicable Class A Conversion Ratio:
 
 
Number of Common Units to be Issued:
 
 
Name in which Certificate for Common Units to be Issued:
 
 
Address for Delivery:
 



[HOLDER] [NGL ENERGY PARTNERS LP]




By:    ________________________________    
Authorized Officer:
Title:


29

--------------------------------------------------------------------------------






Exhibit E
[Form of General Partner Officer’s Certificate]


NGL Energy Holdings LLC
Officer’s Certificate


[Closing Date]


Pursuant to Section 6.02(c) of the Class A Convertible Preferred Unit and
Warrant Purchase Agreement by and among NGL Energy Partners LP, a Delaware
limited partnership (the “Partnership”), and each of the Purchasers party
thereto, dated April 21, 2016 (the “Purchase Agreement”), the undersigned, being
the Chief Executive Officer of NGL Energy Holdings LLC, a Delaware limited
liability company, acting in its capacity as the general partner of Partnership,
hereby certifies as follows:


1.The Partnership has performed and complied with the covenants and agreements
contained in the Purchase Agreement that are required to be performed and
complied with by the Partnership on or prior to the [Initial Closing Date]
[Second Closing Date].


2.The representations and warranties of the Partnership contained in the
Purchase Agreement that are qualified by materiality or Partnership Material
Adverse Effect were true and correct when made and are true and correct on the
date hereof (as though made at and as of the date hereof), and all other
representations and warranties were true and correct in all material respects
when made and are true and correct in all material respects as of the date
hereof (as though made at and as of the date hereof), other than those
representations and warranties of the Partnership contained in the Purchase
Agreement that expressly relate to a different date, in which case, they are
correct in all material respects as of such date.


3.Andrews Kurth LLP is entitled to rely on this certificate in connection with
the legal opinions that they are rendering on the date hereof.


Capitalized terms used but not defined in this Officer’s Certificate shall have
the respective meanings ascribed to them in the Purchase Agreement.


(Signature page follows)




1

--------------------------------------------------------------------------------






The undersigned has executed this Officer’s Certificate as of the date first
written above, in his capacity as Chief Executive Officer of NGL Energy Holdings
LLC, a Delaware limited liability company, acting in its capacity as the general
partner of the Partnership.






__________________________________
H. Michael Krimbill
Chief Executive Officer
NGL Energy Holdings LLC


2

--------------------------------------------------------------------------------






Exhibit F
Form of Andrews Kurth LLP Legal Opinion




[________] [__], 2016
To each of the Purchasers named
in the Class A Preferred Unit Purchase Agreement referenced herein
Re:
Class A Preferred Units issued by NGL Energy Partners LP.

Ladies and Gentlemen:
We have acted as special counsel to NGL Energy Partners LP, a Delaware limited
partnership (the “Issuer”), in connection with the Class A Convertible Preferred
Unit Purchase Agreement dated April 21, 2016 (the “Purchase Agreement”), by and
among the Issuer and each of the Purchasers listed in Schedule A attached
thereto (each, a “Purchaser” and collectively, the “Purchasers”), relating to
the sale by the Issuer to the Purchasers of (i) an aggregate of [________] Class
A Convertible Preferred Units representing limited partner interests in the
Issuer (the “Preferred Units”) and (ii) a warrant (the “Warrant”) to purchase an
aggregate of [________] Common Units representing limited partner interests in
the Issuer (“Common Units”). The Preferred Units and the Warrant are referred to
herein collectively as the “Securities.”
The Preferred Units are being issued pursuant to the Partnership Agreement (as
defined below) and pursuant to the terms set forth in the Partnership Agreement
will be convertible into Common Units. Pursuant to the Purchase Agreement,
(i) the General Partner, the Issuer and the Purchaser have entered into the
Board Observation Rights Agreement (as defined below), pertaining to certain
rights to have a representative of the Purchaser attend meetings of the board of
directors of the General Partner and (ii) the Issuer and the Purchasers have
entered into a Registration Rights Agreement dated as of [First Closing Date]
(the “Registration Rights Agreement”), pursuant to which the Issuer has agreed
to file, under certain conditions, with the Securities and Exchange Commission
(the “SEC”), a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), with respect to offers and sales of the Common
Units issuable upon conversion of the Preferred Units or upon exercise of the
Warrant.
We are furnishing this opinion letter to you pursuant to Section 6.02(d) of the
Purchase Agreement.
In rendering the opinions set forth herein, we have examined and relied on
originals or copies, certified or otherwise identified to our satisfaction, of
the following:
(a)the Purchase Agreement;


(b)the Warrant[s] dated as of [________] [__], 2016 issued by the Issuer to the
Purchaser[s];


(c)the Registration Rights Agreement;


(d)the Voting Agreement dated as of [________] [__], 2016 (the “Voting
Agreement”) by and among Highstar Capital GP IV, L.P., a Delaware limited
partnership, the Purchasers and certain members of the General Partner (as
defined below);




1

--------------------------------------------------------------------------------






(e)a specimen certificate representing Preferred Units; a specimen certificate
representing Preferred Units;


(f)the Amended Certificate of Formation of NGL Energy Holdings LLC, a Delaware
limited liability company and the general partner of the Issuer (the “General
Partner”), certified by the Secretary of State of the State of Delaware as of
[________] [__], 2016, and certified by the Secretary of the General Partner as
in effect on each of the dates of the adoption of the resolutions specified in
paragraph (j) below, the date of the Purchase Agreement and the date hereof (the
“General Partner Certificate of Formation”);


(g)the Third Amended and Restated Limited Liability Company Agreement of the
General Partner, as amended by Amendment No. 1 to the Third Amended and Restated
Limited Liability Company Agreement and Amendment No. 2 to the Third Amended and
Restated Limited Liability Company Agreement, certified by the Secretary of the
General Partner as in effect on each of the dates of the adoption of the
resolutions specified in paragraph (j) below, the date of the Purchase Agreement
and the date hereof (such Third Amended and Restated Limited Liability Company
Agreement of the General Partner, as so amended pursuant to Amendment No. 1 and
Amendment No. 2 thereto described above, being referred to herein as the
“General Partner LLC Agreement”);


(h)the Amended Certificate of Limited Partnership of the Issuer, certified by
the Secretary of State of the State of Delaware as of [________] [__], 2016, and
certified by the Secretary of the General Partner as in effect on each of the
dates of the adoption of the resolutions specified in paragraph (j) below, the
date of the Purchase Agreement and the date hereof (the “Certificate of Limited
Partnership”);


(i)(1) the Second Amended and Restated Agreement of Limited Partnership of the
Issuer, as amended by (i) the First Amendment to the Second Amended and Restated
Agreement of Limited Partnership, (ii) the Second Amendment to the Second
Amended and Restated Agreement of Limited Partnership, (iii) the Third Amendment
to the Second Amended and Restated Agreement of Limited Partnership and (iv) the
Fourth Amendment to the Second Amended and Restated Agreement of Limited
Partnership, certified by the Secretary of the General Partner as in effect on
each of the dates of the adoption of the resolutions specified in paragraph (j)
below, the date of the Purchase Agreement and the date hereof (such Second
Amended and Restated Agreement of Limited Partnership, as so amended pursuant to
the First, Second, Third and Fourth Amendments thereto described above, being
referred to herein as the “Pre-Closing Partnership Agreement”);and (2) the Fifth
Amendment, dated as of [First Closing Date], to the Second Amended and Restated
Agreement of Limited Partnership, certified by the Secretary of the General
Partner as in effect on the date hereof (such Fifth Amendment being referred to
herein as the “Preferred Units Partnership Agreement Amendment”);


(j)resolutions of the Board of Directors of the General Partner dated
[________] [__], 2016, certified by the Secretary of the General Partner;


(k)the Board Observation Rights Agreement, dated [as of] [First Closing Date]
(the “Board Observation Rights Agreement”), by and among the Issuer, the General
Partner and the Purchaser];


(l)a certificate from the Secretary of State of the State of Delaware dated
[________] [__], 2016, as to the good standing and legal existence under the
laws of the State of Delaware of the General Partner;




2

--------------------------------------------------------------------------------






(m)a certificate from the Secretary of State of the State of Delaware dated
[________] [__], 2016, as to the good standing and legal existence under the
laws of the State of Delaware of the Issuer;


(n)a certificate dated the date hereof (the “Opinion Support Certificate”),
executed by the Chief Executive Officer and by the Chief Financial Officer of
the General Partner, a copy of which is attached hereto as Exhibit A;


(o)a letter dated [________] [__], 2016 (the “UBS Placement Agent Letter”) from
UBS Securities LLC (“UBS”) to the Issuer, counsel to the Purchasers, and us,
regarding actions taken by UBS, as placement agent, in connection with its
services as placement agent with respect to the Securities, a copy of which is
attached hereto as Exhibit B;


(p)a letter dated [________] [__], 2016 (the “RBC Placement Agent Letter”) from
RBC Capital Markets LLC (“RBC”) to the Issuer, counsel to the Purchasers, and
us, regarding actions taken by RBC, as placement agent, in connection with its
services as placement agent with respect to the Securities, a copy of which is
attached hereto as Exhibit C;


(q)a letter dated [________] [__], 2016 (the “DB Placement Agent Letter” and
together with the UBS Placement Agent Letter and the RBC Placement Agent Letter,
the “Placement Agent Letters”) from Deutsche Bank Securities (“DB” and together
with UBS and RBC, the “Placement Agents”) to the Issuer, counsel to the
Purchasers, and us, regarding actions taken by DB, as placement agent, in
connection with its services as placement agent with respect to the Securities,
a copy of which is attached hereto as Exhibit D; and


(r)each of the Applicable Agreements (as defined below).


We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the General Partner and the Issuer and such
agreements, certificates of public officials, certificates of officers or other
representatives of the General Partner and the Issuer and others, and such other
documents, certificates and records, as we have deemed necessary or appropriate
as a basis for the opinions set forth herein. In our examination, we have
assumed the legal capacity of all natural persons, the genuineness of all
signatures, the authenticity of all documents submitted to us as originals, and
the conformity to authentic original documents of all documents submitted to us
as certified or photostatic copies. As to any facts material to the opinions and
statements expressed herein that we did not independently establish or verify,
we have relied, to the extent we deem appropriate, upon (i) oral or written
statements and representations of officers and other representatives of the
General Partner and the Issuer (including, without limitation, the facts
certified in the Opinion Support Certificate), (ii) representations made by the
Issuer and representations made by the Purchasers in the Purchase Agreement,
(iii) written statements of the Placement Agents in the Placement Agent Letters
and (iv) statements and certifications of public officials and others.
As used herein the following terms have the respective meanings set forth below:
“Applicable Agreements” means those agreements and other instruments identified
on Schedule 1 to the Opinion Support Certificate, which have been certified by
officers of the General Partner as being every indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease or other agreement that is
material in relation to the business, operations, affairs, financial condition,
assets, or properties of the Issuer and its subsidiaries, considered as a single
enterprise.


3

--------------------------------------------------------------------------------






“Applicable Orders” means those orders or decrees of governmental authorities
identified on Schedule 2 to the Opinion Support Certificate, which have been
certified by officers of the General Partner as being every order or decree of
any governmental authority by which the Issuer or any of its subsidiaries or any
of their respective properties is bound, that is material in relation to the
business, operations, affairs, financial condition, assets, or properties of the
Issuer and its subsidiaries, considered as a single enterprise. However,
officers of the General Partner have certified in the Opinion Support
Certificate that there are no Applicable Orders.
“Organizational Documents” means, collectively, the following instruments, each
in the form reviewed by us, as indicated above: (i) the General Partner
Certificate of Formation; (ii) the General Partner LLC Agreement; (iii) the
Certificate of Limited Partnership; and (iv) the Partnership Agreement.
“Partnership Agreement” means the Pre-Closing Partnership Agreement, as amended
pursuant to the Preferred Units Partnership Agreement Amendment.
“Person” means a natural person or a legal entity organized under the laws of
any jurisdiction.
“Transaction Documents” means collectively, the Purchase Agreement, the Warrant,
the Preferred Units Partnership Agreement Amendment, the Board Observation
Rights Agreement, the Registration Rights Agreement and the Voting Agreement.
Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:
1.The General Partner is validly existing as a limited liability company and in
good standing under the laws of the State of Delaware. The Issuer is validly
existing as a limited partnership and in good standing under the laws of the
State of Delaware.


2.The General Partner has the limited liability company power and authority to
(i) act as the general partner of the Issuer, (ii) execute and deliver, on
behalf of the Issuer, each of the Purchase Agreement, the Warrant, the
Registration Rights Agreement and the Board Observation Rights Agreement,
(iii) execute and deliver, and incur and perform all of its obligations under,
the Board Observation Rights Agreement and (iv) execute and deliver the
Preferred Units Partnership Agreement Amendment. The Issuer has the limited
partnership power and authority under the Organizational Documents and the laws
of the State of Delaware to (i) execute and deliver, and incur and perform all
of its obligations under, the Purchase Agreement, the Warrant, the Registration
Rights Agreement and the Board Observation Rights Agreement and (ii) carry on
its business and own its properties as described in the Issuer’s Annual Report
on Form 10-K for the fiscal year ended March 31, 2015, filed with the SEC on
June 1, 2015.


3.Each of the Purchase Agreement, the Warrant, the Registration Rights Agreement
and the Board Observation Rights Agreement has been duly authorized, executed
and delivered by the General Partner on behalf of the Issuer. Each of the
Preferred Units Partnership Agreement Amendment and the Board Observation Rights
Agreement has been duly authorized, executed and delivered by the General
Partner.


4.The issuance and sale of the Securities pursuant to the Purchase Agreement,
the issuance of Common Units upon conversion of the Preferred Units in
accordance with the Partnership Agreement, and the issuance of Common Units upon
exercise of the Warrant at the initial exercise price provided in the


4

--------------------------------------------------------------------------------






Warrant have been duly authorized pursuant to the Partnership Agreement, by all
necessary limited liability company action of the General Partner.


5.The holders of outstanding Common Units are not entitled to any preemptive
rights to subscribe for the Securities or the Common Units issuable upon
conversion of the Preferred Units in accordance with the Partnership Agreement
or the Common Units issuable upon the exercise of the Warrant, in each case,
under the Certificate of Limited Partnership, the Partnership Agreement, the
Delaware Revised Uniform Limited Partnership Act or any Applicable Agreement.


6.When delivered to and paid for by the Purchasers in accordance with the terms
of the Purchase Agreement, (i) the Preferred Units will be validly issued and
(ii) purchasers of such Preferred Units will have no obligation, solely by
reason of their ownership of such Preferred Units, to make any contributions to
the Issuer or any further payments for their purchase of such Preferred Units,
and such purchasers will have no personal liability, solely by reason of their
ownership of such Preferred Units, to creditors of the Issuer for any of its
debts, liabilities or other obligations. Upon issuance of Common Units issuable
upon conversion of any Preferred Units in accordance with the terms of the
Preferred Units set forth in the Partnership Agreement (i) such Common Units
will be validly issued and (ii) owners of such Common Units will have no
obligation, solely by reason of their ownership of such Common Units, to make
any contributions to the Issuer or any further payments in respect of such
Common Units, and such owners will have no personal liability, solely by reason
of their ownership of such Common Units, to creditors of the Issuer for any of
its debts, liabilities or other obligations. Upon issuance of Common Units
issuable upon exercise of the Warrant in accordance with the terms thereof
(i) such Common Units will be validly issued and (ii) owners of such Common
Units will have no obligation, solely by reason of their ownership of such
Common Units, to make any contributions to the Issuer or any further payments in
respect of such Common Units, and such owners will have no personal liability,
solely by reason of their ownership of such Common Units, to creditors of the
Issuer for any of its debts, liabilities or other obligations.


7.The Purchase Agreement constitutes a valid and binding obligation of the
Issuer, enforceable against the Issuer in accordance with its terms, under
applicable laws of the State of New York.


8.The Warrant constitutes a valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, under applicable
laws of the State of New York.


9.The Registration Rights Agreement constitutes a valid and binding obligation
of the Issuer, enforceable against the Issuer in accordance with its terms,
under applicable laws of the State of New York.


10.None of (i) the execution and delivery of the Purchase Agreement, the
Warrant, the Registration Rights Agreement and the Board Observation Rights
Agreement by the General Partner on behalf of the Issuer, (ii) the execution and
delivery of the Preferred Units Partnership Agreement Amendment and the Board
Observation Rights Agreement by the General Partner, (iii) the execution and
delivery of the Voting Agreement by the parties thereto and (iv) the
consummation by the Issuer of the issuance and sale of the Securities pursuant
to the Purchase Agreement, (A) constituted, constitutes or will constitute a
violation of the Organizational Documents, (B) constituted, constitutes or will
constitute a breach or violation of, or a default (or an event which, with
notice or lapse of time or both, would constitute such a default) under, any
Applicable Agreement, (C) resulted, results or will result in the creation of
any security interest in, or lien upon, any of the property or assets of the
Issuer, in each case,


5

--------------------------------------------------------------------------------






pursuant to any Applicable Agreement, (D) resulted, results or will result in
any violation of (1) applicable laws of the State of New York, (2) applicable
laws of the United States of America, (3) the Delaware Limited Liability Company
Act or (4) the Delaware Revised Uniform Limited Partnership Act, or
(E) resulted, results or will result in the contravention of any Applicable
Order.


11.No Governmental Approval or Filing, which has not been obtained or made and
is not in full force and effect, is required to authorize, or is required for,
the execution and delivery of the Purchase Agreement, the Warrant, the
Registration Rights Agreement and the Board Observation Rights Agreement by the
General Partner on behalf of the Issuer, the execution and delivery of the
Preferred Units Partnership Agreement Amendment and the Board Observation Rights
Agreement by the General Partner or the consummation of the issuance and sale of
the Securities pursuant to the Purchase Agreement. As used in this paragraph,
“Governmental Approval or Filing” means any consent, approval, license,
authorization or validation of, or filing, recording or registration with, any
executive, legislative, judicial, administrative or regulatory body of the State
of New York, the State of Delaware or the United States of America, pursuant to
(i) applicable laws of the State of New York, (ii) applicable laws of the United
States of America, (iii) the Delaware Limited Liability Company Act or (iv) the
Delaware Revised Uniform Limited Partnership Act.


12.The offer, issue, sale and delivery of the Securities to the Purchasers,
pursuant to and in the manner contemplated by the Purchase Agreement, the
issuance of Common Units to holders of the Preferred Units upon conversion
thereof, in accordance with the terms of such Preferred Units as set forth in
the Partnership Agreement, and the issuance of Common Units to holder of the
Warrant upon exercise thereof, in accordance with the terms thereof, do not
require registration under the Securities Act; provided, however, that we
express no opinion as to any subsequent resale or other transfer of any Security
or any Common Unit issued upon conversion of a Preferred Unit or exercise of a
Warrant.


13.The Issuer is not and, immediately after giving effect to the issuance and
sale of the Securities occurring today and the application of proceeds therefrom
as described in the Purchase Agreement, will not be, an “investment company”
within the meaning of said term as used in the Investment Company Act of 1940,
as amended.


We express no opinion as to the laws of any jurisdiction other than
(i) applicable laws of the State of New York, (ii) applicable laws of the United
States of America, (iii) certain other specified laws of the United States of
America to the extent referred to specifically herein, (iv) the Delaware Limited
Liability Company Act and (v) the Delaware Revised Uniform Limited Partnership
Act. References herein to “applicable laws” mean those laws, rules and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Transaction Documents, without our having made any
special investigation as to the applicability of any specific law, rule or
regulation, and that are not the subject of a specific opinion herein referring
expressly to a particular law or laws; provided, however, that such references
(including, without limitation, those appearing in paragraphs 10 and 11 above)
do not include any municipal or other local laws, rules or regulations, or any
antifraud, environmental, labor, securities, tax, insurance or antitrust laws,
rules or regulations.
Our opinions expressed herein are subject to the following additional
assumptions and qualifications:
(i)The opinions set forth in paragraph 1 above as to the valid existence and
good standing of the entities mentioned in such paragraph are based solely upon
our review of certificates and other communications from the appropriate public
officials.


6

--------------------------------------------------------------------------------








(ii)In rendering the opinions set forth in paragraph 10 above regarding
Applicable Agreements, we do not express any opinion, however, as to whether the
execution or delivery of any of the Transaction Documents by any party, or the
incurrence or performance by any party of its obligations thereunder, will
constitute a violation of, or a default under or as a result of, any covenant,
restriction or provision with respect to any financial ratio or test or any
aspect of the financial condition or results of operations of the Issuer or the
General Partner.


(iii)Our opinion in paragraphs 7, 8 and 9above may be:


(1)limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws relating to or affecting
the rights of creditors generally; and


(2)subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and concepts of materiality,
reasonableness, good faith and fair dealing.


(iv)Each of our opinions expressed in paragraphs 7, 8 and 9above insofar as it
pertains to the choice of law provision of the instrument referred to in such
paragraph, is rendered solely in reliance upon New York General Obligations Law
Section 5-1401, and is expressly conditioned upon the assumption that the
legality, validity, binding effect and enforceability of said provision will be
determined by a court of the State of New York or a United States federal court
sitting in New York and applying New York choice of law rules, including said
Section 5-1401. We express no opinion as to such provision if such legality,
validity, binding effect or enforceability is determined by any other court, and
we call your attention to the decision of the United States District Court for
the Southern District of New York in Lehman Brothers Commercial Corp. v.
Minmetals Int’l Non-Ferrous Metals Trading Co., 179 F. Supp. 2d 119 (S.D.N.Y.
2000), which, among other things, contains dicta relating to possible
constitutional limitations upon said Section 5-1401. We express no opinion as to
any such constitutional limitations upon said Section 5-1401 or their effect, if
any, upon any opinion herein expressed.


(v)We express no opinion as to the validity, effect or enforceability of any
provisions:


(1)purporting to establish particular notice periods or actions as “reasonable,”
to modify rules of construction, to establish evidentiary standards or
limitations periods for suits or proceedings to enforce such documents or
otherwise, to establish certain determinations (including determinations of
contracting parties and judgments of courts) as conclusive or conclusive absent
manifest error, to commit the same to the discretion of any Person or permit any
Person to act in its sole judgment or to waive rights to notice;


(2)providing that the assertion or employment of any right or remedy shall not
prevent the concurrent assertion or employment of any other right or remedy, or
that each and every remedy shall be cumulative and in addition to every other
remedy or that any delay or omission to exercise any right or remedy shall not
impair any other right or remedy or constitute a waiver thereof;


(3)relating to severability or separability;




7

--------------------------------------------------------------------------------






(4)purporting to limit the liability of, or to exculpate, any Person, including,
without limitation, any provision that purports to waive liability for violation
of securities laws;


(5)purporting to waive damages;


(6)that constitute an agreement to agree in the future on any matter;


(7)that relate to indemnification, contribution or reimbursement obligations to
the extent any such provisions (i) would purport to require any Person to
provide indemnification, contribution or reimbursement in respect of the
negligence, recklessness, willful misconduct or unlawful behavior of any Person,
(ii) violate any law, rule or regulation (including any federal or state
securities law, rule or regulation) or (iii) are determined to be contrary to
public policy;


(8)purporting to establish any obligation of any party as absolute or
unconditional regardless of the occurrence or non-occurrence or existence or
non-existence of any event or other state of facts;


(9)purporting to obligate any party to conform to a standard that may not be
objectively determinable or employing items that are vague or have no commonly
accepted meaning in the context in which used;


(10)purporting to require the payment of liquidated damages for failure timely
to comply with obligations under the Registration Rights Agreement;


(11)purporting to require that all amendments, waivers and terminations be in
writing or the disregard of any course of dealing or usage of trade;


(12)purporting to provide for the submission to the jurisdiction of any court
that lacks jurisdiction or relating to waiver of inconvenient forum; or


(13)purporting to require disregard of mandatory choice of law principles that
could require application of a law other than the law expressly chosen to govern
the instrument in which such provisions appear.


(vi)We express no opinion as to (1) Sections 3.06 or 3.13 of the Registration
Rights Agreement, (2) Sections 15 or 26 of the Warrant or (3) the last sentence
of Section 8.01, paragraph (a) of Section 8.03 or Section 8.12 of the Purchase
Agreement.


(vii)In making our examination of executed documents, we have assumed (except to
the extent that we expressly opine above) (1) the valid existence and good
standing of each of the parties thereto, (2) that such parties had the power and
authority, corporate, partnership, limited liability company or other, to enter
into and to incur and perform all their obligations thereunder, (3) the due
authorization by all requisite action, corporate, partnership, limited liability
company or other, and the due execution and delivery by such parties of such
documents and (4) to the extent such documents purport to constitute agreements,
that each of such documents constitutes the legal, valid and binding obligation
of each party thereto, enforceable against such party in accordance with its
terms. In this paragraph (vii), all references to parties to documents shall be
deemed to mean and include each of such parties, and each other person (if any)
directly or indirectly acting on its behalf.




8

--------------------------------------------------------------------------------








(viii)Except to the extent that we expressly opine above, we have assumed that
the execution and delivery of the Transaction Documents, and the incurrence and
performance of the obligations thereunder of the parties thereto, do not and
will not contravene, breach, violate or constitute a default under (with the
giving of notice, the passage of time or otherwise) (1) the certificate or
articles of incorporation, certificate of formation, charter, bylaws, limited
liability company agreement, limited partnership agreement or similar organic
document of any such party, (2) any contract, indenture, mortgage, loan
agreement, note, lease or other agreement or instrument, (3) any statute, law,
rule, or regulation, (4) any judicial or administrative order or decree of any
governmental authority, or (5) any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any governmental
authority, in each case, to which any party to the Transaction Documents or any
of its subsidiaries or any of their respective properties may be subject, or by
which any of them may be bound or affected. Further, we have assumed the
compliance by each such party, other than the Issuer and the General Partner,
with all laws, rules and regulations applicable to it, as well as the compliance
by each of the Issuer and the General Partner, and each other person (if any)
directly or indirectly acting on its behalf, with all laws, rules and
regulations that may be applicable to it by virtue of the particular nature of
the business conducted by it or any goods or services produced or rendered by it
or property owned, operated or leased by it, or any other facts pertaining
specifically to it. In this paragraph (viii), all references to parties to the
Transaction Documents, other than the first such reference, shall be deemed to
mean and include each of such parties, and each other person (if any) directly
or indirectly acting on its behalf.


(ix)Except to the extent that we expressly opine above, we have assumed that no
authorization, consent or other approval of, notice to or registration,
recording or filing with any court, governmental authority or regulatory body
(other than routine informational filings, filings under the Securities Act and
filings under the Securities Exchange Act of 1934, as amended) is required to
authorize, or is required in connection with the transactions contemplated by
the Transaction Documents, the execution or delivery thereof by or on behalf of
any party thereto or the incurrence or performance by any of the parties thereto
of its obligations thereunder.


(x)We point out that the submissions to the jurisdiction of a federal court and
the waivers of objection to venue contained in the Transaction Documents cannot
supersede a federal court’s discretion in determining whether to transfer an
action to another court.


(xi)In rendering the opinion expressed in paragraph 12 above, we have taken into
consideration not only the number of Purchasers, but also statements to us
regarding their financial standing and investment experience, their past
investment practices, the nature of the written information provided to them
concerning the Issuer and statements to us regarding their respective business
and proposed business and the ability and intention of the several Purchasers to
honor their respective investment representations, and to the extent that the
foregoing matters of fact are not within our personal knowledge, we have
assumed:


(1)the accuracy of the representations and warranties of the Purchasers set
forth in the Purchase Agreement;


(2)the due performance by the Issuer and the Purchasers of their respective
covenants and agreements set forth in the Purchase Agreement;


(3)the accuracy of the statements and representations made to the Issuer by the
Placement Agents in connection with the issuance and sale of the Securities to
you;


9

--------------------------------------------------------------------------------








(4)the accuracy of the statements and representations made to us by the
Placement Agents in the Placement Agent Letters;


(5)that no form of general solicitation or general advertising was used by the
Issuer or any other Person, in connection with the offer and sale of the
Securities, including without limitation advertisements, articles, notices or
other communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising;


(6)that neither the Issuer, nor anyone acting on its behalf, including, without
limitation, the Placement Agents, has offered or sold or will offer or sell any
securities or has solicited or will solicit any offer to acquire securities, if
the sale of the Securities would be integrated with such offer or sale as a
single offering for purposes of the Securities Act;


(7)that the Issuer or any of the Placement Agents had a preexisting relationship
with each prospective purchaser of the Securities prior to its solicitation of
any offer in connection with the issuance and sale of the Securities, and prior
to any public announcement of the proposed issuance and sale of the Securities;
and


(8)that immediately prior to soliciting any offer in connection with the
Securities from any prospective purchaser, immediately prior to the sale of the
Securities to any of the Purchasers, and after making reasonable inquiry, the
Issuer or any of the Placement Agents had reasonable grounds to believe, and did
believe, that each such prospective purchaser had such knowledge and experience
in financial and business matters that it was capable of evaluating the merits
and risks of its prospective investment in the Securities.


This opinion is being furnished only to you in connection with the sale of the
Securities under the Purchase Agreement occurring today and is solely for your
benefit and is not to be used, circulated, quoted or otherwise referred to for
any other purpose or relied upon by any other Person, including any purchaser of
any Security (or any Common Unit issuable upon exercise of any Warrant) from you
and any subsequent purchaser of any Security (or any Common Unit issuable upon
exercise of any Warrant), without our express written permission.
Notwithstanding the foregoing, a copy of this opinion may be furnished solely
for informational purposes to an assignee of the Securities and to your counsel,
accountants, auditors and any regulatory agency or body with jurisdiction over
you; provided that none of such persons, agencies or bodies may rely on this
opinion, and we disclaim any responsibility to all such persons in respect of
this opinion. The opinions expressed herein are as of the date hereof only and
are based on laws, orders, contract terms and provisions, and facts as of such
date, and we disclaim any obligation to update this opinion letter after such
date or to advise you of changes of facts stated or assumed herein or any
subsequent changes in law.
Very truly yours,


10

--------------------------------------------------------------------------------








Exhibit A


NGL Energy Holdings LLC
Officers’ Certificate
[________] [__], 2016
Reference is made to the Class A Preferred Unit Purchase Agreement dated April
21, 2016 (the “Purchase Agreement”), by and among NGL Energy Partners LP, a
Delaware limited partnership (the “Issuer”), and each of the Purchasers listed
in Schedule A attached thereto (each, a “Purchaser” and collectively, the
“Purchasers”), relating to the sale by the Issuer to the Purchasers of an
aggregate [________] Class A Preferred Units representing limited partner
interests in the Issuer. The undersigned, H. Michael Krimbill and William W.
Karlovich III, hereby certify that they are (i) the Chief Executive Officer and
(ii) the Chief Financial Officer, respectively, of NGL Energy Holdings LLC, a
Delaware limited liability company and the general partner of the Issuer.
Such officers understand that pursuant to the Purchase Agreement, Andrews
Kurth LLP (“AK”), special counsel to the Issuer, is delivering to each of the
Purchasers an opinion letter dated as of the date hereof (the “Opinion Letter”).
Such officers further understand that AK is relying on this certificate and the
statements made herein in rendering certain opinions expressed in the Opinion
Letter. With regard to the foregoing, the undersigned certify that they have
made due inquiry of all persons necessary or appropriate to verify or confirm
the statements contained herein and they further certify the following:
1.    Attached as Schedule 1 to this Officers’ Certificate is a true, accurate
and complete list of every indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease or other agreement (collectively, “Applicable
Agreements”) that is both (i) material in relation to the business, operations,
affairs, financial condition, assets or properties of the Issuer and its
subsidiaries, considered as a single enterprise, and (ii) an instrument by which
the Issuer or any of its subsidiaries is bound or by which the Issuer or any of
its subsidiaries or any of their respective properties may be bound or affected.
2.    Attached as Schedule 2 to this Officers’ Certificate is a true, accurate
and complete list of every order or decree (collectively, “Applicable Orders”)
of any governmental authority by which the Issuer or any of its subsidiaries or
any of their respective properties is bound, that is material in relation to the
business, operations, affairs, financial condition, assets, or properties of the
Issuer and its subsidiaries, considered as a single enterprise.
3.    The Issuer and its subsidiaries are engaged in businesses other than that
of investing, reinvesting, owning, holding or trading in Securities.
Furthermore, the Issuer and its subsidiaries:
(a)    are not engaged primarily, nor does any of them hold itself out as being
engaged primarily, nor does any of them propose to engage primarily, in the
business of investing, reinvesting, or trading in Securities;
(b)    are not engaged, nor do any of them propose to engage, in the business of
issuing Face-Amount Certificates of the Installment Type, nor has any of them
been engaged in such business and has any such certificates outstanding;


11

--------------------------------------------------------------------------------






(c)    are not engaged, nor does any of them propose to engage, in the business
of investing, reinvesting, owning, holding or trading in Securities (other than
Securities of its respective subsidiaries); and
(d)    do not own, nor does any of them propose to acquire, Investment
Securities having a value exceeding 40 percent of the value of its total assets
(exclusive of Government Securities and cash items) on an unconsolidated basis.
As used in paragraph 3 of this certificate:
“Face-Amount Certificate of the Installment Type” means any certificate,
investment contract or other Security which represents an obligation on the part
of its issuer to pay a stated or determinable sum or sums at a fixed or
determinable date or dates more than twenty-four months after the date of
issuance, in consideration of the payment of periodic installments of a stated
or determinable amount;
“Government Security” means any Security issued or guaranteed as to principal or
interest by the United States, or by an entity controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States; or any certificate of
deposit for any of the foregoing;
“Investment Securities” means all Securities except (i) Government Securities
and (ii) Securities issued by majority-owned subsidiaries of the owner, which
subsidiaries: (A) are not themselves engaged in any activity described in
clauses (a)-(c) of paragraph 3 of this certificate; and (B) do not own or
propose to own Investment Securities having a value exceeding 40 percent of the
value of each such subsidiary’s total assets (exclusive of Government Securities
and cash items) on an unconsolidated basis; and
“Security” or “Securities” means any note, stock, treasury stock, bond,
debenture, evidence of indebtedness, certificate of interest or participation in
any profit-sharing agreement, collateral-trust certificate, preorganization
certificate or subscription, transferable share, investment contract,
voting-trust certificate, certificate of deposit for a security, fractional
undivided interest in oil, gas or other mineral rights, any put, call, straddle,
option or privilege on any security (including a certificate of deposit) or on
any group or index of securities (including any interest therein or based on the
value thereof), or any put, call, straddle, option or privilege entered into on
a national securities exchange relating to foreign currency, or, in general, any
interest or instrument commonly known as a “security,” or any certificate of
interest or participation in, temporary or interim certificate for, receipt for,
guarantee of, or warrant or right to subscribe to or purchase, any of the
foregoing.
4.    No form of general solicitation or general advertising was used by the
Issuer in connection with the offer and sale of its limited partner interests
pursuant to the Purchase Agreement, including, without limitation,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
(Signature page follows)








12

--------------------------------------------------------------------------------










IN WITNESS WHEREOF the undersigned have executed this Officers’ Certificate as
of the date first written above.


_______________________________________        
H. Michael Krimbill
Chief Executive Officer




________________________________________    
William W. Karlovich III
Chief Financial Officer






13

--------------------------------------------------------------------------------






Schedule 1


Applicable Agreements


1.
Contribution, Purchase and Sale Agreement dated as of September 30, 2010 by and
among Hicks Oils & Hicksgas, Incorporated, Hicksgas Gifford, Inc., Gifford
Holdings, Inc., NGL Supply, Inc., NGL Holdings, Inc., the other stockholders of
NGL Supply, Inc., Krim2010, LLC, Infrastructure Capital Management, LLC,
Atkinson Investors, LLC, Silverthorne Energy Holdings LLC and Silverthorne
Energy Partners LP.

2.
Contribution and Sale Agreement, dated August 12, 2011, by and among NGL Energy
Partners LP and the Sellers named therein.

3.
Contribution Agreement dated August 31, 2011, by and among NGL Energy Partners
LP, SemStream and the other parties thereto.

4.
Contribution and Sale Agreement, dated December 12, 2011, by and between NGL
Energy Partners LP and Liberty Propane, L.L.C.

5.
Contribution and Sale Agreement, dated December 12, 2011, by and between NGL
Energy Partners LP and Pacer-Enviro Propane, L.L.C.

6.
Contribution and Sale Agreement, dated December 12, 2011, by and between NGL
Energy Partners LP and Pacer-Pittman Propane, L.L.C.

7.
Contribution and Sale Agreement, dated December 12, 2011, by and between NGL
Energy Partners LP and Pacer-Portland Propane, L.L.C.

8.
Contribution and Sale Agreement, dated December 12, 2011, by and between NGL
Energy Partners LP and Pacer Propane (Washington), L.L.C.

9.
Contribution and Sale Agreement, dated December 12, 2011, by and between NGL
Energy Partners LP and Pacer-Salida Propane, L.L.C.

10.
Contribution and Sale Agreement, dated December 12, 2011, by and between NGL
Energy Partners LP and Pacer-Utah Propane, L.L.C.

11.
Asset Purchase Agreement, dated as of January 16, 2012, by and among NGL Energy
Partners LP and North American Propane, Inc., Energy USA Propane, Inc.,
EUSA-Allied Acquisition Corp. and EUSA Heating & Air Conditioning Services, Inc.

12.
Waiver and First Amendment to Asset Purchase Agreement dated as of January 31,
2012 by and among NGL Energy Partners LP and North American Propane, Inc.,
EnergyUSA Propane, Inc., EUSA-Allied Acquisition Corp. and EUSA Heating & Air
Conditioning Services, Inc.

13.
Waiver and Second Amendment to Asset Purchase Agreement dated as of February 3,
2012 by and among NGL Energy Partners LP and North American Propane, Inc.,
Energy USA Propane, Inc., EUSA-Allied Acquisition Corp. and EUSA Heating & Air
Conditioning Services, Inc.

14.
Agreement and Plan of Merger, dated as of May 18, 2012, by and among NGL Energy
Partners LP, NGL Energy Holdings LLC, HSELP LLC, High Sierra Energy, LP and High
Sierra Energy GP, LLC.

15.
Agreement and Plan of Merger, dated as of May 18, 2012, by and among NGL Energy
Holdings LLC, HSEGP LLC and High Sierra Energy GP, LLC.

16.
Equity Purchase Agreement, dated as of October 23, 2012, by and among Black Hawk
Gathering, L.L.C. Midstream Operations L.L.C., Pecos Gathering & Marketing,
L.L.C., Striker Oilfield Services, LLC, Transwest Leasing, LLC, the owners of
the Pecos Entities, NGL Energy Partners LP and Gerald L. Jensen.

17.
Sale Agreement, dated as of December 31, 2012, by and among Third Coast Towing,
LLC, Jeff Kirby, Jane Helm, James Rudellat and High Sierra Transportation, LLC.



14

--------------------------------------------------------------------------------






18.
First Amended and Restated Registration Rights Agreement, dated October 3, 2011,
by and among NGL Energy Partners LP, Hicks Oils & Hicksgas, Incorporated, NGL
Holdings, Inc., Krim2010, LLC, Infrastructure Capital Management, LLC, Atkinson
Investors, LLC, E. Osterman Propane, Inc. and the other holders party thereto.

19.
Amendment No. 1 and Joinder to First Amended and Restated Registration Rights
Agreement dated as of November 1, 2011 by and between NGL Energy Holdings LLC
and SemStream.

20.
Amendment No. 2 and Joinder to First Amended and Restated Registration Rights
Agreement, dated January 3, 2012, by and among NGL Energy Holdings LLC, Liberty
Propane, L.L.C., Pacer-Enviro Propane, L.L.C., Pacer-Pittman Propane, L.L.C.,
Pacer-Portland Propane, L.L.C., Pacer Propane (Washington), L.L.C., Pacer-Salida
Propane, L.L.C. and Pacer-Utah Propane, L.L.C.

21.
Amendment No. 3 and Joinder to First Amended and Restated Registration Rights
Agreement, dated May 1, 2012, by and between NGL Energy Holdings LLC and
Downeast Energy Corp.

22.
Amendment No. 4 and Joinder to First Amended and Restated Registration Rights
Agreement, dated June 19, 2012, by and between NGL Energy Holdings LLC and NGP
M&R HS LP LLC.

23.
Amendment No. 5 and Joinder to First Amended and Restated Registration Rights
Agreement, dated October 1, 2012, by and between NGL Energy Holdings LLC and
Enstone, LLC.

24.
Amendment No. 6 and Joinder to First Amended and Restated Registration Rights
Agreement, dated November 13, 2012, by and among NGL Energy Holdings LLC, Gerald
L. Jensen, Thrift Opportunity Holdings, LP, Jenco Petroleum Corporation, Caritas
Trust, Animosus Trust and Nitor Trust.

25.
Amendment No. 7 and Joinder to First Amended and Restated Registration Rights
Agreement, dated as of August 1, 2013, by and among NGL Energy Partners LLC,
Oilfield Magnum and NGL HoldCo LLC.

26.
Amendment No. 8 and Joinder to First Amended and Restated Registration Rights
Agreement, dated as of February 17, 2015, by and among NGL Energy Holdings LLC,
Oilfield Water Lines, LP and Terry G. Bailey.

27.
Call Agreement, dated as of November 1, 2012, by and among Gerald L. Jensen,
Thrift Opportunity Holdings, LP, Jenco Petroleum Corporation, Caritas Trust,
Animosus Trust, Nitor Trust and NGL Energy Partners LP.

28.
Call Agreement, dated as of December 31, 2012, by and among NGL Energy Partners
LP, Jeff Kirby, Jane Helm and James Rudellat.

29.
Note Purchase Agreement, dated June 19, 2012, by and among NGL Energy Partners
LP and the purchasers named therein.

30.
Amendment No. 1 to Note Purchase Agreement, dated as of January 15, 2013, among
NGL Energy Partners LP, the guarantors party thereto and the noteholders named
therein.

31.
Amendment No. 2 to Note Purchase Agreement, dated as of May 8, 2013, among NGL
Energy Partners LP, the guarantors party thereto and the noteholders named
therein.

32.
Amendment No. 3 to the Note Purchase Agreement, dated as of September 30, 2013,
among NGL Energy Partners LP, the guarantors party thereto and the noteholders
named therein.

33.
Amendment No. 4 to Note Purchase Agreement, dated as of November 5, 2013, among
NGL Energy Partners LP, the Guarantors (solely with respect to Section 5(c)
thereof), and the holders of notes signatory thereto.

34.
Amendment No. 5 to Note Purchase Agreement, dated as of December 23, 2013, among
NGL Energy Partners LP, the Guarantors (solely with respect to Section 5(c)
thereof) and the holders of notes signatory thereto.

35.
Amendment No. 6 to Note Purchase Agreement, dated as of June 30, 2014, among NGL
Energy Partners LP, the Guarantors (solely with respect to Section 7(c) thereof)
and the holders of notes signatory thereto.



15

--------------------------------------------------------------------------------






36.
Amendment No. 7 to the Note Purchase Agreement, dated as of December 19, 2014,
among NGL Energy Partners LP, the Guarantors (solely with respect to Section
7(c) thereof) and the holders of notes signatory thereto.

37.
Amendment No. 8 to the Note Purchase Agreement, dated as of May 1, 2015, among
NGL Energy Partners LP, the Guarantors (solely with respect to Section 7(c)
thereof) and the holders of notes signatory thereto.

38.
Amendment No. 9 to the Note Purchase Agreement, dated as of December 23, 2015,
among NGL Energy Partners LP, the Guarantors (solely with respect to Section
7(c) thereof) and the holders of notes signatory thereto.

39.
Amendment No. 10 to the Note Purchase Agreement, dated as of February 9, 2016,
among NGL Energy Partners LP, the Guarantors (solely with respect to Section
5(c) thereof) and the holders of notes signatory thereto.

40.
Credit Agreement, dated as of June 19, 2012, by and among NGL Energy Partners
LP, the NGL subsidiary borrowers named therein, the lenders party thereto and
Deutsche Bank Trust Company Americas, as administrative agent.

41.
Facility Increase Agreement, dated as of November 1, 2012, by and among NGL
Energy Operating LLC, NGL Energy Partners LP, Deutsche Bank Trust Company
Americas and the other financial institutions party thereto.

42.
Amendment No. 1 to Credit Agreement, dated as of January 15, 2013, by and among
NGL Energy Operating LLC, NGL Energy Partners LP, the subsidiary borrowers party
thereto, Deutsche Bank Trust Company Americas and the other financial
institutions party thereto.

43.
Amendment No. 2 to Credit Agreement, dated as of May 8, 2013, by and among NGL
Energy Operating LLC, NGL Energy Partners LP, the subsidiary borrowers party
thereto, Deutsche Bank Trust Company Americas and the other financial
institutions party thereto.

44.
Amendment No. 3 to Credit Agreement, dated as of September 30, 2013, by and
among NGL Energy Operating LLC, NGL Energy Partners LP, the subsidiary borrowers
party thereto, Deutsche Bank Trust Company Americas and the other financial
institutions party thereto.

45.
Amendment No. 4 to Credit Agreement, dated as of November 5, 2013, by and among
NGL Energy Operating LLC, NGL Energy Partners LP, the subsidiary borrowers party
thereto, Deutsche Bank Trust Company Americas and the other financial
institutions party thereto.

46.
Amendment No. 5 to Credit Agreement, dated as of December 23, 2013, by and among
NGL Energy Operating LLC, NGL Energy Partners LP, the subsidiary borrowers party
thereto, Deutsche Bank AG, New York Branch, Deutsche Bank Trust Company Americas
and the other financial institutions party thereto.

47.
Amendment No. 6 to Credit Agreement, dated as of June 12, 2014, by and among NGL
Energy Operating LLC, NGL Energy Partners LP, the subsidiary borrowers party
thereto, Deutsche Bank AG, New York Branch, Deutsche Bank Trust Company Americas
and the other financial institutions party thereto.

48.
Amendment No. 7 to Credit Agreement, dated as of June 27, 2014, by and among NGL
Energy Operating LLC, NGL Energy Partners LP the subsidiary borrowers party
thereto, Deutsche Bank AG, New York Branch, Deutsche Bank Trust Company Americas
and the other financial institutions party thereto.

49.
Amendment No. 8 to Credit Agreement, dated as of December 19, 2014, by and among
NGL Energy Operating LLC, NGL Energy Partners LP, the subsidiary borrowers party
thereto, Deutsche Bank AG, New York Branch, Deutsche Bank Trust Company Americas
and the other financial institutions party thereto.

50.
Amendment No. 9 to Credit Agreement, dated as of May 1, 2015, by and among NGL
Energy Operating LLC, NGL Energy Partners LP the subsidiary borrowers party
thereto, Deutsche Bank AG,



16

--------------------------------------------------------------------------------






New York Branch, Deutsche Bank Trust Company Americas and the other financial
institutions party thereto.
51.
Amendment No. 10 to Credit Agreement, dated as of July 31, 2015, by and among
NGL Energy Operating LLC, NGL Energy Partners LP, the subsidiary borrowers party
thereto, Deutsche Bank AG, New York Branch, Deutsche Bank Trust Company Americas
and the other financial institutions party thereto.

52.
Amendment No. 11 to Credit Agreement, dated as of December 23, 2015, by and
among NGL Energy Operating LLC, NGL Energy Partners LP, the subsidiary borrowers
party thereto, Deutsche Bank Trust Company Americas and the other financial
institutions party thereto.

53.
Amendment No. 12 to Credit Agreement, dated as of February 9, 2016, by and among
NGL Energy Operating LLC, NGL Energy Partners LP, the subsidiary borrowers party
thereto, Deutsche Bank AG, New York Branch, Deutsche Bank Trust Company Americas
and the other financial institutions party thereto.

54.
Letter Agreement by and among Silverthorne Energy Holdings LLC, Shawn W. Coady
and Todd M. Coady dated October 14, 2010.

55.
LLC Interest Transfer Agreement, dated as of August 1, 2013, by and among
Oilfield Water Lines, LP, as the Representative, OWL Pearsall SWD, LLC, OWL
Pearsall Holdings, LLC, NGL Energy Partners, LP and High Sierra Water-Eagle
Ford, LLC.

56.
LLC Interest Transfer Agreement, dated as of August 1, 2013, by and among
Oilfield Water Lines, LP, as the Representative, OWL Karnes SWD, LLC, OWL Karnes
Holdings, LLC, NGL Energy Partners, LP and High Sierra Water-Eagle Ford, LLC.

57.
LLC Interest Transfer Agreement, dated as of August 1, 2013, by and among
Oilfield Water Lines, LP, OWL Cotulla SWD, LLC, Terry Bailey, as trustee of the
PJB Irrevocable Trust, NGL Energy Partners, LP and High Sierra Water-Eagle Ford,
LLC.

58.
LLC Interest Transfer Agreement, dated as of August 1, 2013, by and among
Oilfield Water Lines, LP, OWL Nixon SWD, LLC, Terry Bailey, as trustee of the
PJB Irrevocable Trust, NGL Energy Partners, LP and High Sierra Water-Eagle Ford,
LLC.

59.
LLC Interest Transfer Agreement, dated as of August 1, 2013, by and among
Oilfield Water Lines, LP, HR OWL, LLC, OWL Operating, LLC, Lotus Oilfield
Services, L.L.C., OWL Lotus, LLC, NGL Energy Partners LP, High Sierra
Water-Eagle Ford, LLC and High Sierra Transportation, LLC.

60.
Indenture dated as of October 16, 2013 among NGL Energy Partners LP, NGL Energy
Finance Corp., the subsidiaries of NGL Energy Partners LP named therein as
parties thereto and as guarantors, and U.S. Bank National Association, as
trustee.

61.
First Supplemental Indenture, dated as of December 2, 2013, among NGL Energy
Partners LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners
LP named therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

62.
Second Supplemental Indenture, dated as of April 22, 2014, among NGL Energy
Partners LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners
LP named therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

63.
Third Supplemental Indenture, dated as of July 31, 2014, among NGL Energy
Partners LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners
LP named therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

64.
Fourth Supplemental Indenture, dated as of December 1, 2014, among NGL Energy
Partners LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners
LP named therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

65.
Fifth Supplemental Indenture, dated as of February 17, 2015, among NGL Energy
Partners LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners
LP named therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.



17

--------------------------------------------------------------------------------






66.
Sixth Supplemental Indenture, dated as of August 21, 2015, among NGL Energy
Partners LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners
LP named therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

67.
Registration Rights Agreement dated as of October 16, 2013 among NGL Energy
Partners LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners
LP named therein as parties thereto, and the initial purchasers of the debt
securities referred to therein.

68.
Equity Interest Purchase Agreement, dated November 5, 2013, by and among NGL
Energy Partners LP, High Sierra Energy, LP, Gavilon, LLC and Gavilon Energy
Intermediate.

69.
Facility Increase Agreement, dated as of December 30, 2013, among NGL Energy
Operating LLC, each lender signatory thereto and Deutsche Bank Trust Company
Americas.

70.
Purchase Agreement, dated June 24, 2014, by and among NGL Energy Partners LP,
NGL Energy Finance Corp. and the several initial purchasers listed therein.

71.
Indenture dated as of July 9, 2014 among NGL Energy Partners LP, NGL Energy
Finance Corp., the subsidiaries of NGL Energy Partners LP named therein as
parties thereto and as guarantors, and U.S. Bank National Association, as
trustee.

72.
First Supplemental Indenture, dated as of July 31, 2014, among NGL Energy
Partners LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners
LP named therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

73.
Second Supplemental Indenture, dated as of December 1, 2014, among NGL Energy
Partners LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners
LP named therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

74.
Third Supplemental Indenture, dated as of February 17, 2015, among NGL Energy
Partners LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners
LP named therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

75.
Fourth Supplemental Indenture, dated as of August 21, 2015, among NGL Energy
Partners LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners
LP named therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

76.
Facility Increase Agreement, dated as of December 1, 2014, among NGL Energy
Operating LLC, Mizuho Bank, Ltd. each issuing bank party thereto and Deutsche
Bank Trust Company Americas.

77.
Facility Increase Agreement, dated October 7, 2015, by and among NGL Energy
Operating LLC, each increasing lender listed thereto, Deutsche Bank Trust
Company Americas, as administrative agent, and the other financial institutions
party thereto.

78.
Purchase Agreement, dated January 7, 2016, by and among the NGL Energy Partners
LP, TransMontaigne Services LLC, Gulf TLP Holdings, LLC and Arclight Energy
Partners VI, L.P.







18

--------------------------------------------------------------------------------








Schedule 2
Applicable Orders
None.


19

--------------------------------------------------------------------------------






Exhibit B


Placement Agent Letter
(See Attached)


20

--------------------------------------------------------------------------------






Exhibit C
Placement Agent Letter
(See Attached)


21

--------------------------------------------------------------------------------






Exhibit D
Placement Agent Letter
(See Attached)




22

--------------------------------------------------------------------------------






Exhibit G
[Form of Purchaser’s Officer’s Certificate]
Officer’s Certificate


[Closing Date]


Pursuant to Section 6.03(e) of the Class A Convertible Preferred Unit and
Warrant Purchase Agreement by and among NGL Energy Partners LP, a Delaware
limited partnership, and each of the Purchasers party thereto, dated
April 21, 2016 (the “Purchase Agreement”), the undersigned, being the President,
Chief Executive Officer or other authorized officer of the Purchaser set forth
on the signature page hereto, hereby certifies in his or her capacity as such,
and not in his or her individual capacity, solely with respect to such Purchaser
as follows:


1.The Purchaser has performed and complied with the covenants and agreements
contained in the Purchase Agreement that are required to be performed and
complied with by the Purchaser on or prior to the [Initial Closing Date] [Second
Closing Date].


2.The representations and warranties of the Purchaser contained in the Purchase
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
were true and correct when made and are true and correct as of the date hereof,
(as though made at and as of the date hereof), and all other representations and
warranties were true and correct in all material respects when made and are true
and correct in all material respects as of the date hereof (as though made at
and as of the date hereof), other than those representations and warranties of
the Purchaser contained in the Purchase Agreement that expressly relate to a
different date, in which case, they are correct in all material respects as of
such date.


Capitalized terms used but not defined in this Officer’s Certificate shall have
the respective meanings ascribed to them in the Purchase Agreement.


(Signature page follows)






1

--------------------------------------------------------------------------------






The undersigned has executed this Officer’s Certificate as of the date first
written above.






_____________________________________
[Name of Officer]
[Title]




2

--------------------------------------------------------------------------------






Exhibit H
Form of General Partner Waiver
[Date]


NGL Energy Holdings LLC (the “General Partner”), a Delaware limited liability
company and the general partner of NGL Energy Partners LP (the “Partnership”),
in its own capacity and in its capacity as the general partner of the
Partnership, hereby waives any preemptive rights it may hold pursuant to
Section 5.8 of the Second Amended and Restated Agreement of Limited Partnership
of the Partnership, dated as of May 10, 2011, as amended, with respect to the
Partnership’s privately negotiated Class A Convertible Preferred Unit and
Warrant Purchase Agreement, dated as of April 21, 2016, by and among the
Partnership and each of the Purchasers set forth in Schedule A thereto, to issue
and sell an aggregate of [•] Class A Convertible Preferred Units representing
limited partner interests of the Partnership ( and any Preferred Conversion
Units issuable upon conversion of any Class A Convertible Preferred Units) and
Warrants to purchase Common Units representing limited partner interests of the
Partnership for a cash purchase price of $[•] (and Warrant Exercise Units upon
any exercise of Warrants).


IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first above written.
 


NGL Energy Holdings LLC




By:__________________________        
Name:    H. Michael Krimbill
Title:     Chief Executive Officer




1

--------------------------------------------------------------------------------






Exhibit I
Form of Warrant


NGL ENERGY PARTNERS LP
WARRANT TO PURCHASE COMMON UNITS
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS MAY ONLY BE TRANSFERRED IF THE TRANSFER AGENT FOR
SUCH WARRANTS AND THE SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS HAS
RECEIVED DOCUMENTATION SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.
Original Issue Date: [•]                        Warrant Certificate No.: [•]
FOR VALUE RECEIVED, NGL Energy Partners LP, a Delaware limited partnership (the
“Partnership”), hereby certifies that                , a                , or its
registered assigns (the “Holder”) is entitled to purchase from the Partnership
           Common Units The number of Common Units will be 3.5% of the Common
Units issued and outstanding immediately prior to the close of this transaction.
at a purchase price per unit of $0.01 (the “Exercise Price”), all subject to the
terms, conditions and adjustments set forth below in this Warrant. Certain
capitalized terms used herein are defined in Section 1 hereof.
This Warrant is one of a series of like tenor issued by the Partnership pursuant
to the terms of the Class A Convertible Preferred Unit and Warrant Purchase
Agreement, dated as of April 21, 2016 (the “Purchase Agreement”), between the
Partnership and the Purchasers named on Schedule A thereto.
1.Definitions. As used in this Warrant, the following terms have the respective
meanings set forth below:


“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Units in respect of which this Warrant is then being exercised
pursuant to Section 3 hereof, multiplied by (b) the Exercise Price.


“Board” means the board of directors of the NGL Energy Holdings LLC, the general
partner of the Partnership.


“Board Observation Rights Agreement” means that certain Board Representation and
Observation Rights Agreement, dated [•], 2016, by and among the General Partner,
the Partnership, Highstar Capital IV, L.P. and the purchasers party thereto.


1

--------------------------------------------------------------------------------






“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the cities of New York, New York or Tulsa,
Oklahoma are authorized or obligated by law or executive order to close.


“Buy-in” has the meaning set forth in Section 3(h).


“Buy-in Price” has the meaning set forth in Section 3(h).


“Change of Control” means the occurrence of any of the following events: (i) the
current owners of the General Partner have ceased to directly or indirectly own
at least 50% of the voting stock and the membership interests of the General
Partner (other than in connection with a Qualified IPO of the General Partner);
(ii) the Partnership’s Common Units are no longer publicly traded on the New
York Stock Exchange or another national securities exchange; (iii) the sale,
lease, transfer, conveyance or other disposition (including by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Partnership and its subsidiaries taken as
a whole to any “person” (as such term is used in Sections 13(d) of the Exchange
Act); (iv) the General Partner withdraws or is removed by the limited partners
of the Partnership in accordance with the terms of the Partnership Agreement;
(v) the dissolution or liquidation of the Partnership or the General Partner
(other than in connection with a bankruptcy proceeding or statutory winding up);
(vi) any other transaction pursuant to which the General Partner or any of its
affiliates exercises its rights to purchase all of the common units of the
Partnership pursuant to Section 15.1 of the Partnership Agreement; and (vii) any
transaction that would constitute a “Change of Control” under the Indentures
(whether or not still in effect).


“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.


“Common Units Deemed Outstanding” means, at any given time, the sum of (a) the
number of Common Units actually outstanding at such time, plus (b) the number of
Common Units issuable upon conversion, exercise or exchange of Convertible
Securities actually outstanding at such time, including, for the avoidance of
doubt, Warrants in the series issued by the Partnership pursuant to the Purchase
Agreement, in each case, regardless of whether the Convertible Securities are
actually convertible, exercisable or exchangeable at such time; provided, that
Common Units Deemed Outstanding at any given time shall not include units owned
or held by or for the account of the Partnership.


“Convertible Securities” means any warrants or other rights exercisable to
subscribe for or to purchase Common Units, or any security convertible into or
exchangeable for Common Units, whether or not the right to exercise, convert or
exchange any such Convertible Securities is immediately exercisable, including,
for the avoidance of doubt, Warrants in the series issued by the Partnership
pursuant to the Purchase Agreement.


“Delaware LP Act” means the means the Delaware Revised Uniform Limited
Partnership Act.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Central Time, on a Business Day, including,
without limitation, the receipt by the Partnership of the Exercise Agreement,
the Warrant and the Aggregate Exercise Price.


2

--------------------------------------------------------------------------------








“Exercise Agreement” has the meaning set forth in Section 3(a)(i).


“Exercise Period” has the meaning set forth in Section 2.


“Exercise Price” has the meaning set forth in the preamble.


“Fair Market Value” means, as of any particular date: (a) the VWAP Price of the
Common Units for such day on all domestic securities exchanges on which the
Common Units may at the time be listed; (b) if there have been no sales of the
Common Units on any such exchange on any such day, the average of the highest
bid and lowest asked prices for the Common Units on all such exchanges at the
end of such day; (c) if on any such day the Common Units are not listed on a
domestic securities exchange, the closing sales price of the Common Units as
quoted on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association for such day; or (d) if there have been no sales of the
Common Units on the OTC Bulletin Board, the Pink OTC Markets or similar
quotation system or association on such day, the average of the highest bid and
lowest asked prices for Common Units quoted on the OTC Bulletin Board, the Pink
OTC Markets or similar quotation system or association at the end of the day; in
each case, averaged over the fifteen consecutive Business Days ending on the
Business Day immediately prior to the day as of which “Fair Market Value” is
being determined; provided, that if the Common Units are listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading. If at any time the
Common Units are not listed on any domestic securities exchange or quoted on the
OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association, the “Fair Market Value” of the Common Units shall be the fair
market value per unit as determined in good faith by the Board.


“First Vesting Date” means the earlier of (i) the first anniversary of the
Original Issue Date and (ii) a Change of Control.


“General Partner” means NGL Energy Holdings LLC, the general partner of the
Partnership.


“GP LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of the General Partner dated as of February 25, 2013, as
amended.


“Holder” has the meaning set forth in the preamble.


“Indentures” means (i) the Indenture, dated as of October 16, 2013, by and among
the Partnership, NGL Energy Finance Corp., the guarantors party thereto and U.S.
Bank National Association, as trustee, and (ii) the Indenture, dated as of
July 9, 2014, by and among the Partnership, NGL Energy Finance Corp., the
guarantors party thereto and U.S. Bank National Association, as trustee, in each
case of (i) and (ii) as amended or supplemented on or prior to the date hereof,
but without giving effect to any amendment or supplement to the same entered
into after the date hereof and regardless of whether such Indenture remains in
effect.
“NYSE” means New York Stock Exchange.


“Opt-Out Notice” has the meaning set forth in Section 6(c).


“Original Issue Date” means [•], 2016, the date on which the Warrant was issued
by the Partnership pursuant to the Purchase Agreement.




3

--------------------------------------------------------------------------------








“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.


“Partnership” has the meaning set forth in the preamble.


“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended.


“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.


“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.


“Preferred Units” means the Class A Convertible Preferred Units representing
limited partner interests in the Partnership, the terms of which are to be set
forth in the Partnership Agreement.


“Purchase Agreement” has the meaning set forth in the preamble.


“Qualified IPO” has the meaning as set forth in the Partnership Agreement.


“Second Vesting Date” means the earlier of (i) the second anniversary of the
Original Issue Date and (ii) a Change of Control.


“Third Vesting Date” means the earlier of (i) the third anniversary of the
Original Issue Date and (ii) a Change of Control.
“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Unit.


“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.


“Warrant Units” means the Common Units purchasable upon exercise of this Warrant
in accordance with the terms of this Warrant (without taking into account any
limitations or restrictions on the exercisability of this Warrant, other than
with respect to Section 2 or Section 3 of this Warrant).


“Warrant Unit Adjustment” has the meaning set forth in Section 4(e).


2.Term of Warrant. Subject to the terms and conditions hereof, at any time or
from time to time during the period beginning on the First Vesting Date and
ending at 5:00 p.m., Central Time, on the eighth anniversary of the Original
Issue Date or, if such day is not a Business Day, on the next preceding Business
Day (the “Exercise Period”), the Holder of this Warrant may exercise this
Warrant for the Warrant Units purchasable hereunder (subject to adjustment as
provided herein) as provided in Section 3. Holders may not exercise this Warrant
except during the Exercise Period.


3.Exercise of Warrant.




4

--------------------------------------------------------------------------------






(a)Vesting and Exercise Procedure. Subject to Section 2, the Holder may purchase
no more than one-third of the Warrant Units purchasable upon exercise of this
Warrant from the First Vesting Date until the Second Vesting Date; the Holder
may purchase no more than two-thirds of the Warrant Units purchasable upon
exercise of this Warrant from the date after the First Vesting Date until the
Third Vesting Date; the Holder may purchase all or any part of the Warrant Units
purchasable upon exercise of this Warrant beginning on the earlier of: (i) the
date following the Third Vesting Date, (ii) the redemption (or requirement of
the Partnership to redeem) in full of all the issued and outstanding Preferred
Units, (iii) the occurrence of a Change of Control and (iv) the voluntary or
involuntary dissolution, liquidation or winding-up of the Partnership. The
Holder may exercise this Warrant only upon:


(i)surrender of this Warrant to the Partnership at its then principal executive
offices (or an indemnification undertaking with respect to this Warrant in the
case of its loss, theft or destruction), together with an Exercise Agreement in
the form attached hereto as Exhibit A (each, an “Exercise Agreement”), duly
completed (including specifying the number of Warrant Units to be purchased) and
executed; and


(ii)payment to the Partnership of the Aggregate Exercise Price in accordance
with Section 3(b).


(b)Payment of the Aggregate Exercise Price. Payment of the Aggregate Exercise
Price shall be made, at the option of the Holder as expressed in the Exercise
Agreement, only by the following methods:


(i)by delivery to the Partnership of a certified or official bank check payable
to the order of the Partnership or by wire transfer of immediately available
funds to an account designated in writing by the Partnership, in the amount of
such Aggregate Exercise Price;


(ii)by instructing the Partnership to withhold a number of Warrant Units then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the Exercise Date equal to such Aggregate Exercise Price; or


(iii)any combination of the foregoing.


In the event of any withholding of Warrant Units pursuant to clause (ii) or
(iii) above where the number of units whose value is equal to the Aggregate
Exercise Price is not a whole number, the number of units withheld by or
surrendered to the Partnership shall be rounded up to the nearest whole unit and
the Partnership shall make a cash payment to the Holder (by delivery of a
certified or official bank check or by wire transfer of immediately available
funds) based on the incremental fraction of a unit being so withheld by or
surrendered to the Partnership in an amount equal to the product of (x) such
incremental fraction of a unit being so withheld or surrendered multiplied by
(y) in the case of Common Units, the Fair Market Value per Warrant Unit as of
the Exercise Date, and, in all other cases, the value thereof as of the Exercise
Date determined in accordance with clause (iii)(y) above.
(c)Delivery of Certificates. Upon receipt by the Partnership of the Exercise
Agreement, surrender of this Warrant and payment of the Aggregate Exercise Price
(in accordance with Section 3(a) hereof), the Partnership shall, as promptly as
practicable, and in any event within three Business Days thereafter, execute (or
cause to be executed) and deliver (or cause to be delivered) to the Holder a
certificate or certificates representing the Warrant Units issuable upon such
exercise, together with cash in lieu of any fraction of a unit, as provided in
Section 3(d) hereof. Certificates shall be transmitted by the Partnership’s
transfer agent by crediting the account of the Holder’s prime broker with The
Depository Trust Company


5

--------------------------------------------------------------------------------






through its Deposit / Withdrawal At Custodian system if the Partnership is a
participant in such system, and otherwise by physical delivery to the address
specified by the Holder in the Exercise Agreement. The certificate or
certificates so delivered shall be, to the extent possible, in such denomination
or denominations as the exercising Holder shall reasonably request in the
Exercise Agreement and shall be registered in the name of the Holder or, subject
to compliance with Section 6 below, such other Person’s name as shall be
designated in the Exercise Agreement. This Warrant shall be deemed to have been
exercised and such certificate or certificates of Warrant Units shall be deemed
to have been issued, and the Holder or any other Person so designated to be
named therein shall be deemed to have become a holder of record of such Warrant
Units for all purposes, as of the Exercise Date.


(d)Fractional Units. The Partnership shall not be required to issue a fractional
Warrant Unit upon exercise of any Warrant. As to any fraction of a Warrant Unit
that the Holder would otherwise be entitled to purchase upon such exercise, the
Partnership shall pay to such Holder an amount in cash (by delivery of a
certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the Fair
Market Value of one Warrant Unit on the Exercise Date.


(e)Delivery of New Warrant. Unless the purchase rights represented by this
Warrant shall have expired or shall have been fully exercised, the Partnership
shall, at the time of delivery of the certificate or certificates representing
the Warrant Units being issued in accordance with Section 3(c) hereof, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Units called for by this Warrant. Such new
Warrant shall in all other respects be identical to this Warrant.


(f)Valid Issuance of Warrant and Warrant Units; Payment of Taxes. With respect
to the exercise of this warrant, the Partnership hereby represents, covenants
and agrees:


(i)This Warrant is, and any Warrant issued in substitution for or replacement of
this Warrant shall be, upon issuance, duly authorized and validly issued.


(ii)All Warrant Units issuable upon the exercise of this Warrant pursuant to the
terms hereof shall be, upon issuance, and the Partnership shall take all such
actions as may be necessary or appropriate in order that such Warrant Units are,
validly issued, fully paid (to the extent required under applicable law and the
Partnership Agreement) and non-assessable (except as such nonassessability may
be affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act),
issued without violation of any preemptive or similar rights of any unitholder
of the Partnership and free and clear of all taxes, liens and charges.


(iii)The Partnership shall take all such actions as may be necessary to ensure
that all such Warrant Units are issued without violation by the Partnership of
any applicable law or governmental regulation or any requirements of any
domestic securities exchange upon which Common Units or other securities
constituting Warrant Units may be listed at the time of such exercise (except
for official notice of issuance which shall be immediately delivered by the
Partnership upon each such issuance).


(iv)The Partnership shall use its reasonable best efforts to cause the Warrant
Units, immediately upon such exercise, to be listed on any domestic securities
exchange upon which Common Units or other securities constituting Warrant Units
are listed at the time of such exercise.


(v)The Partnership shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Units upon


6

--------------------------------------------------------------------------------






exercise of this Warrant; provided, that the Partnership shall not be required
to pay any tax or governmental charge that may be imposed with respect to any
applicable withholding or the issuance or delivery of the Warrant Units to any
Person other than the Holder, and no such issuance or delivery shall be made
unless and until the Person requesting such issuance has paid to the Partnership
the amount of any such tax, or has established to the satisfaction of the
Partnership that such tax has been paid.


(g)Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a sale
of the Partnership (pursuant to a merger, sale of units, or otherwise), such
exercise may at the election of the Holder be conditioned upon the consummation
of such transaction, in which case such exercise shall not be deemed to be
effective until immediately prior to the consummation of such transaction.


(h)Buy-In. In addition to any other rights available to the Holder, if the
Partnership fails to deliver to the Holder a certificate or certificates
representing the Warrant Units pursuant to an exercise within seven Business
Days of such exercise, and if after such date the Holder is required by its
broker to purchase (in an open market transaction or otherwise) Common Units to
deliver in satisfaction of a sale by the Holder of the Warrant Units which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Partnership shall, at the Holder’s option, either (i) pay cash to the Holder in
an amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the Common Units so purchased (the “Buy-In Price”), at
which point the Partnership’s obligation to deliver such certificate (and to
issue such Common Units) shall terminate, or (ii) promptly honor its obligation
to deliver to the Holder a certificate or certificates representing such Common
Units and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of Common Units, times
(B) the closing bid price on the date of exercise. The Holder shall provide the
Partnership written notice indicating the amounts payable to the Holder in
respect to the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Partnership. Nothing herein shall limit a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Partnership’s failure to timely deliver
certificates representing Common Units upon exercise of this Warrant as required
pursuant to the terms hereof.


4.Adjustment to Number of Warrant Units. In order to prevent dilution of the
purchase rights granted under this Warrant, the number of Warrant Units issuable
upon exercise of this Warrant shall be subject to adjustment from time to time
as provided in this Section 4 (in each case, after taking into consideration any
prior adjustments pursuant to this Section 4).


(a)Adjustment to Number of Warrant Units Upon Dividend, Subdivision or
Combination of Common Units. If the Partnership shall, at any time or from time
to time after the Original Issue Date, (i) pay a dividend or make any other
distribution upon the Common Units or any other limited partner interests of the
Partnership payable in Common Units or Convertible Securities, or (ii) subdivide
(by any split, recapitalization or otherwise) its outstanding Common Units into
a greater number of units, the number of Warrant Units issuable upon exercise of
this Warrant immediately prior to any such dividend, distribution or subdivision
shall be proportionately increased. If the Partnership at any time combines (by
combination, reverse split or otherwise) its outstanding Common Units into a
smaller number of units, the number of Warrant Units issuable upon exercise of
this Warrant immediately prior to such combination shall be proportionately
decreased. Any adjustment under this Section 4(a) shall become effective at the
close of business on the date the dividend, subdivision or combination becomes
effective.


(b)Adjustment to Number of Warrant Units Upon a Change of Control. In the event
of any Change of Control, each Warrant shall, immediately after such Change of
Control, remain outstanding and


7

--------------------------------------------------------------------------------






shall thereafter, in lieu of or in addition to (as the case may be) the number
of Warrant Units then exercisable under this Warrant, be exercisable for the
kind and number of other securities or assets of the Partnership or of the
successor Person resulting from such Change of Control to which the Holder would
have been entitled upon such Change of Control if the Holder had exercised this
Warrant in full immediately prior to the time of such Change of Control and
acquired the applicable number of Warrant Units then issuable hereunder as a
result of such exercise (without taking into account any limitations or
restrictions on the exercisability of this Warrant); and, in such case,
appropriate adjustment (in form and substance satisfactory to the Holder) shall
be made with respect to the Holder's rights under this Warrant to insure that
the provisions of this Section 4(b) shall thereafter be applicable, as nearly as
possible, to this Warrant in relation to any securities or assets thereafter
acquirable upon exercise of this Warrant. The provisions of this Section 4(b)
shall similarly apply to successive Changes of Control. The Partnership shall
not effect any such Change of Control unless, prior to the consummation thereof,
the successor Person (if other than the Partnership) resulting from such Change
of Control, shall assume, by written instrument substantially similar in form
and substance to this Warrant and satisfactory to the Holder, the obligation to
deliver to the Holder such securities or assets which, in accordance with the
foregoing provisions, such Holder shall be entitled to receive upon exercise of
this Warrant. Notwithstanding anything to the contrary contained herein, with
respect to any Change of Control or other transaction contemplated by the
provisions of this Section 4(b), the Holder shall have the right to elect prior
to the consummation of such event or transaction, to give effect to the exercise
rights contained in Section 3 instead of giving effect to the provisions
contained in this Section 4(b) with respect to this Warrant.


(c)Certain Events. If any event of the type contemplated by the provisions of
this Section 4 but not expressly provided for by such provisions (including,
without limitation, the granting of unit appreciation rights, phantom unit
rights or other rights with equity features) occurs, then the Board shall make
an appropriate adjustment in the number of Warrant Units issuable upon exercise
of this Warrant so as to protect the rights of the Holder in a manner consistent
with the provisions of this Section 4; provided, that no such adjustment
pursuant to this Section 4(c) shall decrease the number of Warrant Units
issuable as otherwise determined pursuant to this Section 4.


(d)Certificate as to Adjustment.


(i)As promptly as reasonably practicable following any adjustment of the number
of Warrant Units pursuant to the provisions of this Section 4, but in any event
not later than five Business Days thereafter, the Partnership shall furnish to
the Holder a certificate of an executive officer setting forth in reasonable
detail such adjustment and the facts upon which it is based and certifying the
calculation thereof.


(ii)As promptly as reasonably practicable following the receipt by the
Partnership of a written request by the Holder, but in any event not later than
five Business Days thereafter, the Partnership shall furnish to the Holder a
certificate of an executive officer certifying the number of Warrant Units or
the amount, if any, of other, securities or assets then issuable upon exercise
of the Warrant.


(e)Adjustment in Exercise Price. Upon any adjustment to the number of Warrant
Units issuable upon exercise of this Warrant pursuant to this Section 4 (each, a
“Warrant Unit Adjustment”), the Aggregate Exercise Price upon the exercise of
this Warrant thereafter shall be adjusted by multiplying the Aggregate Exercise
Price applicable prior to such Warrant Unit Adjustment by a fraction: the
numerator of which shall be the number of Warrants Units issuable upon exercise
of this Warrant immediately prior to such Warrant Unit Adjustment and the
denominator of which shall be the number of Warrant Units issuable upon exercise
of this Warrant immediately after such Warrant Unit Adjustment.




8

--------------------------------------------------------------------------------






(f)Notices. In the event:


(i)that the Partnership shall take a record of the holders of its Common Units
(or other securities at the time issuable upon exercise of the Warrant) for the
purpose of entitling or enabling them to receive any dividend or other
distribution, to vote at a meeting (or by written consent), to receive any right
to subscribe for or purchase any class or any other securities, or to receive
any other security; or


(ii)of the voluntary or involuntary dissolution, liquidation or winding-up of
the Partnership; or


(iii)of any Change of Control;


then, and in each such case, the Partnership shall send or cause to be sent to
the Holder at least 10 days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Partnership shall close or a record shall be taken with
respect to which the holders of record of Common Units (or securities at the
time issuable upon exercise of the Warrant) shall be entitled to exchange their
Common Units (or such other securities) for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, and the amount per unit and
character of such exchange applicable to the Warrant and the Warrant Units.
5.Purchase Rights.In addition to any adjustments pursuant to Section 4 above, if
at any time the Partnership grants, issues or sells any Common Units,
Convertible Securities or rights to purchase units, warrants, securities or
other property exclusively pro rata to the record holders of Common Units (the
“Purchase Rights”), then the Holder shall be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder would have acquired if the Holder had held the number of Warrant Units
acquirable upon complete exercise of this Warrant immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
Common Units are to be determined for the grant, issue or sale of such Purchase
Rights.


6.Preemptive Rights.


(a)Prior to the issuance of any New Securities (as defined below in
Section 6(b)) by the Partnership, the Partnership shall offer to sell to each
Holder its pro rata share of such New Securities by delivering written notice to
such Holder (the “Notice of Issuance”), stating (i) the Company’s bona fide
intention to offer such New Securities, (ii) the number of such New Securities
to be offered and (iii) the price and general terms, if any, upon which the
Partnership proposes to offer such New Securities; provided, that if any Holder
fails to provide written notice of its intent to exercise its right to purchase
its pro rata share of such New Securities within seven Business Days of the date
of the Notice of Issuance, such Holder shall be deemed to have waived any and
all rights to purchase such New Securities in such transaction. Each Holder’s
pro rata share of any New Securities, for purposes of this Section 6, shall be
equal to the quotient of (x) the number of Common Units held by such Holder
(including Warrant Units) on the date of the Notice of Issuance divided by
(y) the number of Common Units outstanding (on a fully diluted basis assuming
exercise of all outstanding options and warrants, including this Warrant) on the
date of the Notice of Issuance.


9

--------------------------------------------------------------------------------








(b)“New Securities” means any Common Units and rights, options or warrants to
purchase Common Units, and securities of any type whatsoever that are, or may
become, convertible into or exchangeable or exercisable for Common Units;
provided, however, that New Securities shall not include (i) securities issued
to the owners of another entity in connection with the acquisition of such
entity by the Partnership by merger, consolidation, sale or exchange of
securities, purchase of substantially all of the assets, or other reorganization
whereby the Partnership acquires more than 50% of the voting power or assets of
such entity; (ii) Common Units (including options to purchase Common Units and
Common Units issued upon exercise of such options) issued to employees,
consultants or directors of the Partnership or the General Partner pursuant to
plans, programs or agreements approved by the Board; (iii) securities issued
pursuant to any dividend, split, combination or other reclassification by the
Partnership or the General Partner of the Common Units, or pursuant to a
recapitalization or reorganization of the Partnership; (iv) securities
(including without limitation the Warrant Units and Common Units issuable upon
conversion of the Class A Convertible Preferred Units) issued upon the exercise
of warrants or options, or upon the conversion of convertible securities, in
each case regardless of whether such warrants, options or convertible securities
are outstanding on the date hereof or issued hereafter; (v) Common Units issued
in a transaction registered under the Securities Act pursuant to an
at-the-market Common Units offering program of the Partnership; or (vi) Common
Units issued in a firm commitment underwritten public offering registered under
the Securities Act, but only if with respect to such public offering, (A) at
least two Business Days prior to first publication of its intention to conduct
such public offering of Common Units, the Partnership provides each Holder with
a Notice of Issuance and (B) if not more than one Business Day after the date of
the Notice of Issuance any Holder provides written notice of its intention to
purchase (at the public offering price) Common Units in such offering, the
Partnership instructs the managing underwriter, and shall use commercially
reasonable efforts to cause the managing underwriter, to make available for
purchase by such Holder, in such public offering and at the public offering
price, a number of the Common Units equal to the lower of (1) such Holder’s pro
rata share of all the Common Units being sold in such public offering and
(2) the number of Common Units for which such Holder places an buy order with
such managing underwriter. Notwithstanding any provision hereof to the contrary,
each Notice of Issuance pertaining to a firm commitment underwritten public
offering registered under the Securities Act need not include a particular
price, and instead may state that the Partnership intends to sell Common Units
to underwriters at customary discount to the public offering price that will be
determined upon pricing of such offering. Each Holder’s pro rata share of the
Common Units to be sold in a firm commitment underwritten public offering
registered under the Securities Act shall be equal to the quotient of (x) the
number of Common Units held by such Holder (including Warrant Units) on the date
of the Notice of Issuance divided by (y) the number of Common Units outstanding
(on a fully diluted basis assuming exercise of all outstanding options and
warrants, including this Warrant) on the date of the Notice of Issuance.


(c)Any Holder may deliver written notice (an “Opt-Out Notice”) to the
Partnership requesting that such Holder not receive any Notice of Issuance from
the Partnership with respect to firm commitment underwritten public offerings of
the Partnership’s Common Units;  provided, however, that if a Holder has
delivered an Opt-Out Notice, the Partnership shall not be required to comply
with its obligations pursuant to Section 6(b)(vi)(A) and (B) with respect to
such Holder; provided, further, that such Holder may later revoke any such
Opt-Out Notice in writing.   [The Holders indicated on Schedule A hereto as
having opted out shall each be deemed to have delivered an Opt-Out Notice as of
the date hereof.]


7.Transfer of Warrant. Subject to the transfer conditions referred to in the
legend endorsed hereon, this Warrant and all rights hereunder are transferable,
in whole or in part, by the Holder without charge to the Holder, upon surrender
of this Warrant to the Partnership at its then principal executive offices with
a properly completed and duly executed Assignment in the form attached hereto as
Exhibit B, together


10

--------------------------------------------------------------------------------






with funds sufficient to pay any transfer taxes described in Section 3(f)(v) in
connection with the making of such transfer. Upon such compliance, surrender and
delivery and, if required, such payment, the Partnership shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall issue
to the assignor a new Warrant evidencing the portion of this Warrant, if any,
not so assigned and this Warrant shall promptly be cancelled. For the avoidance
of doubt, Warrants may be transferred separately from Preferred Units.


8.Holder Not Deemed a Unitholder; Limitations on Liability. Except as described
in the Board Observation Rights Agreement, the Partnership Agreement, the GP LLC
Agreement, or otherwise specifically provided herein, prior to the issuance to
the Holder of the Warrant Units to which the Holder is then entitled to receive
upon the due exercise of this Warrant, the Holder shall not be entitled to vote
or receive dividends or be deemed the holder of limited partner interests of the
Partnership for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the Holder, as such, any of the rights of a unitholder
of the Partnership or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of limited partner
interests, reclassification of limited partner interests, consolidation, merger,
conveyance or otherwise), receive notice of meetings, receive dividends or
subscription rights, or otherwise. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a unitholder
of the Partnership, whether such liabilities are asserted by the Partnership or
by creditors of the Partnership. Notwithstanding this Section 8, (i) the
Partnership shall provide the Holder with copies of the same notices and other
information given to the unitholders of the Partnership generally,
contemporaneously with the giving thereof to the unitholders and (ii) the
Partnership shall not amend or modify its Partnership Agreement in a manner
adverse to any rights or benefits applicable to the Warrant Units thereunder.


9.Replacement on Loss; Division and Combination.


(a)Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Partnership of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement with an affidavit of
loss of the Holder shall be a sufficient indemnity) and, in case of mutilation,
upon surrender of such Warrant for cancellation to the Partnership, the
Partnership at its own expense shall execute and deliver to the Holder, in lieu
hereof, a new Warrant of like tenor and exercisable for an equivalent number of
Warrant Units as the Warrant so lost, stolen, mutilated or destroyed; provided,
that, in the case of mutilation, no indemnity shall be required if this Warrant
in identifiable form is surrendered to the Partnership for cancellation.


(b)Division and Combination of Warrant. Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Partnership at its then principal executive offices, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued, signed by the respective Holders or their agents or attorneys. Subject
to compliance with the applicable provisions of this Warrant as to any transfer
or assignment which may be involved in such division or combination, the
Partnership shall at its own expense execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants so surrendered in accordance
with such notice. Such new Warrant or Warrants shall be of like tenor to the
surrendered Warrant or Warrants and shall be exercisable in the aggregate for an
equivalent number of Warrant Units as the Warrant or Warrants so surrendered in
accordance with such notice.




11

--------------------------------------------------------------------------------






10.No Impairment. The Partnership shall not, by amendment of its Certificate of
Formation or Partnership Agreement, or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed by it hereunder, but shall at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all such action as may reasonably be requested by
the Holder in order to protect the exercise rights of the Holder against
dilution or other impairment, consistent with the tenor and purpose of this
Warrant.


11.Agreement to Comply with the Securities Act; Legend. The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 11 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Units to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act. All Warrant Units issued upon exercise of this Warrant
(unless registered under the Securities Act or the conditions for the removal of
the legend set forth in Section 8.06 of the Partnership Agreement are otherwise
satisfied) shall be stamped or imprinted with a legend in substantially the
following form:


“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
12.Warrant Register. The Partnership shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof. The Partnership may deem and treat the Person in whose name
the Warrant is registered on such register as the Holder thereof for all
purposes, and the Partnership shall not be affected by any notice to the
contrary, except any assignment, division, combination or other transfer of the
Warrant effected in accordance with the provisions of this Warrant.


13.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 13).


If to the Partnership:
NGL Energy Partners LP

6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74316
Attention: H. Michael Krimbill
Facsimile: (918) 492-0990
Email: michael.krimbill@nglep.com


12

--------------------------------------------------------------------------------








with a copy to (which shall not constitute notice):


Andrews Kurth LLP
600 Travis St., Suite 4200
Houston, Texas 77002
Attention: G. Michael O’Leary
Facsimile: (713) 238-7130
Email: gmoleary@andrewskurth.com


If to the Holder:
[•]

with a copy to (which shall not constitute notice):


Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, NY 10103
Attention: David B. Cohen
Todd R. Triller
Email: dcohen@velaw.com
ttriller@velaw.com
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, TX 77002
Attention: Julian J. Seiguer
Email: jseiguer@velaw.com


14.Cumulative Remedies. Except to the extent expressly provided in Section 8 to
the contrary, the rights and remedies provided in this Warrant are cumulative
and are not exclusive of, and are in addition to and not in substitution for,
any other rights or remedies available at law, in equity or otherwise.


15.Equitable Relief. Each of the Partnership and the Holder acknowledges that a
breach or threatened breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
the other party hereto shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a restraining order, an injunction, specific
performance and any other relief that may be available from a court of competent
jurisdiction.


16.Entire Agreement. This Warrant, together with the Purchase Agreement,
constitutes the sole and entire agreement of the parties to this Warrant with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Warrant and the Purchase Agreement, the
statements in the body of this Warrant shall control.




13

--------------------------------------------------------------------------------






17.Successor and Assigns. This Warrant and the rights evidenced hereby shall be
binding upon and shall inure to the benefit of the parties hereto and the
successors of the Partnership and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.


18.No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Partnership and the Holder and their respective successors and, in the case of
the Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this Warrant.


19.Headings. The headings in this Warrant are for reference only and shall not
affect the interpretation of this Warrant.


20.Amendment and Modification; Waiver. Except as otherwise provided herein, this
Warrant may only be amended, modified or supplemented by an agreement in writing
signed by each party hereto. No waiver by the Partnership or the Holder of any
of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving. No waiver by any party shall operate
or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Warrant shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.


21.Severability. If any term or provision of this Warrant is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.


22.Governing Law. This Warrant shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.


23.Submission to Jurisdiction. The parties hereby submit to the exclusive
jurisdiction of any U.S. federal or state court located in the Borough of
Manhattan, the City and County of New York in any legal suit, action or
proceeding arising out of or based upon this Warrant or the transactions
contemplated hereby, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by certified or registered mail to
such party’s address for receipt of notices pursuant to Section 13 shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.


24.Waiver of Jury Trial. Each party acknowledges and agrees that any controversy
which may arise under this Warrant is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Warrant or the transactions contemplated
hereby.




14

--------------------------------------------------------------------------------






25.Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.


26.No Strict Construction. This Warrant shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.
(SIGNATURE PAGE FOLLOWS)
    


15

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Partnership has duly executed this Warrant on the
Original Issue Date.
NGL ENERGY PARTNERS LP


By:    NGL Energy Holdings LLC,
its general partner




By:____________________________        
Name:
Title:
Accepted and agreed,


[HOLDER NAME]




By:_____________________________        
Name:
Title:
    


16

--------------------------------------------------------------------------------








NGL ENERGY PARTNERS LP
EXERCISE AGREEMENT
To [Name]:
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Exercise Price and surrender of this Warrant, Common Units
(“Warrant Units”) provided for therein, and requests that certificates for the
Warrant Units be issued as follows:


Name
 
Address
 
Federal Tax or Social Security No.
 



and delivered by
(certified mail to the above address, or
 
 
 
(electronically           (provide DWAC Instructions:_______________), or
 
 
 
(other _______________) (specify):.



and, if the number of Warrant Units shall not be all the Warrant Units
purchasable upon exercise of this Warrant, that a new Warrant for the balance of
the Warrant Units purchasable upon exercise of this Warrant be registered in the
name of the undersigned Holder or the undersigned’s Assignee as below indicated
and delivered to the address stated below.
Dated:    ________________, _____
Note:    The signature must correspond with


17

--------------------------------------------------------------------------------






Signature:
 
 
 
 
the name of the Holder as written on the first page of this Warrant in every
particular, without alteration or enlargement or any change whatever, unless
this Warrant has been assigned.
Name (please print)
 
 
 
 
 
Address
 
 
 
 
 
Federal Identification or Social Security No.
 
 
 
 
 
Assignee:
 
 
 
 
 
 







18

--------------------------------------------------------------------------------








NGL ENERGY PARTNERS LP
ASSIGNMENT


For value received                                    hereby sells, assigns and
transfers unto                                          the within Warrant For
partial assignment, indicate portion assigned., together with all right, title
and interest therein, and does hereby irrevocably constitute and appoint
attorney, to transfer said Warrant on the books of the within-named Partnership,
with full power of substitution in the premises.
Date:______________        
Signature:_________________                    
Note: The above signature must correspond with the name as written upon the face
of this Warrant in every particular, without alteration or enlargement or any
change whatever.


Schedule A
Purchaser Name; Notice and Contact Information
Purchaser    
Contact Information             
[Name]
[Address]
Attention: [Title]
Telephone: [Phone Number]
Facsimile: [Fax Number]
Email: [Email address]





19